
	
		II
		Calendar No. 118
		110th CONGRESS
		2d Session
		H. R. 6899
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 18
			 (legislative day, September 17), 2008
			Received and read the first time
		
		
			November 18, 2008
			Read the second time and placed on the calendar under
			 authority of the order of the Senate of November 17 (legislative day, September
			 17), 2008
		
		AN ACT
		To advance the national security interests
		  of the United States by reducing its dependency on oil through renewable and
		  clean, alternative fuel technologies while building a bridge to the future
		  through expanded access to Federal oil and natural gas resources, revising the
		  relationship between the oil and gas industry and the consumers who own those
		  resources and deserve a fair return from the development of publicly owned oil
		  and gas, ending tax subsidies for large oil and gas companies, and facilitating
		  energy efficiencies in the building, housing, and transportation sectors, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive American Energy Security
			 and Consumer Protection Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Federal Oil and Gas Leasing
				Subtitle A—Outer Continental Shelf Oil and Gas
				Leasing
				Sec. 101. Prohibition on leasing.
				Sec. 102. Opening of certain areas to oil and gas
				leasing.
				Sec. 103. Coastal State roles and responsibilities.
				Sec. 104. Protection of the environment and conservation of the
				natural resources of the Outer Continental Shelf.
				Sec. 105. Limitations.
				Sec. 106. Prohibition on leasing in certain Federal protected
				areas.
				Sec. 107. No effect on applicable law.
				Sec. 108. Buy American requirements.
				Sec. 109. Small, woman-owned, and minority-owned
				businesses.
				Sec. 110. Definitions.
				Subtitle B—Diligent Development of Federal Oil and Gas
				Leases
				Sec. 121. Clarification.
				Sec. 122. Covered provisions.
				Sec. 123. Regulations.
				Sec. 124. Resource estimates and leasing program management
				indicators.
				Subtitle C—Royalties Under Offshore Oil and Gas
				Leases
				Sec. 131. Short title.
				Sec. 132. Price thresholds for royalty suspension
				provisions.
				Sec. 133. Clarification of authority to impose price thresholds
				for certain lease sales.
				Sec. 134. Eligibility for new leases and the transfer of
				leases; conservation of resources fees.
				Sec. 135. Strategic Energy Efficiency and Renewables
				Reserve.
				Subtitle D—Accountability and Integrity in the Federal Energy
				Program
				Sec. 141. Royalty in-kind.
				Sec. 142. Fair return on production of Federal oil and gas
				resources.
				Sec. 143. Royalty-in-kind ethics.
				Sec. 144. Prohibition on certain gifts.
				Sec. 145. Strengthening the ability of the Interior Department
				Inspector General to secure cooperation.
				Subtitle E—Federal Oil and Gas Royalty Reform
				Sec. 151. Amendments to definitions.
				Sec. 152. Interest.
				Sec. 153. Obligation period.
				Sec. 154. Tolling agreements and subpoenas.
				Sec. 155. Liability for royalty payments.
				Subtitle F—National Petroleum Reserve in Alaska
				Sec. 161. Short title.
				Sec. 162. Acceleration of lease sales for National Petroleum
				Reserve in Alaska.
				Sec. 163. National Petroleum Reserve in Alaska: pipeline
				construction.
				Sec. 164. Alaska natural gas pipeline project
				facilitation.
				Sec. 165. Project labor agreements and other pipeline
				requirements.
				Sec. 166. Ban on export of Alaskan oil.
				Subtitle G—Oil shale
				Sec. 171. Oil shale leasing.
				Title II—Consumer Energy Supply
				Sec. 201. Short title.
				Sec. 202. Definitions.
				Sec. 203. Sale and replacement of oil from the Strategic
				Petroleum Reserve.
				Title III—Public Transportation
				Sec. 301. Short title.
				Sec. 302. Findings.
				Sec. 303. Grants to improve public transportation
				services.
				Sec. 304. Increased Federal share for Clean Air Act
				compliance.
				Sec. 305. Transportation fringe benefits.
				Sec. 306. Capital cost of contracting vanpool pilot
				program.
				Sec. 307. National consumer awareness program.
				Sec. 308. Exception to alternative fuel procurement
				requirement.
				Title IV—Greater Energy Efficiency in Building Codes
				Sec. 401. Greater energy efficiency in building
				codes.
				Title V—Federal Renewable Electricity Standard
				Sec. 501. Federal renewable electricity standard.
				Title VI—GREEN Resources for Energy Efficient
				Neighborhoods
				Sec. 601. Short title and table of contents.
				Sec. 602. Definitions.
				Sec. 603. Implementation of energy efficiency participation
				incentives for HUD programs.
				Sec. 604. Minimum HUD energy efficiency standards and standards
				for additional credit.
				Sec. 605. Energy efficiency and conservation demonstration
				program for multifamily housing projects assisted with project-based rental
				assistance.
				Sec. 606. Additional credit for Fannie Mae and Freddie Mac
				housing goals for energy efficient mortgages.
				Sec. 607. Duty to serve underserved markets for
				energy-efficient and location-efficient mortgages.
				Sec. 608. Consideration of energy efficiency under FHA mortgage
				insurance programs and Native American and Native Hawaiian loan guarantee
				programs.
				Sec. 609. Energy efficient mortgages education and outreach
				campaign.
				Sec. 610. Collection of information on energy-efficient and
				location efficient mortgages through Home Mortgage Disclosure Act.
				Sec. 611. Ensuring availability of homeowners insurance for
				homes not connected to electricity grid.
				Sec. 612. Mortgage incentives for energy-efficient multifamily
				housing.
				Sec. 613. Energy efficiency certifications for housing with
				mortgages insured by FHA.
				Sec. 614. Assisted housing energy loan pilot
				program.
				Sec. 615. Residential energy efficiency block grant
				program.
				Sec. 616. Including sustainable development in comprehensive
				housing affordability strategies.
				Sec. 617. Grant program to increase sustainable low-income
				community development capacity.
				Sec. 618. Utilization of energy performance contracts in HOPE
				VI.
				Sec. 619. HOPE VI green developments requirement.
				Sec. 620. Consideration of energy-efficiency improvements in
				appraisals.
				Sec. 621. Assistance for Housing Assistance
				Council.
				Sec. 622. Rural housing and economic development
				assistance.
				Sec. 623. Loans to States and Indian tribes to carry out
				renewable energy sources activities.
				Sec. 624. Green banking centers.
				Sec. 625. Public housing energy cost report.
				Title VII—Miscellaneous provisions
				Sec. 701. Alternative fuel pumps.
				Sec. 702. National Energy Center of Excellence.
				Sec. 703. Sense of Congress regarding renewable
				biomass.
				Title VIII—Energy Tax Incentives
				Sec. 800. Short title, etc.
				Subtitle A—Energy production incentives
				Part 1—Renewable energy incentives
				Sec. 801. Renewable energy credit.
				Sec. 802. Production credit for electricity produced from
				marine renewables.
				Sec. 803. Energy credit.
				Sec. 804. Credit for residential energy efficient
				property.
				Sec. 805. Special rule to implement FERC and State electric
				restructuring policy.
				Sec. 806. New clean renewable energy bonds.
				Part 2—Carbon mitigation provisions
				Sec. 811. Expansion and modification of advanced coal project
				investment credit.
				Sec. 812. Expansion and modification of coal gasification
				investment credit.
				Sec. 813. Temporary increase in coal excise tax.
				Sec. 814. Special rules for refund of the coal excise tax to
				certain coal producers and exporters.
				Sec. 815. Carbon audit of the tax code.
				Subtitle B—Transportation and domestic fuel security
				provisions
				Sec. 821. Inclusion of cellulosic biofuel in bonus depreciation
				for biomass ethanol plant property.
				Sec. 822. Credits for biodiesel and renewable
				diesel.
				Sec. 823. Clarification that credits for fuel are designed to
				provide an incentive for United States production.
				Sec. 824. Credit for new qualified plug-in electric drive motor
				vehicles.
				Sec. 825. Exclusion from heavy truck tax for idling reduction
				units and advanced insulation.
				Sec. 826. Restructuring of New York Liberty Zone tax
				credits.
				Sec. 827. Transportation fringe benefit to bicycle
				commuters.
				Sec. 828. Alternative fuel vehicle refueling property
				credit.
				Sec. 829. Energy security bonds.
				Sec. 830. Certain income and gains relating to alcohol fuels
				and mixtures, biodiesel fuels and mixtures, and alternative fuels and mixtures
				treated as qualifying income for publicly traded partnerships.
				Subtitle C—Energy conservation and efficiency
				provisions
				Sec. 841. Qualified energy conservation bonds.
				Sec. 842. Credit for nonbusiness energy property.
				Sec. 843. Energy efficient commercial buildings
				deduction.
				Sec. 844. Modifications of energy efficient appliance credit
				for appliances produced after 2007.
				Sec. 845. Accelerated recovery period for depreciation of smart
				meters and smart grid systems.
				Sec. 846. Qualified green building and sustainable design
				projects.
				Subtitle D—Revenue Provisions
				Sec. 851. Limitation of deduction for income attributable to
				domestic production of oil, gas, or primary products thereof.
				Sec. 852. Clarification of determination of foreign oil and gas
				extraction income.
				Sec. 853. Time for payment of corporate estimated
				taxes.
			
		IFederal Oil and
			 Gas Leasing
			AOuter Continental
			 Shelf Oil and Gas Leasing
				101.Prohibition on
			 leasing
					(a)ProhibitionThe Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) notwithstanding, the Secretary shall not take nor
			 authorize any action related to oil and gas preleasing or leasing of any area
			 of the Outer Continental Shelf that was not available for oil and gas leasing
			 as of July 1, 2008, unless that action is expressly authorized by this subtitle
			 or a statute enacted by Congress after the date of enactment of this
			 Act.
					(b)Treatment of
			 areas in Gulf of MexicoFor
			 purposes of this subtitle, such action with respect to an area referred to in
			 section 104(a) of the Gulf of Mexico Energy Security Act of 2006 (title I of
			 division C of Public Law 109–432; 42 U.S.C. 1331 note) taken or authorized
			 after the period referred to in that section shall be treated as authorized by
			 this subtitle, and such leasing of such area shall be treated as authorized
			 under section 102(a).
					102.Opening of
			 certain areas to oil and gas leasing
					(a)Leasing
			 authorizedThe Secretary may offer for oil and gas leasing,
			 preleasing, or other related activities, in accordance with this section and
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) and subject to
			 subsection (b) of this section, section 103 of this Act, and section 307 of the
			 Coastal Zone Management Act of 1972 (16 U.S.C. 1456), any area—
						(1)that is in any
			 Outer Continental Shelf Planning Area in the Atlantic Ocean or Pacific Ocean
			 that is located farther than 50 miles from the coastline; and
						(2)that was not
			 otherwise available for oil and gas leasing, preleasing, and other related
			 activities as of July 1, 2008.
						(b)Inclusion in
			 leasing program requiredAn area may be offered for lease under
			 this section only if it has been included in an Outer Continental Shelf leasing
			 program approved by the Secretary in accordance with section 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344).
					(c)Requirement To
			 conduct lease salesAs soon as practicable, consistent with
			 subsection (b) and section 103(a), but not later than 3 years after the date of
			 enactment of this Act, and as appropriate thereafter, the Secretary shall
			 conduct oil and gas lease sales under the Outer Continental Shelf lands Act (43
			 U.S.C. 1331 et seq.) for areas that are made available for leasing by this
			 section.
					103.Coastal State
			 roles and responsibilities
					(a)State approval
			 of certain leasing requiredThe Secretary may not conduct any oil
			 and gas leasing or preleasing activity in any area made available for oil and
			 gas leasing by section 102(a) that is located within 100 miles from the
			 coastline and within the seaward lateral boundaries of an adjacent State,
			 unless the adjacent State has enacted a law approving of the issuance of such
			 leasing by the Secretary.
					(b)Consultation
			 with adjacent and neighboring States
						(1)In
			 generalIn addition to the consultation provided for under
			 section 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345), the
			 Governor of a State that has a coastline within 100 miles of an area of the
			 Outer Continental Shelf being considered for oil and gas leasing and made
			 available for such leasing by section 102(a) may submit recommendations to the
			 Secretary with respect to—
							(A)the size, timing,
			 or location of a proposed lease sale; or
							(B)a proposed
			 development and production plan.
							(2)RequirementsSubsections
			 (b), (c), and (d) of section 19 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1345) shall apply to the recommendations provided for in paragraph
			 (1).
						104.Protection of
			 the environment and conservation of the natural resources of the Outer
			 Continental ShelfThe
			 Secretary—
					(1)shall ensure that any activity under this
			 subtitle is carried out in a manner that provides for the protection of the
			 coastal environment, marine environment, and human environment of State coastal
			 zones and the Outer Continental Shelf; and
					(2)shall review all
			 Federal regulations that are otherwise applicable to activities authorized by
			 this subtitle to ensure environmentally sound oil and gas operations on the
			 Outer Continental Shelf.
					105.Limitations
					(a)Compliance with
			 memorandumAny oil and gas leasing of areas of the Outer
			 Continental Shelf shall be conducted in accordance with the document entitled
			 Memorandum of Agreement between the Department of Defense and the
			 Department of the Interior on Mutual Concerns On The Outer Continental
			 Shelf and dated July 2, 1983, and such revisions thereto as may be
			 agreed to by the Secretary of Defense and the Secretary of the Interior; except
			 that no such revisions may be made prior to January 21, 2009.
					(b)National
			 securityNotwithstanding subsection (a), the United States
			 reserves the right to designate by and through the Secretary of Defense, with
			 the approval of the President, national defense areas on the Outer Continental
			 Shelf pursuant to section 12(d) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1341(d)).
					106.Prohibition on
			 leasing in certain Federal protected areas
					(a)In
			 generalNotwithstanding any
			 other provision of this or any other Federal law, no lease or other
			 authorization may be issued by the Federal Government that authorizes
			 exploration, development, or production of oil or natural gas in—
						(1)any marine
			 national monument or national marine sanctuary; or
						(2)the fishing
			 grounds known as Georges Bank in the waters of the United States, which is one
			 of the largest and historically important fishing grounds of the United
			 States.
						(b)Identification
			 of coordinates of Georges BankThe Secretary of Commerce, after
			 publication of public notice and an opportunity for public comment, shall
			 identify the specific coordinates that delineate Georges Bank in the waters of
			 the United States for purposes of subsection (a).
					107.No effect on
			 applicable lawExcept as
			 otherwise specifically provided in this subtitle, nothing in this subtitle
			 waives or modifies any applicable environmental or other law.
				108.Buy American
			 requirements
					(a)In
			 generalIt is the intent of
			 Congress that this Act, among other things, result in a healthy and growing
			 American industrial, manufacturing, transportation, and service sector
			 employing the vast talents of America’s workforce to assist in the development
			 of energy from domestic sources. Moreover, the Congress intends to monitor the
			 deployment of personnel and material onshore and offshore to encourage the
			 development of American technology and manufacturing to enable United States
			 workers to benefit from this Act by good jobs and careers, as well as the
			 establishment of important industrial facilities to support expanded access to
			 American resources.
					(b)Safeguard for
			 Extraordinary AbilitySection
			 30(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1356(a)) is amended
			 in the matter preceding paragraph (1) by striking regulations
			 which and inserting regulations that shall be supplemental and
			 complimentary with and under no circumstances a substitution for the provisions
			 of the Constitution and laws of the United States extended to the subsoil and
			 seabed of the outer Continental Shelf pursuant to section 4 of this Act, except
			 insofar as such laws would otherwise apply to individuals who have
			 extraordinary ability in the sciences, arts, education, or business, which has
			 been demonstrated by sustained national or international acclaim, and
			 that.
					109.Small,
			 woman-owned, and minority-owned businessesSection 8 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337) is amended by adding at the end the
			 following:
					
						(q)Opportunities
				for leasingThe Secretary
				shall establish goals to ensure equal opportunity to bid on offshore leases for
				qualified small, women-owned, and minority-owned exploration and production
				companies and may implement, where appropriate, outreach programs for qualified
				historically underutilized exploration and production companies to participate
				in the bidding process for offshore
				leases.
						.
				110.DefinitionsIn this subtitle:
					(1)Adjacent
			 StateThe term adjacent State means, with respect
			 to any program, plan, lease sale, leased tract, or other activity, proposed,
			 conducted, or approved in accordance with the Outer Continental Shelf Lands Act
			 (43U.S.C. 1331 et seq.), the State, the laws of which are declared pursuant to
			 section 4(a)(2) of the Outer Continental Shelf Lands Act (43 U.S.C.1333(a)(2))
			 to be the law of the United States for the portion of the Outer Continental
			 Shelf on which the program, plan, lease sale, leased tract, or activity is, or
			 is proposed to be, conducted.
					(2)coastal
			 environmentThe term
			 coastal environment has the meaning given that term in the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
					(3)coastal
			 zoneThe term coastal
			 zone has the meaning given that term in the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331 et seq.).
					(4)CoastlineThe term coastline has the
			 meaning given the term coast line under section 2 of the
			 Submerged Lands Act (43 U.S.C. 1301).
					(5)human
			 environmentThe term
			 human environment has the meaning given that term in the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
					(6)marine
			 environmentThe term marine environment has the
			 meaning given that term in the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331 et seq.).
					(7)Outer
			 Continental ShelfThe term Outer Continental Shelf
			 has the meaning given the term outer Continental Shelf under
			 section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331).
					(8)Seaward lateral
			 boundaryThe term
			 seaward lateral boundary means a boundary drawn by the Minerals
			 Management Service in the Federal Register notice of January 3, 2006 (vol 71,
			 no. 1).
					(9)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					BDiligent
			 Development of Federal Oil and Gas Leases
				121.ClarificationThe lands subject to each lease that
			 authorizes the exploration for or development or production of oil or natural
			 gas that is issued under a provision of law described in section 122 shall be
			 diligently developed for such production by the person holding the lease in
			 order to ensure timely production from the lease.
				122.Covered
			 provisionsThe provisions
			 referred to in section 121 are the following:
					(1)Section 17 of the
			 Mineral Leasing Act (30 U.S.C. 226).
					(2)Section 107 of the
			 Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6506a).
					(3)The Outer
			 Continental Shelf Lands Act (43 11 U.S.C. 1331 et seq.).
					(4)The Mineral
			 Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.).
					123.RegulationsThe Secretary shall issue regulations within
			 180 days after the date of enactment of this Act that establish what
			 constitutes diligently developing for purposes of this subtitle.
				124.Resource
			 estimates and leasing program management indicators
					(a)In
			 generalThe Secretary of the Interior shall annually collect and
			 report to Congress—
						(1)the number of
			 leases and the number of acres of land under Federal onshore oil and gas lease,
			 per State and per year the lease was issued—
							(A)on which seismic
			 exploration activity is occurring or has occurred;
							(B)on which permits
			 to drill have been applied for, but not yet awarded;
							(C)on which permits
			 to drill have been approved, but no drilling has yet occurred;
							(D)on which wells have
			 been drilled but no production has occurred; and
							(E)on which
			 production is occurring;
							(2)resource estimates
			 for and the number of acres of Federal onshore and offshore lands, by State or
			 offshore planning area—
							(A)under lease, per
			 year the lease was issued;
							(B)under lease and
			 not producing, per year the lease was issued;
							(C)under lease and
			 drilled, but not producing, per year the lease was issued;
							(D)offered for lease
			 in a lease sale conducted during the previous year, but not leased; and
							(E)available for
			 leasing but not under lease or offered for leasing in the previous year;
							(3)resource estimates
			 for and the number of acres of unleased Federal onshore and offshore land
			 available for oil and gas leasing;
						(4)resource estimates
			 for and the number of acres of areas of the Outer Continental Shelf—
							(A)included in
			 proposed sale areas in the most recent 5-year plan developed by the Secretary
			 pursuant to section 18 of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1344); and
							(B)available for oil
			 and gas leasing but not included in the 5-year plan;
							(5)the number of
			 leases and the number of acres of Federal onshore land, per Bureau of Land
			 Management field office, offered in a lease sale conducted during the previous
			 year, including data on the number of protests filed and how many lease tracts
			 were withdrawn as a result of such protests, and how many leases were offered
			 and issued with stipulations as a result of those protests, including the name
			 of the entity or entities filing the protests;
						(6)the number of
			 applications for permits to drill received, approved, pending, and denied, in
			 the previous year per Bureau of Land Management and Minerals Management Service
			 field office;
						(7)the number of
			 environmental inspections conducted per State and per Bureau of Land Management
			 and Minerals Management Service field office in the previous year; and
						(8)the number of full
			 time staff equivalent (FTEs) devoted to permit processing and oversight per
			 Bureau of Land Management and Minerals Management Service field office.
						(b)Covered
			 provisionsSubsection (a) shall apply with respect to leases and
			 land eligible for leasing pursuant to—
						(1)section 17 of the
			 Mineral Leasing Act (30 U.S.C. 226);
						(2)the Mineral
			 Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.);
						(3)section 107 of the
			 Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6506a); or
						(4)the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
						CRoyalties Under
			 Offshore Oil and Gas Leases
				131.Short
			 titleThis subtitle may be
			 cited as the Royalty Relief for American Consumers Act of
			 2008.
				132.Price
			 thresholds for royalty suspension provisionsThe Secretary of the Interior shall agree to
			 a request by any lessee to amend any oil and gas lease issued for any Gulf of
			 Mexico tract during the period of January 1, 1998, through December 31, 1999,
			 to incorporate price thresholds applicable to royalty suspension provisions,
			 that are equal to or less than the price thresholds described in clauses (v)
			 through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1337(a)(3)(C)). Any amended lease shall impose the new or revised
			 price thresholds effective October 1, 2006. Existing lease provisions shall
			 prevail through September 30, 2006.
				133.Clarification
			 of authority to impose price thresholds for certain lease salesCongress reaffirms the authority of the
			 Secretary of the Interior under section 8(a)(1)(H) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1337(a)(1)(H)) to vary, based on the price of
			 production from a lease, the suspension of royalties under any lease subject to
			 section 304 of the Outer Continental Shelf Deep Water Royalty Relief Act
			 (Public Law 104–58; 43 U.S.C. 1337 note).
				134.Eligibility for
			 new leases and the transfer of leases; conservation of resources fees
					(a)Issuance of New
			 Leases
						(1)In
			 generalThe Secretary shall not issue any new lease that
			 authorizes the production of oil or natural gas in the Gulf of Mexico under the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to a person
			 described in paragraph (2) unless—
							(A)the person has
			 renegotiated each covered lease with respect to which the person is a lessee,
			 to modify the payment responsibilities of the person to include price
			 thresholds that are equal to or less than the price thresholds described in
			 clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(a)(3)(C)); or
							(B)the person
			 has—
								(i)paid
			 all fees established by the Secretary under subsection (b) that are due with
			 respect to each covered lease for which the person is a lessee; or
								(ii)entered into an
			 agreement with the Secretary under which the person is obligated to pay such
			 fees.
								(2)Persons
			 describedA person referred to in paragraph (1) is a person
			 that—
							(A)is a lessee
			 that—
								(i)holds a covered
			 lease on the date on which the Secretary considers the issuance of the new
			 lease; or
								(ii)was
			 issued a covered lease before the date of enactment of this Act, but
			 transferred the covered lease to another person or entity (including a
			 subsidiary or affiliate of the lessee) after the date of enactment of this Act;
			 or
								(B)any other person
			 or entity who has any direct or indirect interest in, or who derives any
			 benefit from, a covered lease;
							(3)Multiple
			 lessees
							(A)In
			 generalFor purposes of paragraph (1), if there are multiple
			 lessees that own a share of a covered lease, the Secretary may implement
			 separate agreements with any lessee with a share of the covered lease that
			 modifies the payment responsibilities with respect to the share of the lessee
			 to include price thresholds that are equal to or less than the price thresholds
			 described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
							(B)Treatment of
			 share as covered leaseBeginning on the effective date of an
			 agreement under subparagraph (A), any share subject to the agreement shall not
			 constitute a covered lease with respect to any lessees that entered into the
			 agreement.
							(b)Conservation of
			 Resources Fees
						(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of the Interior by regulation shall establish—
							(A)a conservation of
			 resources fee for producing Federal oil and gas leases in the Gulf of Mexico;
			 and
							(B)a conservation of
			 resources fee for nonproducing Federal oil and gas leases in the Gulf of
			 Mexico.
							(2)Producing lease
			 fee termsThe fee under paragraph (1)(A)—
							(A)subject to
			 subparagraph (C), shall apply to covered leases that are producing
			 leases;
							(B)shall be set at $9
			 per barrel for oil and $1.25 per million Btu for gas, respectively, in 2005
			 dollars; and
							(C)shall apply only
			 to production of oil or gas occurring—
								(i)in
			 any calendar year in which the arithmetic average of the daily closing prices
			 for light sweet crude oil on the New York Mercantile Exchange (NYMEX) exceeds
			 $34.73 per barrel for oil and $4.34 per million Btu for gas in 2005 dollars;
			 and
								(ii)on
			 or after October 1, 2006.
								(3)Nonproducing
			 lease fee termsThe fee under paragraph (1)(B)—
							(A)subject to
			 subparagraph (C), shall apply to leases that are nonproducing leases;
							(B)shall be set at
			 $3.75 per acre per year in 2005 dollars; and
							(C)shall apply on and
			 after October 1, 2006.
							(4)Treatment of
			 receiptsAmounts received by the United States as fees under this
			 subsection shall be treated as offsetting receipts.
						(c)TransfersA
			 lessee or any other person who has any direct or indirect interest in, or who
			 derives a benefit from, a lease shall not be eligible to obtain by sale or
			 other transfer (including through a swap, spinoff, servicing, or other
			 agreement) any covered lease, the economic benefit of any covered lease, or any
			 other lease for the production of oil or natural gas in the Gulf of Mexico
			 under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.),
			 unless—
						(1)the lessee or
			 other person has—
							(A)renegotiated all
			 covered leases of the lessee or other person; and
							(B)entered into an
			 agreement with the Secretary to modify the terms of all covered leases of the
			 lessee or other person to include limitations on royalty relief based on market
			 prices that are equal to or less than the price thresholds described in clauses
			 (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1337(a)(3)(C)); or
							(2)the lessee or
			 other person has—
							(A)paid all fees
			 established by the Secretary under subsection (b) that are due with respect to
			 each covered lease for which the person is a lessee; or
							(B)entered into an
			 agreement with the Secretary under which the person is obligated to pay such
			 fees.
							(d)DefinitionsIn
			 this section—
						(1)Covered
			 leaseThe term covered lease means a lease for oil
			 or gas production in the Gulf of Mexico that is—
							(A)in existence on
			 the date of enactment of this Act;
							(B)issued by the
			 Department of the Interior under section 304 of the Outer Continental Shelf
			 Deep Water Royalty Relief Act (43 U.S.C. 1337 note; Public Law 104–58);
			 and
							(C)not subject to
			 limitations on royalty relief based on market price that are equal to or less
			 than the price thresholds described in clauses (v) through (vii) of section
			 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337(a)(3)(C)).
							(2)LesseeThe
			 term lessee includes any person or other entity that controls,
			 is controlled by, or is in or under common control with, a lessee.
						(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						135.Strategic
			 Energy Efficiency and Renewables Reserve
					(a)In
			 GeneralFor budgetary
			 purposes, the net increase in Federal receipts by reason of the enactment of
			 this Act shall be held in a separate account to be known as the
			 Strategic Energy Efficiency and Renewables Reserve. The
			 Strategic Energy Efficiency and Renewables Reserve shall be available to offset
			 the cost of subsequent legislation—
						(1)to accelerate the use of clean domestic
			 renewable energy resources and alternative fuels;
						(2)to promote the utilization of
			 energy-efficient products and practices and energy conservation;
						(3)to increase research, development, and
			 deployment of clean renewable energy and efficiency technologies;
						(4)to provide
			 increased assistance for low income home energy and weatherization
			 programs;
						(5)to further the purposes set forth in
			 section 1(b) of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–4); and
						(6)to increase research, development, and
			 demonstration of carbon capture and sequestration technologies.
						(b)Procedure for
			 Adjustments
						(1)Budget committee
			 chairmanAfter the reporting of a bill or joint resolution, or
			 the offering of an amendment thereto or the submission of a conference report
			 thereon, providing funding for the purposes set forth in subsection (a) in
			 excess of the amounts provided for those purposes for fiscal year 2007, the
			 chairman of the Committee on the Budget of the applicable House of Congress
			 shall make the adjustments set forth in paragraph (2) for the amount of new
			 budget authority and outlays in that measure and the outlays flowing from that
			 budget authority.
						(2)Matters to be
			 adjustedThe adjustments referred to in paragraph (1) are to be
			 made to—
							(A)the discretionary
			 spending limits, if any, set forth in the appropriate concurrent resolution on
			 the budget;
							(B)the allocations
			 made pursuant to the appropriate concurrent resolution on the budget pursuant
			 to section 302(a) of Congressional Budget Act of 1974; and
							(C)the budget
			 aggregates contained in the appropriate concurrent resolution on the budget as
			 required by section 301(a) of Congressional Budget Act of 1974.
							(3)Amounts of
			 adjustmentsThe adjustments referred to in paragraphs (1) and (2)
			 shall not exceed the total of the receipts over a 10-year period, as estimated
			 by the Congressional Budget Office upon the enactment of this Act.
						DAccountability and
			 Integrity in the Federal Energy Program
				141.Royalty
			 in-kindSection 342(d) of the
			 Energy Policy Act of 2005 (42 U.S.C. 15902(d)) is amended to read as
			 follows:
					
						(d)Benefit to the
				United States requiredThe
				Secretary may receive oil or gas royalties in-kind only if the Secretary
				determines that receiving royalties in-kind provides benefits to the United
				States that are greater than or equal to the benefits that would likely be
				received if the royalties were taken in-value, and if the Secretary determines
				that receiving royalties in-kind is consistent with the fiduciary duties of the
				Secretary on behalf of the American
				people.
						.
				142.Fair return on
			 production of Federal oil and gas resources
					(a)Royalty
			 PaymentsThe Secretary of the Interior shall take all steps
			 necessary to ensure that lessees under leases for exploration, development, and
			 production of oil and natural gas on Federal lands, including leases under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.), the Mineral Leasing Act for
			 Acquired Lands (30 U.S.C. 351 et seq.), the Outer Continental Shelf Lands Act
			 (30 U.S.C. 1331 et seq.), and all other mineral leasing laws, are making
			 prompt, transparent, and accurate royalty payments under such leases.
					(b)Recommendations
			 for Legislative ActionIn order to facilitate implementation of
			 subsection (a), the Secretary of the Interior shall, within 180 days after the
			 date of enactment of this Act and in consultation with the affected States,
			 prepare and transmit to Congress recommendations for legislative action to
			 improve the accurate collection of Federal oil and gas royalties.
					143.Royalty-in-kind
			 ethics
					(a)Gift
			 ban
						(1)ProhibitionNo
			 employee of the Minerals Management Service may—
							(A)accept gifts of
			 any value from any prohibited source; or
							(B)seek, accept, or
			 hold employment with any prohibited source.
							(2)PenaltyAny person who violates paragraph (1) shall
			 be subject to such penalties as the Secretary of the Interior considers
			 appropriate, which may include suspension without pay or termination.
						(b)TrainingThe
			 Secretary of the Interior shall implement a robust ethics training program for
			 employees of the Royalty-In-Kind division of the Minerals Management Service
			 that is in addition to the standard ethics training that such employees are
			 already required to attend. Such additional training program shall require
			 written certification by each such employee that the employee knows and
			 understands the ethics requirements by which the employee is bound.
					(c)Code of
			 ethicsThe Secretary of the
			 Interior shall promulgate, within 180 days after the date of the enactment of
			 this Act, a code of ethics for all employees of the Minerals Management
			 Service. The code of ethics shall provide clear direction relating to the
			 obligations, prohibitions, and consequences of misconduct.
					(d)Drug
			 testingThe Secretary of the
			 Interior shall, within 180 days after the date of the enactment of this Act,
			 implement a random drug testing program for the employees of the
			 royalty-in-kind division of the Minerals Management Service.
					(e)DefinitionsIn
			 this section:
						(1)GiftThe
			 term gift—
							(A)includes any
			 gratuity, favor, discount, entertainment, hospitality, loan, forbearance, or
			 other item having monetary value; and
							(B)includes services
			 as well as gifts of training, transportation, local travel, lodgings and meals,
			 whether provided in-kind, by purchase of a ticket, payment in advance, or
			 reimbursement after the expense has been incurred.
							(2)Prohibited
			 sourceThe term prohibited source means, with
			 respect to an employee, any person who—
							(A)is seeking
			 official action by the Minerals Management Service;
							(B)does business or
			 seeks to do business with the Minerals Management Service;
							(C)conducts
			 activities regulated by the Minerals Management Service;
							(D)has interests that
			 may be substantially affected by performance or nonperformance of the
			 employee's official duties; or
							(E)is an organization
			 a majority of whose members are described in any of subparagraphs (A) through
			 (D).
							(f)Other ethics
			 requirements applyThe prohibitions and requirements under this
			 section are to be in addition to any other requirements that apply to employees
			 of the Minerals Management Service.
					144.Prohibition on
			 certain giftsSection 201 of
			 title 18, United States Code, is amended—
					(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f); and
					(2)by inserting after
			 subsection (c) the following new subsection:
						
							(d)(1)Whoever—
									(A)seeking or holding one or more leases of
				property from the United States, through the Minerals Management Service of the
				Department of the Interior, for purposes of oil or mineral extraction,
				knowingly engages in a course of conduct that consists of providing things of
				value to a public official of, or person who has been selected to be a public
				official of, the Minerals Management Service, because of the official’s or
				person’s position in the Minerals Management Service; or
									(B)being a public official of, or person who
				has been selected to be a public official of, the Minerals Management Service
				of the Department of the Interior, knowingly engages in a course of conduct
				consisting of receiving things of value, knowing that such things of value were
				provided because of the official’s or person’s position in the Minerals
				Management Service, from a person seeking or holding one or more leases of
				property from the United States, through the Minerals Management Service, for
				purposes of oil or mineral extraction;
									shall be
				fined under this title, imprisoned for not more than two years, or both, except
				that a corporation, partnership, or other organization that violates
				subparagraph (A) shall be fined $25,000,000 and an amount equal to its gross
				revenues arising, during the period in which the course of conduct described in
				subparagraph (A) occurred, from the lease or leases described in that
				subparagraph.(2)For purposes of this subsection, the term
				course of conduct means a series of acts over a period of time
				evidencing a continuity of purpose.
								(3)(A)The Attorney General may
				bring a civil action in the appropriate United States district court against
				any corporation, partnership, or other organization that engages in conduct
				constituting an offense under paragraph (1)(A) and, upon proof of such conduct
				by a preponderance of the evidence, such corporation, partnership, or other
				organization shall be subject to a civil penalty of not more than $25,000,000
				and an amount equal to its gross revenues arising, during the period in which
				the course of conduct described in paragraph (1)(A) occurred, from the lease or
				leases described in that paragraph.
									(B)If a corporation, partnership, or other
				organization is held liable for a civil penalty under subparagraph (A) for a
				violation of paragraph (1)(A), the United States may terminate the lease or
				leases that were the subject to the violation, and the United States shall not
				be liable for any damages to any party to such lease or leases by reason of
				such termination.
									(C)The imposition of a civil penalty under
				this paragraph does not preclude any other criminal or civil statutory, common
				law, or administrative remedy that is available to the United States, or any
				other person, under this section or any other
				law.
									.
					145.Strengthening
			 the ability of the Interior Department Inspector General to secure
			 cooperationThe Inspector
			 General Act of 1978 (5 U.S.C. App.) is amended by inserting after section 8K
			 the following:
					
						8L.Special provisions concerning the Department of the
		  InteriorNotwithstanding section 6(a)(4), the
				Inspector General of the Department of the Interior may, in any inquiry or
				investigation involving leases of property from the United States through the
				Minerals Management Services for purposes of oil and mineral extraction,
				require by subpoena the production of all information, documents, reports,
				answers, records, accounts, papers, and other data in any medium, including
				electronically stored information and tangible things, and testimony necessary
				in the performance of the functions assigned by this Act, which subpoena, in
				the case of contumacy or refusal to obey, shall be enforceable by order of any
				appropriate United States district court: Provided, that
				procedures other than subpoenas shall be used by the Inspector General to
				obtain documents, information, or testimony from Federal
				agencies.
						.
				EFederal Oil and
			 Gas Royalty Reform
				151.Amendments to
			 definitionsSection 3 of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1702) is
			 amended—
					(1)in paragraph
			 (20)(A), by striking : Provided, That and all
			 that follows through subject of the judicial proceeding;
					(2)in paragraph
			 (20)(B), by striking (with written notice to the lessee who designated
			 the designee);
					(3)in paragraph
			 (23)(A), by striking (with written notice to the lessee who designated
			 the designee);
					(4)by amending
			 paragraph (24) to read as follows:
						
							(24)designee means any person who
				pays, offsets, or credits monies, makes adjustments, requests and receives
				refunds, or submits reports with respect to payments a lessee must make
				pursuant to section
				102(a);
							;
					(5)in paragraph
			 (25)(B), by striking (subject to the provisions of section 102(a) of
			 this Act); and
					(6)in paragraph (26),
			 by striking (with notice to the lessee who designated the
			 designee).
					152.Interest
					(a)Estimated
			 payments; interest on amount of underpaymentSection 111(j) of
			 the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1721(j)) is
			 amended by striking If the estimated payment exceeds the actual
			 royalties due, interest is owed on the overpayment..
					(b)OverpaymentsSection
			 111 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1721)
			 is amended by striking subsections (h) and (i).
					(c)Effective
			 dateThe amendments made by this section shall be effective one
			 year after the date of enactment of this Act.
					153.Obligation
			 periodSection 115(c) of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1724(c)) is
			 amended by adding at the end the following:
					
						(3)AdjustmentsIn
				the case of an adjustment under section 111A(a) (30 U.S.C. 1721a(a)) in which a
				recoupment by the lessee results in an underpayment of an obligation, for
				purposes of this Act the obligation becomes due on the date the lessee or its
				designee makes the
				adjustment.
						.
				154.Tolling
			 agreements and subpoenas
					(a)Tolling
			 agreementsSection 115(d)(1) of the Federal Oil and Gas Royalty
			 Management Act of 1982 (30 U.S.C. 1724(d)(1)) is amended by striking
			 (with notice to the lessee who designated the designee).
					(b)SubpoenasSection
			 115(d)(2)(A) of the Federal Oil and Gas Royalty Management Act of 1982 (30
			 U.S.C. 1724(d)(2)(A)) is amended by striking (with notice to the lessee
			 who designated the designee, which notice shall not constitute a subpoena to
			 the lessee).
					155.Liability for
			 royalty paymentsSection
			 102(a) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C.
			 1712(a)) is amended to read as follows:
					
						(a)In order to
				increase receipts and achieve effective collections of royalty and other
				payments, a lessee who is required to make any royalty or other payment under a
				lease or under the mineral leasing laws, shall make such payments in the time
				and manner as may be specified by the Secretary or the applicable delegated
				State. Any person who pays, offsets or credits monies, makes adjustments,
				requests and receives refunds, or submits reports with respect to payments the
				lessee must make is the lessee’s designee under this Act. Notwithstanding any
				other provision of this Act to the contrary, a designee shall be liable for any
				payment obligation of any lessee on whose behalf the designee pays royalty
				under the lease. The person owning operating rights in a lease and a person
				owning legal record title in a lease shall be liable for that person’s pro rata
				share of payment obligations under the
				lease.
						.
				FNational Petroleum
			 Reserve in Alaska
				161.Short
			 titleThis subtitle may be
			 cited as the Drill Responsibly in Leased Lands Act of
			 2008.
				162.Acceleration of
			 lease sales for National Petroleum Reserve in AlaskaSection 107(d) of the Naval Petroleum
			 Reserves Production Act of 1976 (42 U.S.C. 6506a(d)) is amended—
					(1)by striking
			 (d) and all that follows through ; first lease
			 sale and inserting the following:
						
							(d)Lease
				sales
								(1)First lease
				saleThe first lease sale
								;
				and
					(2)by adding at the
			 end the following:
						
							(2)Subsequent lease
				salesThe Secretary shall accelerate, to the maximum extent
				practicable, competitive and environmentally responsible leasing of oil and gas
				in the Reserve in accordance with this Act and all applicable environmental
				laws, including at least 1 lease sale during each of calendar years 2009
				through
				2013.
							.
					163.National
			 Petroleum Reserve in Alaska: pipeline constructionThe
			 Federal Energy Regulatory Commission shall facilitate, in an environmentally
			 responsible manner and in coordination with the Secretary of the Interior, the
			 Secretary of Transportation, the Secretary of Energy, and the State of Alaska,
			 the construction of pipelines necessary to transport oil and natural gas from
			 or through the National Petroleum Reserve in Alaska to existing transportation
			 or processing infrastructure on the North Slope of Alaska.
				164.Alaska natural
			 gas pipeline project facilitation
					(a)FindingsCongress
			 finds the following:
						(1)Over 35 trillion
			 cubic feet of natural gas reserves have been discovered on Federal and State
			 lands currently open to oil and natural gas leasing on the North Slope of
			 Alaska.
						(2)These gas supplies
			 could make a significant contribution to meeting the energy needs of the United
			 States, but the lack of a natural gas transportation system has prevented these
			 natural gas reserves from reaching markets in the lower 48 States.
						(b)Facilitation by
			 PresidentThe President shall, pursuant to the Alaska Natural Gas
			 Pipeline Act (division C of Public Law 108–324; 15 U.S.C. 720 et seq.) and
			 other applicable law, coordinate with producers of natural gas on the North
			 Slope of Alaska, Federal agencies, the State of Alaska, Canadian authorities,
			 pipeline companies, and other interested persons in order to facilitate
			 construction of a natural gas pipeline from Alaska to United States markets as
			 expeditiously as possible.
					165.Project labor
			 agreements and other pipeline requirements
					(a)Project Labor
			 AgreementsThe President, as a term and condition of any permit
			 required under Federal law for the pipelines referred to in section 163 and
			 164, and in recognizing the Government’s interest in labor stability and in the
			 ability of construction labor and management to meet the particular needs and
			 conditions of such pipelines to be developed under such permits and the special
			 concerns of the holders of such permits, shall require that the operators of
			 such pipelines and their agents and contractors negotiate to obtain a project
			 labor agreement for the employment of laborers and mechanics on production,
			 maintenance, and construction for such pipelines.
					(b)Pipeline
			 MaintenanceThe Secretary of Transportation shall require every
			 pipeline operator authorized to transport oil and gas produced under Federal
			 oil and gas leases in Alaska through the Trans-Alaska Pipeline, any pipeline
			 constructed pursuant to section 163 or 164 of this Act, or any other federally
			 approved pipeline transporting oil and gas from the North Slope of Alaska, to
			 certify to the Secretary of Transportation annually that such pipeline is being
			 fully maintained and operated in an efficient manner. The Secretary of
			 Transportation shall assess appropriate civil penalties for violations of this
			 requirement in the same manner as civil penalties are assessed for violations
			 under section 60122(a)(1) of title 49, United States Code.
					166.Ban on export
			 of Alaskan oil
					(a)Repeal of
			 Provision Authorizing ExportsSection 28(s) of the Mineral
			 Leasing Act (30 U.S.C. 185(s)) is repealed.
					(b)Reimposition of
			 Prohibition on Crude Oil ExportsUpon the effective date of this
			 Act, subsection (d) of section 7 of the Export Administration Act of 1979 (50
			 U.S.C. App. 2406(d)), shall be effective, and any other provision of that Act
			 (including sections 11 and 12) shall be effective to the extent necessary to
			 carry out such section 7(d), notwithstanding section 20 of that Act or any
			 other provision of law that would otherwise allow exports of oil to which such
			 section 7(d) applies.
					GOil shale
				171.Oil shale
			 leasing
					(a)Repeal of
			 restrictionSection 433 of
			 the Department of the Interior, Environment, and Related Agencies
			 Appropriations Act, 2008 (division F of Public Law 110–161; 121 Stat. 2152) is
			 repealed.
					(b)Requirement that
			 State approve of oil shale leasingSection 369 of the Energy Policy Act of
			 2005 (42 U.S.C. 15927) is amended by adding at the end the following:
						
							(t)Requirement that
				State approve of oil shale leasingNo lease may be issued under this section,
				section 21 of the Mineral Leasing Act (30 U.S.C. 241), or any other law, for
				exploration, research, development, or production of oil shale on lands located
				in a State, unless the State has enacted a law approving of Federal oil shale
				leasing in the State. Nothing in this subsection shall be construed as
				preventing the Department of the Interior from preparing an environmental
				impact statement under the existing authority under the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to an individual lease
				sale proposed under the commercial leasing program established under this
				section.
							.
					IIConsumer Energy
			 Supply
			201.Short
			 titleThis title may be cited
			 as the Consumer Energy Supply Act of
			 2008.
			202.DefinitionsIn this title—
				(1)the term light grade petroleum
			 means crude oil with an API gravity of 30 degrees or higher;
				(2)the term heavy grade petroleum
			 means crude oil with an API gravity of 26 degrees or lower; and
				(3)the term
			 Secretary means the Secretary of Energy.
				203.Sale and
			 replacement of oil from the Strategic Petroleum Reserve
				(a)Initial
			 petroleum sale and replacementNotwithstanding section 161 of the Energy
			 Policy and Conservation Act (42 U.S.C. 6241), the Secretary shall publish a
			 plan not later than 15 days after the date of enactment of this Act to—
					(1)sell, in the amounts and on the schedule
			 described in subsection (b), light grade petroleum from the Strategic Petroleum
			 Reserve and acquire an equivalent volume of heavy grade petroleum;
					(2)deposit the cash
			 proceeds from sales under paragraph (1) into the SPR Petroleum Account
			 established under section 167 of the Energy Policy and Conservation Act (42
			 U.S.C. 6247); and
					(3)from the cash proceeds deposited pursuant
			 to paragraph (2), withdraw the amount necessary to pay for the direct
			 administrative and operational costs of the sale and acquisition.
					(b)Amounts and
			 scheduleThe sale and
			 acquisition described in subsection (a) shall require the offer for sale of a
			 total quantity of 70,000,000 barrels of light grade petroleum from the
			 Strategic Petroleum Reserve. The sale shall commence, whether or not a plan has
			 been published under subsection (a), not later than 30 days after the date of
			 enactment of this Act and be completed no more than six months after the date
			 of enactment of this Act, with at least 20,000,000 barrels to be offered for
			 sale within the first 60 days after the date of enactment of this Act. In no
			 event shall the Secretary sell barrels of oil under subsection (a) that would
			 result in a Strategic Petroleum Reserve that contains fewer than 90 percent of
			 the total amount of barrels in the Strategic Petroleum Reserve as of the date
			 of enactment of this Act. Heavy grade petroleum, to replace the quantities of
			 light grade petroleum sold under this section, shall be obtained through
			 acquisitions which—
					(1)shall commence no
			 sooner than 6 months after the date of enactment of this Act;
					(2)shall be completed, at the discretion of
			 the Secretary, not later than 5 years after the date of enactment of this
			 Act;
					(3)shall be carried
			 out in a manner so as to maximize the monetary value to the Federal Government;
			 and
					(4)shall be carried
			 out using the receipts from the sales of light grade petroleum authorized under
			 this section.
					(c)DeferralsThe Secretary is encouraged to, when
			 economically beneficial and practical, grant requests to defer scheduled
			 deliveries of petroleum to the Reserve under subsection (a) if the deferral
			 will result in a premium paid in additional barrels of oil which will reduce
			 the cost of oil acquisition and increase the volume of oil delivered to the
			 Reserve or yield additional cash bonuses.
				IIIPublic
			 Transportation
			301.Short
			 titleThis title may be cited
			 as the Saving Energy Through Public
			 Transportation Act of 2008.
			302.FindingsCongress finds the following:
				(1)In 2007, people in the United States took
			 more than 10.3 billion trips using public transportation, the highest level in
			 50 years.
				(2)Public
			 transportation use in the United States is up 32 percent since 1995, a figure
			 that is more than double the growth rate of the Nation’s population and is
			 substantially greater than the growth rate for vehicle miles traveled on the
			 Nation’s highways for that same period.
				(3)Public
			 transportation use saves fuel, reduces emissions, and saves money for the
			 people of the United States.
				(4)The direct petroleum savings attributable
			 to public transportation use is 1.4 billion gallons per year, and when the
			 secondary effects of transit availability on travel are also taken into
			 account, public transportation use saves the United States the equivalent of
			 4.2 billion gallons of gasoline per year (more than 11 million gallons of
			 gasoline per day).
				(5)Public
			 transportation use in the United States is estimated to reduce carbon dioxide
			 emissions by 37 million metric tons annually.
				(6)An individual who
			 commutes to work using a single occupancy vehicle can reduce carbon dioxide
			 emissions by 20 pounds per day (more than 4,800 pounds per year) by switching
			 to public transportation.
				(7)Public
			 transportation use provides an affordable alternative to driving, as households
			 that use public transportation save an average of $6,251 every year.
				(8)Although under existing laws Federal
			 employees in the National Capital Region receive transit benefits, transit
			 benefits should be available to all Federal employees in the United States so
			 that the Federal Government sets a leading example of greater public
			 transportation use.
				(9)Public transportation stakeholders should
			 engage and involve local communities in the education and promotion of the
			 importance of utilizing public transportation.
				(10)Increasing public
			 transportation use is a national priority.
				303.Grants to improve
			 public transportation services
				(a)Authorizations
			 of Appropriations
					(1)Urbanized area
			 formula grantsIn addition to
			 amounts allocated under section 5338(b)(2)(B) of title 49, United States Code,
			 to carry out section 5307 of such title, there is authorized to be appropriated
			 $750,000,000 for each of fiscal years 2008 and 2009 to carry out such section
			 5307. Such funds shall be apportioned, not later than 7 days after the date on
			 which the funds are appropriated, in accordance with section 5336 (other than
			 subsections (i)(1) and (j)) of such title but may not be combined or commingled
			 with any other funds apportioned under such section 5336.
					(2)Formula grants
			 for other than urbanized areasIn addition to amounts allocated under
			 section 5338(b)(2)(G) of title 49, United States Code, to carry out section
			 5311 of such title, there is authorized to be appropriated $100,000,000 for
			 each of fiscal years 2008 and 2009 to carry out such section 5311. Such funds
			 shall be apportioned, not later than 7 days after the date on which the funds
			 are appropriated, in accordance with such section 5311 but may not be combined
			 or commingled with any other funds apportioned under such section 5311.
					(b)Use of
			 fundsNotwithstanding sections 5307 and 5311 of title 49, United
			 States Code, the Secretary of Transportation may make grants under such
			 sections from amounts appropriated under subsection (a) only for one or more of
			 the following:
					(1)If the recipient of the grant is reducing,
			 or certifies to the Secretary within the time the Secretary prescribes that,
			 during the term of the grant, the recipient will reduce one or more fares the
			 recipient charges for public transportation, or in the case of subsection (f)
			 of such section 5311, intercity bus service, those operating costs of equipment
			 and facilities being used to provide the public transportation, or in the case
			 of subsection (f) of such section 5311, intercity bus service, that the
			 recipient is no longer able to pay from the revenues derived from such fare or
			 fares as a result of such reduction.
					(2)If the recipient of the grant is expanding,
			 or certifies to the Secretary within the time the Secretary prescribes that,
			 during the term of the grant, the recipient will expand public transportation
			 service, or in the case of subsection (f) of such section 5311, intercity bus
			 service, those operating and capital costs of equipment and facilities being
			 used to provide the public transportation service, or in the case of subsection
			 (f) of such section 5311, intercity bus service, that the recipient incurs as a
			 result of the expansion of such service.
					(3)To avoid increases
			 in fares for public transportation, or in the case of subsection (f) of such
			 section 5311, intercity bus service, or decreases in current public
			 transportation service, or in the case of subsection (f) of such section 5311,
			 intercity bus service, that would otherwise result from an increase in costs to
			 the public transportation or intercity bus agency for transportation-related
			 fuel or meeting additional transportation-related equipment or facility
			 maintenance needs, if the recipient of the grant certifies to the Secretary
			 within the time the Secretary prescribes that, during the term of the grant,
			 the recipient will not increase the fares that the recipient charges for public
			 transportation, or in the case of subsection (f) of such section 5311,
			 intercity bus service, or, will not decrease the public transportation service,
			 or in the case of subsection (f) of such section 5311, intercity bus service,
			 that the recipient provides.
					(4)If the recipient of the grant is acquiring,
			 or certifies to the Secretary within the time the Secretary prescribes that,
			 during the term of the grant, the recipient will acquire, clean fuel or
			 alternative fuel vehicle-related equipment or facilities for the purpose of
			 improving fuel efficiency, the costs of acquiring the equipment or
			 facilities.
					(5)If the recipient of the grant is
			 establishing or expanding, or certifies to the Secretary within the time the
			 Secretary prescribes that, during the term of the grant, the recipient will
			 establish or expand, commuter matching services to provide commuters with
			 information and assistance about alternatives to single occupancy vehicle use,
			 those administrative costs in establishing or expanding such services.
					(c)Federal
			 ShareNotwithstanding any other provision of law, the Federal
			 share of the costs for which a grant is made under this section shall be 100
			 percent.
				(d)Period of
			 availabilityFunds appropriated under this section shall remain
			 available for a period of 2 fiscal years.
				304.Increased Federal
			 share for Clean Air Act complianceNotwithstanding section 5323(i)(1) of title
			 49, United States Code, a grant for a project to be assisted under chapter 53
			 of such title during fiscal years 2008 and 2009 that involves acquiring clean
			 fuel or alternative fuel vehicle-related equipment or facilities for the
			 purposes of complying with or maintaining compliance with the Clean Air Act (42
			 U.S.C. 7401 et seq.) shall be for 100 percent of the net project cost of the
			 equipment or facility attributable to compliance with that Act unless the grant
			 recipient requests a lower grant percentage.
			305.Transportation
			 fringe benefits
				(a)Requirement that
			 agencies offer transit pass transportation fringe benefits to their employees
			 nationwide
					(1)In
			 generalSection 3049(a)(1) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (5 U.S.C. 7905 note;
			 119 Stat. 1711) is amended—
						(A)by striking
			 Effective and all that follows through each covered
			 agency and inserting Each agency; and
						(B)by inserting
			 at a location in an urbanized area of the United States that is served
			 by fixed route public transportation before shall be
			 offered.
						(2)Conforming
			 amendmentsSection 3049(a) of such Act (5 U.S.C. 7905 note; 119
			 Stat. 1711) is amended—
						(A)in paragraph
			 (3)—
							(i)by
			 striking subparagraph (A); and
							(ii)by
			 redesignating subparagraphs (B) through (F) as subparagraphs (A) through (E),
			 respectively; and
							(B)in paragraph (4)
			 by striking a covered agency and inserting an
			 agency.
						(b)Benefits
			 describedSection 3049(a)(2)
			 of such Act (5 U.S.C. 7905 note; 119 Stat. 1711) is amended by striking the
			 period at the end and inserting the following: , except that the maximum
			 level of such benefits shall be the maximum amount which may be excluded from
			 gross income for qualified parking as in effect for a month under section
			 132(f)(2)(B) of the Internal Revenue Code of 1986..
				(c)GuidanceSection
			 3049(a) of such Act (5 U.S.C. 7905 note; 119 Stat. 1711) is amended by adding
			 at the end the following:
					
						(5)Guidance
							(A)IssuanceNot later than 60 days after the date of
				enactment of this paragraph, the Secretary of Transportation shall issue
				guidance on nationwide implementation of the transit pass transportation fringe
				benefits program under this subsection.
							(B)Uniform
				application
								(i)In
				generalThe guidance to be issued under subparagraph (A) shall
				contain a uniform application for use by all Federal employees applying for
				benefits from an agency under the program.
								(ii)Required
				informationAs part of such an application, an employee shall
				provide, at a minimum, the employee’s home and work addresses, a breakdown of
				the employee’s commuting costs, and a certification of the employee’s
				eligibility for benefits under the program.
								(iii)Warning
				against false statementsSuch an application shall contain a
				warning against making false statements in the application.
								(C)Independent
				verification requirementsThe guidance to be issued under
				subparagraph (A) shall contain independent verification requirements to ensure
				that, with respect to an employee of an agency—
								(i)the eligibility of
				the employee for benefits under the program is verified by an official of the
				agency;
								(ii)employee
				commuting costs are verified by an official of the agency; and
								(iii)records of the
				agency are checked to ensure that the employee is not receiving parking
				benefits from the agency.
								(D)Program
				implementation requirementsThe guidance to be issued under
				subparagraph (A) shall contain program implementation requirements applicable
				to each agency to ensure that—
								(i)benefits provided
				by the agency under the program are adjusted in cases of employee travel,
				leave, or change of address;
								(ii)removal from the
				program is included in the procedures of the agency relating to an employee
				separating from employment with the agency; and
								(iii)benefits provided
				by the agency under the program are made available using an electronic format
				(rather than using paper fare media) where such a format is available for
				use.
								(E)Enforcement and
				penaltiesThe guidance to be issued under subparagraph (A) shall
				contain a uniform administrative policy on enforcement and penalties. Such
				policy shall be implemented by each agency to ensure compliance with program
				requirements, to prevent fraud and abuse, and, as appropriate, to penalize
				employees who have abused or misused the benefits provided under the
				program.
							(F)Periodic
				reviewsThe guidance to be issued under subparagraph (A) shall
				require each agency, not later than September 1 of the first fiscal year
				beginning after the date of enactment of this paragraph, and every 3 years
				thereafter, to develop and submit to the Secretary a review of the agency’s
				implementation of the program. Each such review shall contain, at a minimum,
				the following:
								(i)An assessment of the agency’s
				implementation of the guidance, including a summary of the audits and
				investigations, if any, of the program conducted by the Inspector General of
				the agency.
								(ii)Information on
				the total number of employees of the agency that are participating in the
				program.
								(iii)Information on
				the total number of single occupancy vehicles removed from the roadway network
				as a result of participation by employees of the agency in the program.
								(iv)Information on
				energy savings and emissions reductions, including reductions in greenhouse gas
				emissions, resulting from reductions in single occupancy vehicle use by
				employees of the agency that are participating in the program.
								(v)Information on
				reduced congestion and improved air quality resulting from reductions in single
				occupancy vehicle use by employees of the agency that are participating in the
				program.
								(vi)Recommendations
				to increase program participation and thereby reduce single occupancy vehicle
				use by Federal employees nationwide.
								(6)Reporting
				requirementsNot later than
				September 30 of the first fiscal year beginning after the date of enactment of
				this paragraph, and every 3 years thereafter, the Secretary shall submit to the
				Committee on Transportation and Infrastructure and the Committee on Oversight
				and Government Reform of the House of Representatives and the Committee on
				Banking, Housing, and Urban Affairs of the Senate a report on nationwide
				implementation of the transit pass transportation fringe benefits program under
				this subsection, including a summary of the information submitted by agencies
				pursuant to paragraph
				(5)(F).
						.
				(d)Effective
			 dateExcept as otherwise
			 specifically provided, the amendments made by this section shall become
			 effective on the first day of the first fiscal year beginning after the date of
			 enactment of this Act.
				306.Capital cost of
			 contracting vanpool pilot program
				(a)EstablishmentThe Secretary of Transportation shall
			 establish and implement a pilot program to carry out vanpool demonstration
			 projects in not more than 3 urbanized areas and not more than 2 other than
			 urbanized areas.
				(b)Pilot
			 program
					(1)In
			 generalNotwithstanding
			 section 5323(i) of title 49, United States Code, for each project selected for
			 participation in the pilot program, the Secretary shall allow the non-Federal
			 share provided by a recipient of assistance for a capital project under chapter
			 53 of such title to include the amounts described in paragraph (2).
					(2)Conditions on
			 acquisition of vansThe amounts referred to in paragraph (1) are
			 any amounts expended by a private provider of public transportation by vanpool
			 for the acquisition of vans to be used by such private provider in the
			 recipient’s service area, excluding any amounts the provider may have received
			 in Federal, State, or local government assistance for such acquisition, if the
			 private provider enters into a legally binding agreement with the recipient
			 that requires the private provider to use all revenues it receives in providing
			 public transportation in such service area, in excess of its operating costs,
			 for the purpose of acquiring vans to be used by the private provider in such
			 service area.
					(c)Program
			 termThe Secretary may
			 approve an application for a vanpool demonstration project for fiscal years
			 2008 through 2009.
				(d)Report to
			 CongressNot later than one
			 year after the date of enactment of this Act, the Secretary shall submit to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate a report
			 containing an assessment of the costs, benefits, and efficiencies of the
			 vanpool demonstration projects.
				307.National consumer
			 awareness program
				(a)In
			 generalThe Secretary of
			 Transportation shall carry out a national consumer awareness program to educate
			 the public on the environmental, energy, and economic benefits of public
			 transportation alternatives to the use of single occupancy vehicles.
				(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for fiscal year 2009. Such sums shall remain
			 available until expended.
				308.Exception to
			 alternative fuel procurement requirementSection 526 of the Energy Independence and
			 Security Act of 2007 (Public Law 110–140; 42 U.S. C. 17142) is amended—
				(1)by striking
			 No Federal agency and inserting (a)
			 Requirement.—Except as provided in subsection (b),
			 no Federal agency; and
				(2)by adding at the
			 end the following:
					
						(b)ExceptionSubsection (a) does not prohibit a Federal
				agency from entering into a contract to purchase a generally available fuel
				that is not an alternative or synthetic fuel or predominantly produced from a
				nonconventional petroleum source, if—
							(1)the contract does
				not specifically require the contractor to provide an alternative or synthetic
				fuel or fuel from a nonconventional petroleum source;
							(2)the purpose of the
				contract is not to obtain an alternative or synthetic fuel or fuel from a
				nonconventional petroleum source; and
							(3)the contract does
				not provide incentives for a refinery upgrade or expansion to allow a refinery
				to use or increase its use of fuel from a nonconventional petroleum
				source.
							.
				IVGreater Energy
			 Efficiency in Building Codes
			401.Greater energy
			 efficiency in building codes
				(a)In
			 generalSection 304 of the Energy Conservation and Production Act
			 (42 U.S.C. 6833) is amended to read as follows:
					
						304.Updating State
				building energy efficiency codes
							(a)Updating
				National Model Building Energy Codes(1)The Secretary shall
				support updating the national model building energy codes and standards at
				least every three years to achieve overall energy savings, compared to the 2006
				IECC for residential buildings and ASHRAE Standard 90.1–2004 for commercial
				buildings, of at least—
									(A)30 percent in editions of each model
				code or standard released in or after 2010; and
									(B)50 percent in editions of each model
				code or standard released in or after 2020.
									Targets
				for specific years shall be set by the Secretary at least 3 years in advance of
				each target year, coordinated with the IECC and ASHRAE Standard 90.1 cycles, at
				the maximum level of energy efficiency that is technologically feasible and
				life-cycle cost effective.(2)(A)Whenever the provisions
				of the IECC or ASHRAE Standard 90.1 regarding building energy use are revised,
				the Secretary shall make a preliminary determination not later than 90 days
				after the date of the revision, and a final determination not later than 12
				months after the date of such revision, on—
										(i)whether such revision will improve
				energy efficiency in buildings; and
										(ii)whether such revision will meet the
				targets under paragraph (1).
										(B)If the Secretary makes a
				determination under subparagraph (A)(ii) that a code or standard does not meet
				the targets under paragraph (1), or if a national model code or standard is not
				updated for more than three years, then the Secretary shall, within 12 months
				after such determination, establish a modified code or standard that meets such
				targets. Any such modified code or standard—
										(i)shall achieve the maximum level of
				energy savings that is technologically feasible and life-cycle
				cost-effective;
										(ii)shall be based on the latest revision
				of the IECC or ASHRAE Standard 90.1, including any amendments or additions
				thereto, but may also consider other model codes or standards; and
										(iii)shall serve as the baseline for the
				next determination under subparagraph (A)(i).
										(C)The Secretary shall provide the
				opportunity for public comment on targets, determinations, and modified codes
				and standards under this subsection, and shall publish notice of targets,
				determinations, and modified codes and standards under this subsection in the
				Federal Register.
									(b)State
				certification of building energy code updates(1)Not later than 2 years
				after the date of enactment of this subsection, each State shall certify to the
				Secretary that it has reviewed and updated the provisions of its residential
				and commercial building codes regarding energy efficiency. Such certification
				shall include a demonstration that such State’s code provisions meet or exceed
				the 2006 IECC for residential buildings and the ASHRAE Standard 90.1–2007 for
				commercial buildings, or achieve equivalent or greater energy savings.
								(2)(A)If the Secretary makes
				an affirmative determination under subsection (a)(2)(A)(i) or establishes a
				modified code or standard under subsection (a)(2)(B), each State shall, within
				2 years after such determination or establishment, certify that it has reviewed
				and updated the provisions of its building code regarding energy efficiency.
				Such certification shall include a demonstration that such State’s code
				provisions meet or exceed the revised code or standard, or achieve equivalent
				or greater energy savings.
									(B)If the Secretary fails to make a
				determination under subsection (a)(2)(A)(i) by the date specified in subsection
				(a)(2), or makes a negative determination, each State shall within 2 years
				after the specified date or the date of the determination, certify that it has
				reviewed the revised code or standard, and updated the provisions of its
				building code regarding energy efficiency to meet or exceed any provisions
				found to improve energy efficiency in buildings, or to achieve equivalent or
				greater energy savings in other ways.
									(c)State
				certification of compliance with building codes(1)Each State shall, not
				later than 3 years after a certification under subsection (b), certify that it
				has—
									(A)achieved compliance under paragraph
				(3) with the certified State building energy code or with the associated model
				code or standard; or
									(B)made significant progress under
				paragraph (4) toward achieving compliance with the certified State building
				energy code or with the associated model code or standard.
									If the
				State certifies progress toward achieving compliance, the State shall repeat
				the certification each year until it certifies that it has achieved
				compliance.(2)A certification under paragraph (1)
				shall include documentation of the rate of compliance based on independent
				inspections of a random sample of the new and renovated buildings covered by
				the code in the preceding year, or based on an alternative method that yields
				an accurate measure of compliance.
								(3)(A)A State shall be
				considered to achieve compliance under paragraph (1) if—
										(i)at least 90 percent of new and
				renovated building space covered by the code in the preceding year
				substantially meets all the requirements of the code regarding energy
				efficiency, or achieves an equivalent energy savings level; or
										(ii)the estimated excess energy use of
				new and renovated buildings that did not meet the code in the preceding year,
				compared to a baseline of comparable buildings that meet the code, is not more
				than 5 percent of the estimated energy use of all new and renovated buildings
				covered by the code in the preceding year.
										(B)Only renovations with building
				permits are covered under this paragraph. If the Secretary determines the
				percentage targets under subparagraph (A) are not reasonably achievable for
				renovated residential or commercial buildings, the Secretary may reduce the
				targets for such renovated buildings to the highest achievable level.
									(4)(A)A State shall be
				considered to have made significant progress toward achieving compliance for
				purposes of paragraph (1) if the State—
										(i)has developed and is implementing a
				plan for achieving compliance within 8 years, assuming continued adequate
				funding, including active training and enforcement programs;
										(ii)after one or more years of adequate
				funding, has demonstrated progress, in conformance with the plan described in
				clause (i), toward compliance;
										(iii)after five or more years of adequate
				funding, meets the requirement in paragraph (3) substituting 80 percent for 90
				percent or substituting 10 percent for 5 percent; and
										(iv)has not had more than 8 years of
				adequate funding.
										(B)Funding shall be considered adequate,
				for purposes of this paragraph, when the Federal Government provides to the
				States at least $50,000,000 in a year in funding and support for development
				and implementation of State building energy codes, including for training and
				enforcement.
									(d)Failure To Meet
				Deadlines(1)A State that has not
				made a certification required under subsection (b) or (c) by the applicable
				deadline shall submit to the Secretary a report on—
									(A)the status of the State with respect
				to meeting the requirements and submitting the certification; and
									(B)a plan for meeting the requirements
				and submitting the certification.
									(2)Any State for which the Secretary has
				not accepted a certification by a deadline under subsection (b) or (c) of this
				section is out of compliance with this section.
								(3)In any State that is out of
				compliance with this section, a local government may be in compliance with this
				section by meeting the certification requirements under subsections (b) and (c)
				of this section.
								(4)The Secretary shall annually submit
				to Congress, and publish in the Federal Register, a report on the status of
				national model building energy codes and standards, the status of code adoption
				and compliance in the States, and implementation of this section. The report
				shall include estimates of impacts of past action under this section and
				potential impacts of further action on lifetime energy use by buildings and
				resulting energy costs to individuals and businesses.
								(e)Technical
				assistance(1)The Secretary shall on a
				timely basis provide technical assistance to model code-setting and standard
				development organizations. This assistance shall include technical assistance
				as requested by the organizations in evaluating code or standards proposals or
				revisions, building energy analysis and design tools, building demonstrations,
				and design assistance and training. The Secretary shall submit code and
				standard amendment proposals, with supporting evidence, sufficient to enable
				the national model building energy codes and standards to meet the targets in
				subsection (a)(1).
								(2)The Secretary shall provide technical
				assistance to States to implement the requirements of this section, including
				procedures for States to demonstrate that their code provisions achieve
				equivalent or greater energy savings than the national model codes and
				standards, and to improve and implement State residential and commercial
				building energy efficiency codes or to otherwise promote the design and
				construction of energy efficient buildings.
								(f)Availability of
				incentive funding(1)The Secretary shall
				provide incentive funding to States to implement the requirements of this
				section, and to improve and implement State residential and commercial building
				energy efficiency codes, including increasing and verifying compliance with
				such codes. In determining whether, and in what amount, to provide incentive
				funding under this subsection, the Secretary shall consider the actions
				proposed by the State to implement the requirements of this section, to improve
				and implement residential and commercial building energy efficiency codes, and
				to promote building energy efficiency through the use of such codes.
								(2)Additional funding shall be provided
				under this subsection for implementation of a plan to achieve and document at
				least a 90 percent rate of compliance with residential and commercial building
				energy efficiency codes, based on energy performance—
									(A)to a State that has adopted and is
				implementing, on a Statewide basis—
										(i)a residential building energy
				efficiency code that meets or exceeds the requirements of the 2006 IECC, or any
				succeeding version of that code that has received an affirmative determination
				from the Secretary under subsection (a)(2)(A)(i); and
										(ii)a commercial building energy
				efficiency code that meets or exceeds the requirements of the ASHRAE Standard
				90.1–2007, or any succeeding version of that standard that has received an
				affirmative determination from the Secretary under subsection (a)(2)(A)(i);
				or
										(B)in a State in which there is no
				Statewide energy code for either residential buildings or commercial buildings,
				or where State codes fail to comply with subparagraph (A), to a local
				government that has adopted and is implementing residential and commercial
				building energy efficiency codes, as described in subparagraph (A).
									(3)Of the amounts made available under
				this subsection, the Secretary may use amounts required, not exceeding $500,000
				for each State, to train State and local officials to implement codes described
				in paragraph (2).
								(4)There are authorized to be
				appropriated to carry out this subsection—
									(A)$70,000,000 for each of fiscal years
				2009 through 2013; and
									(B)such sums as are necessary for fiscal
				year 2014 and each fiscal year
				thereafter.
									.
				(b)DefinitionSection
			 303 of the Energy Conservation and Production Act (42 U.S.C. 6832) is amended
			 by adding at the end the following new paragraph:
					
						(17)The term
				IECC means the International Energy Conservation
				Code.
						.
				VFederal Renewable
			 Electricity Standard
			501.Federal renewable
			 electricity standard
				(a)In
			 generalTitle VI of the
			 Public Utility Regulatory Policies Act of 1978 is amended by adding at the end
			 the following:
					
						610.Federal
				renewable electricity standard
							(a)DefinitionsFor
				purposes of this section:
								(1)Biomass
									(A)In
				generalThe term biomass means each of the
				following:
										(i)Cellulosic (plant
				fiber) organic materials from a plant that is planted for the purpose of being
				used to produce energy.
										(ii)Nonhazardous,
				plant or algal matter that is derived from any of the following:
											(I)An agricultural
				crop, crop byproduct or residue resource.
											(II)Waste such as landscape or right-of-way
				trimmings (but not including municipal solid waste, recyclable postconsumer
				waste paper, painted, treated, or pressurized wood, wood contaminated with
				plastic or metals).
											(iii)Animal waste or animal byproducts.
										(iv)Landfill
				methane.
										(B)National forest
				lands and certain other public landsWith respect to organic material removed
				from National Forest System lands or from public lands administered by the
				Secretary of the Interior, the term ‘biomass’ covers only organic material from
				(i) ecological forest restoration; (ii) pre-commercial thinnings; (iii) brush;
				(iv) mill residues; and (v) slash.
									(C)Exclusion of
				certain Federal landsNotwithstanding subparagraph (B), material
				or matter that would otherwise qualify as biomass are not included in the term
				biomass if they are located on the following Federal lands:
										(i)Federal land containing old growth forest
				or late successional forest unless the Secretary of the Interior or the
				Secretary of Agriculture determines that the removal of organic material from
				such land is appropriate for the applicable forest type and maximizes the
				retention of late-successional and large and old growth trees,
				late-successional and old growth forest structure, and late-successional and
				old growth forest composition.
										(ii)Federal land on which the removal of
				vegetation is prohibited, including components of the National Wilderness
				Preservation System.
										(iii)Wilderness Study Areas.
										(iv)Inventoried roadless areas.
										(v)Components of the National Landscape
				Conservation System.
										(vi)National Monuments.
										(2)Eligible
				facilityThe term eligible facility means—
									(A)a facility for the generation of electric
				energy from a renewable energy resource that is placed in service on or after
				January 1, 2001; or
									(B)a repowering or cofiring increment.
									(3)Existing
				facilityThe term existing facility means a facility
				for the generation of electric energy from a renewable energy resource that is
				not an eligible facility.
								(4)Incremental
				hydropowerThe term
				incremental hydropower means additional generation that is
				achieved from increased efficiency or additions of capacity made on or after
				January 1, 2001, or the effective date of an existing applicable State
				renewable portfolio standard program at a hydroelectric facility that was
				placed in service before that date.
								(5)Indian
				landThe term Indian land means—
									(A)any land within
				the limits of any Indian reservation, pueblo, or rancheria;
									(B)any land not
				within the limits of any Indian reservation, pueblo, or rancheria title to
				which was on the date of enactment of this paragraph either held by the United
				States for the benefit of any Indian tribe or individual or held by any Indian
				tribe or individual subject to restriction by the United States against
				alienation;
									(C)any dependent
				Indian community; or
									(D)any land conveyed
				to any Alaska Native corporation under the Alaska Native Claims Settlement
				Act.
									(6)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, or other organized group or community, including any Alaskan
				Native village or regional or village corporation as defined in or established
				pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.),
				which is recognized as eligible for the special programs and services provided
				by the United States to Indians because of their status as Indians.
								(7)Renewable
				energyThe term renewable energy means electric
				energy generated by a renewable energy resource.
								(8)Renewable energy
				resourceThe term
				renewable energy resource means solar, wind, ocean, tidal,
				geothermal energy, biomass, landfill gas, incremental hydropower, or
				hydrokinetic energy.
								(9)Repowering or
				cofiring incrementThe term repowering or cofiring
				increment means—
									(A)the additional
				generation from a modification that is placed in service on or after January 1,
				2001, to expand electricity production at a facility used to generate electric
				energy from a renewable energy resource;
									(B)the additional
				generation above the average generation in the 3 years preceding the date of
				enactment of this section at a facility used to generate electric energy from a
				renewable energy resource or to cofire biomass that was placed in service
				before the date of enactment of this section: or
									(C)the portion of the electric generation from
				a facility placed in service on or after January 1, 2001, or a modification to
				a facility placed in service before the date of enactment of this section made
				on or after January 1, 2001, associated with cofiring biomass.
									(10)Retail electric
				supplier(A)The term retail electric
				supplier means a person that sells electric energy to electric consumers
				(other than consumers in Hawaii) that sold not less than 1,000,000
				megawatt-hours of electric energy to electric consumers for purposes other than
				resale during the preceding calendar year. For purposes of this section, a
				person that sells electric energy to electric consumers that, in combination
				with the sales of any affiliate organized after the date of enactment of this
				section, sells not less that 1,000,000 megawatt hours of electric energy to
				consumers for purposes other than resale shall qualify as a retail electric
				supplier. For purposes of this paragraph, sales by any person to a parent
				company or to other affiliates of such person shall not be treated as sales to
				electric consumers.
									(B)Such term does not include the United
				States, a State or any political subdivision of a State, or any agency,
				authority, or instrumentality of any one or more of the foregoing, or a rural
				electric cooperative, except that a political subdivision of a State, or an
				agency, authority, or instrumentality of the United States, a State or a
				political subdivision of a State, or a rural electric cooperative that sells
				electric energy to electric consumers or any other entity that sells electric
				energy to electric consumers that would not otherwise qualify as a retail
				electric supplier shall be deemed a retail electric supplier if such entity
				notifies the Secretary that it voluntarily agrees to participate in the Federal
				renewable electricity standard program.
									(11)Retail electric
				supplier’s base amountThe term retail electric supplier’s
				base amount means the total amount of electric energy sold by the retail
				electric supplier, expressed in terms of kilowatt hours, to electric customers
				for purposes other than resale during the most recent calendar year for which
				information is available, excluding—
									(A)electric energy that is not incremental
				hydropower generated by a hydroelectric facility; and
									(B)electricity generated through the
				incineration of municipal solid waste.
									(b)ComplianceFor each calendar year beginning in
				calendar year 2010, each retail electric supplier shall meet the requirements
				of subsection (c) by submitting to the Secretary, not later than April 1 of the
				following calendar year, one or more of the following:
								(1)Federal renewable energy credits issued
				under subsection (e).
								(2)Federal energy efficiency credits issued
				under subsection (i), except that Federal energy efficiency credits may not be
				used to meet more than 27 percent of the requirements of subsection (c) in any
				calendar year. Energy efficiency credits may only be used for compliance in a
				State where the Governor has petitioned the Secretary pursuant to subjection
				(i)(2).
								(3)Certification of the renewable energy
				generated and electricity savings pursuant to the funds associated with State
				compliance payments as specified in subsection (e)(3)(G).
								(4)Alternative
				compliance payments pursuant to subsection (j).
								(c)Required annual
				percentageFor calendar years 2010 through 2039, the required
				annual percentage of the retail electric supplier’s base amount that shall be
				generated from renewable energy resources, or otherwise credited towards such
				percentage requirement pursuant to subsection (d), shall be the percentage
				specified in the following table:
								
									
										
											Required annual
											
											Calendar Yearspercentage
											
										
										
											20102.75
											
											20112.75
											
											20123.75
											
											20134.5
											
											20145.5
											
											20156.5
											
											20167.5
											
											20178.25
											
											201810.25
											
											201912.25
											
											2020 and
						thereafter through 203915
											
										
									
								
							(d)Renewable energy
				and energy efficiency credits(1)A retail electric
				supplier may satisfy the requirements of subsection (b)(1) through the
				submission of Federal renewable energy credits—
									(A)issued to the retail electric supplier
				under subsection (e);
									(B)obtained by purchase or exchange under
				subsection (f) or (g); or
									(C)borrowed under subsection (h).
									(2)A
				retail electric supplier may satisfy the requirements of subsection (b)(2)
				through the submission of Federal energy efficiency credits issued to the
				retail electric supplier obtained by purchase or exchange pursuant to
				subsection (i).
								(3)A
				Federal renewable energy credit may be counted toward compliance with
				subsection (b)(1) only once. A Federal energy efficiency credit may be counted
				toward compliance with subsection (b)(2) only once.
								(e)Issuance of
				Federal renewable energy credits(1)The Secretary shall establish by rule, not
				later than 1 year after the date of enactment of this section, a program to
				verify and issue Federal renewable energy credits to generators of renewable
				energy, track their sale, exchange, and retirement and to enforce the
				requirements of this section. To the extent possible, in establishing such
				program, the Secretary shall rely upon existing and emerging State or regional
				tracking systems that issue and track non-Federal renewable energy
				credits.
								(2)An entity that generates electric
				energy through the use of a renewable energy resource may apply to the
				Secretary for the issuance of renewable energy credits. The applicant must
				demonstrate that the electric energy will be transmitted onto the grid or, in
				the case of a generation offset, that the electric energy offset would have
				otherwise been consumed on site. The application shall indicate—
									(A)the type of renewable energy resource
				used to produce the electricity;
									(B)the location where the electric energy
				was produced; and
									(C)any other information the Secretary
				determines appropriate.
									(3)(A)Except as provided in
				subparagraphs (B), (C), and (D), the Secretary shall issue to a generator of
				electric energy one Federal renewable energy credit for each kilowatt hour of
				electric energy generated by the use of a renewable energy resource at an
				eligible facility.
									(B)For purpose of compliance with this
				section, Federal renewable energy credits for incremental hydropower shall be
				based, on the increase in average annual generation resulting from the
				efficiency improvements or capacity additions. The incremental generation shall
				be calculated using the same water flow information used to determine a
				historic average annual generation baseline for the hydroelectric facility and
				certified by the Secretary or the Federal Energy Regulatory Commission. The
				calculation of the Federal renewable energy credits for incremental hydropower
				shall not be based on any operational changes at the hydroelectric facility not
				directly associated with the efficiency improvements or capacity
				additions.
									(C)The Secretary shall issue 2 renewable
				energy credits for each kilowatt hour of electric energy generated and supplied
				to the grid in that calendar year through the use of a renewable energy
				resource at an eligible facility located on Indian land. For purposes of this
				paragraph, renewable energy generated by biomass cofired with other fuels is
				eligible for two credits only if the biomass was grown on such land.
									(D)For electric energy generated by a
				renewable energy resource at an on-site eligible facility no larger than one
				megawatt in capacity and used to offset part or all of the customer’s
				requirements for electric energy, the Secretary shall issue 3 renewable energy
				credits to such customer for each kilowatt hour generated.
									(E)In the case of an on-site eligible facility
				on Indian land no more than 3 credits per kilowatt hour may be issued.
									(F)If both a renewable energy resource and a
				non-renewable energy resource are used to generate the electric energy, the
				Secretary shall issue the Federal renewable energy credits based on the
				proportion of the renewable energy resources used.
									(G)When a generator has sold electric energy
				generated through the use of a renewable energy resource to a retail electric
				supplier under a contract for power from an existing facility, and the contract
				has not determined ownership of the Federal renewable energy credits associated
				with such generation, the Secretary shall issue such Federal renewable energy
				credits to the retail electric supplier for the duration of the
				contract.
									(H)Payments made by a retail electricity
				supplier, directly or indirectly, to a State for compliance with a State
				renewable portfolio standard program, or for an alternative compliance
				mechanism, shall be valued at one credit per kilowatt hour for the purpose of
				subsection (b)(2) based on the amount of electric energy generation from
				renewable resources and electricity savings up to 27 percent of the utility’s
				requirement that results from those payments.
									(f)Existing
				facilitiesThe Secretary
				shall ensure that a retail electric supplier that acquires Federal renewable
				energy credits associated with the generation of renewable energy from an
				existing facility may use such credits for purpose of its compliance with
				subsection (b)(1). Such credits may not be sold, exchanged, or transferred for
				the purpose of compliance by another retail electric supplier.
							(g)Renewable energy
				credit trading(1)A Federal renewable
				energy credit, may be sold, transferred, or exchanged by the entity to whom
				issued or by any other entity who acquires the Federal renewable energy credit,
				except for those renewable energy credits from existing facilities. A Federal
				renewable energy credit for any year that is not submitted to satisfy the
				minimum renewable generation requirement of subsection (c) for that year may be
				carried forward for use pursuant to subsection (b)(1) within the next 3
				years.
								(2)A
				federally owned or cooperatively owned utility, or a State or subdivision
				thereof, that is not a retail electric supplier that generates electric energy
				by the use of a renewable energy resource at an eligible facility may only
				sell, transfer or exchange a Federal renewable energy credit to a cooperatively
				owned utility or an agency, authority, or instrumentality of a State or
				political subdivision of a State that is a retail electric supplier that has
				acquired the electric energy associated with the credit.
								(3)The Secretary may delegate to an
				appropriate market-making entity the administration of a national tradeable
				renewable energy credit market and a national energy efficiency credit market
				for purposes of creating a transparent national market for the sale or trade of
				renewable energy credits and a transparent national market for the sale or
				trade of Federal energy efficiency credits.
								(h)Renewable energy
				credit borrowingAt any time before the end of calendar year
				2012, a retail electric supplier that has reason to believe it will not be able
				to fully comply with subsection (b) may—
								(1)submit a plan to the Secretary
				demonstrating that the retail electric supplier will earn sufficient Federal
				renewable energy credits and Federal energy efficiency credits within the next
				3 calendar years which, when taken into account, will enable the retail
				electric supplier to meet the requirements of subsection (b) for calendar year
				2012 and the subsequent calendar years involved; and
								(2)upon the approval of the plan by the
				Secretary, apply Federal renewable energy credits and Federal energy efficiency
				credits that the plan demonstrates will be earned within the next 3 calendar
				years to meet the requirements of subsection (b) for each calendar year
				involved.
								The
				retail electric supplier must repay all of the borrowed Federal renewable
				energy credits and Federal energy efficiency credits by submitting an
				equivalent number of Federal renewable energy credits and Federal energy
				efficiency credits, in addition to those otherwise required under subsection
				(b), by calendar year 2020 or any earlier deadlines specified in the approved
				plan. Failure to repay the borrowed Federal renewable energy credits and
				Federal energy efficiency credits shall subject the retail electric supplier to
				civil penalties under subsection (i) for violation of the requirements of
				subsection (b) for each calendar year involved.(i)Energy
				efficiency credits
								(1)DefinitionsIn this subsection—
									(A)Customer facility
				savingsThe term ‘customer
				facility savings’ means a reduction in end-use electricity at a facility of an
				end-use consumer of electricity served by a retail electric supplier, as
				compared to—
										(i)consumption at the facility during a base
				year;
										(ii)in the case of new equipment (regardless of
				whether the new equipment replaces existing equipment at the end of the useful
				life of the existing equipment), consumption by the new equipment of average
				efficiency; or
										(iii)in the case of a new facility, consumption
				at a reference facility.
										(B)Electricity
				savingsThe term ‘electricity
				savings’ means—
										(i)customer facility savings of electricity
				consumption adjusted to reflect any associated increase in fuel consumption at
				the facility;
										(ii)reductions in distribution system losses of
				electricity achieved by a retail electricity distributor, as compared to losses
				during the base years;
										(iii)the output of new combined heat and power
				systems, to the extent provided under paragraph (5); and
										(iv)recycled energy savings.
										(C)Qualifying
				electricity savingsThe term
				‘qualifying electricity savings’ means electricity savings that meet the
				measurement and verification requirements of paragraph (4).
									(D)Recycled energy
				savingsThe term ‘recycled
				energy savings’ means a reduction in electricity consumption that is
				attributable to electrical or mechanical power, or both, produced by modifying
				an industrial or commercial system that was in operation before July 1, 2007,
				in order to recapture energy that would otherwise be wasted.
									(2)PetitionThe Governor of a State may petition the
				Secretary to allow up to 27 percent of the requirements of a retail electric
				supplier under subsection (c) in the State to be met by submitting Federal
				energy efficiency credits issued pursuant to this subsection.
								(3)Issuance of
				credits(A)Upon petition by the Governor, the
				Secretary shall issue energy efficiency credits for electricity savings
				described in subparagraph (B) achieved in States described in paragraph (2) in
				accordance with this subsection.
									(B)In
				accordance with regulations promulgated by the Secretary, the Secretary shall
				issue credits for—
										(i)qualified electricity savings achieved by a
				retail electric supplier in a calendar year; and
										(ii)qualified electricity savings achieved by
				other entities if—
											(I)the
				measures used to achieve the qualifying electricity savings were installed or
				placed in operation by the entity seeking the credit or the designated agent of
				the entity; and
											(II)no
				retail electric supplier paid a substantial portion of the cost of achieving
				the qualified electricity savings (unless the retail electric supplier has
				waived any entitlement to the credit).
											(4)Measurement and
				verification of electricity savingsNot later than June 30, 2009, the Secretary
				shall promulgate regulations regarding the measurement and verification of
				electricity savings under this subsection, including regulations
				covering—
									(A)procedures and standards for defining and
				measuring electricity savings that will be eligible to receive credits under
				paragraph (3), which shall—
										(i)specify the types of energy efficiency and
				energy conservation that will be eligible for the credits;
										(ii)require that energy consumption for
				customer facilities or portions of facilities in the applicable base and
				current years be adjusted, as appropriate, to account for changes in weather,
				level of production, and building area;
										(iii)account for the useful life of electricity
				savings measures;
										(iv)include specified electricity savings
				values for specific, commonly-used efficiency measures;
										(v)specify the extent to which electricity
				savings attributable to measures carried out before the date of enactment of
				this section are eligible to receive credits under this subsection; and
										(vi)exclude electricity savings that (I) are
				not properly attributable to measures carried out by the entity seeking the
				credit; or (II) have already been credited under this section to another
				entity;
										(B)procedures and standards for third-party
				verification of reported electricity savings; and
									(C)such requirements for information, reports,
				and access to facilities as may be necessary to carry out this
				subsection.
									(5)Combined heat
				and powerUnder regulations
				promulgated by the Secretary, the increment of electricity output of a new
				combined heat and power system that is attributable to the higher efficiency of
				the combined system (as compared to the efficiency of separate production of
				the electric and thermal outputs), shall be considered electricity savings
				under this subsection.
								(j)EnforcementA retail electric supplier that does not
				comply with subsection (b) shall be liable for the payment of a civil penalty.
				That penalty shall be calculated on the basis of the number of kilowatt-hours
				represented by the retail electric supplier’s failure to comply with subsection
				(b), multiplied by the lesser of 4.5 cents (adjusted for inflation for such
				calendar year, based on the Gross Domestic Product Implicit Price Deflator) or
				300 percent of the average market value of Federal renewable energy credits and
				energy efficiency credits for the compliance period. Any such penalty shall be
				due and payable without demand to the Secretary as provided in the regulations
				issued under subsection (e).
							(k)Alternative
				compliance paymentsThe
				Secretary shall accept payment equal to the lesser of:
								(1)200 percent of the average market value of
				Federal renewable energy credits and Federal energy efficiency credits for the
				applicable compliance period; or
								(2)2.5 cents per kilowatt hour adjusted on
				January 1 of each year following calendar year 2006 based on the Gross Domestic
				Product Implicit Price Deflator,
								as a
				means of compliance under subsection (b)(4)(l)Information
				collectionThe Secretary may collect the information necessary to
				verify and audit—
								(1)the annual renewable energy generation of
				any retail electric supplier, Federal renewable energy credits submitted by a
				retail electric supplier pursuant to subsection (b)(1) and Federal energy
				efficiency credits submitted by a retail electric supplier pursuant to
				subsection (b)(2);
								(2)annual electricity savings achieved
				pursuant to subsection (i);
								(3)the validity of
				Federal renewable energy credits submitted for compliance by a retail electric
				supplier to the Secretary; and
								(4)the quantity of
				electricity sales of all retail electric suppliers.
								(m)Environmental
				savings clauseIncremental hydropower shall be subject to all
				applicable environmental laws and licensing and regulatory requirements.
							(n)State
				programs(1)Nothing in this section diminishes any
				authority of a State or political subdivision of a State to—
									(A)adopt or enforce any law or regulation
				respecting renewable energy or energy efficiency, including but not limited to
				programs that exceed the required amount of renewable energy or energy
				efficiency under this section, or
									(B)regulate the acquisition and disposition of
				Federal renewable energy credits and Federal energy efficiency credits by
				retail electric suppliers.
									No law or
				regulation referred to in subparagraph (A) shall relieve any person of any
				requirement otherwise applicable under this section. The Secretary, in
				consultation with States having renewable energy programs and energy efficiency
				programs, shall preserve the integrity of such State programs, including
				programs that exceed the required amount of renewable energy and energy
				efficiency under this section, and shall facilitate coordination between the
				Federal program and State programs.(2)In the rule establishing the program
				under this section, the Secretary shall incorporate common elements of existing
				renewable energy and energy efficiency programs, including State programs, to
				ensure administrative ease, market transparency, and effective enforcement. The
				Secretary shall work with the States to minimize administrative burdens and
				costs to retail electric suppliers.
								(o)Recovery of
				costsAn electric utility
				whose sales of electric energy are subject to rate regulation, including any
				utility whose rates are regulated by the Commission and any State regulated
				electric utility, shall not be denied the opportunity to recover the full
				amount of the prudently incurred incremental cost of renewable energy and
				energy efficiency obtained to comply with the requirements of subsection (b).
				For purposes of this subsection, the definitions in section 3 of this Act shall
				apply to the terms electric utility, State regulated electric utility, State
				agency, Commission, and State regulatory authority.
							(p)Program
				reviewThe Secretary shall enter into a contract with the
				National Academy of Sciences to conduct a comprehensive evaluation of all
				aspects of the program established under this section, within 8 years of
				enactment of this section. The study shall include an evaluation of—
								(1)the effectiveness
				of the program in increasing the market penetration and lowering the cost of
				the eligible renewable energy and energy efficiency technologies;
								(2)the opportunities
				for any additional technologies and sources of renewable energy and energy
				efficiency emerging since enactment of this section;
								(3)the impact on the
				regional diversity and reliability of supply sources, including the power
				quality benefits of distributed generation;
								(4)the regional
				resource development relative to renewable potential and reasons for any under
				investment in renewable resources; and
								(5)the net
				cost/benefit of the renewable electricity standard to the national and State
				economies, including retail power costs, economic development benefits of
				investment, avoided costs related to environmental and congestion mitigation
				investments that would otherwise have been required, impact on natural gas
				demand and price, effectiveness of green marketing programs at reducing the
				cost of renewable resources.
								The
				Secretary shall transmit the results of the evaluation and any recommendations
				for modifications and improvements to the program to Congress not later than
				January 1, 2016.(q)State renewable
				energy and energy efficiency account program(1)There is established in the Treasury a
				State renewable energy and energy efficiency account program.
								(2)All money collected by the Secretary
				from the alternative compliance payments under subsection (k) shall be
				deposited into the State renewable energy and energy efficiency account
				established pursuant to this subsection.
								(3)Proceeds deposited in the State renewable
				energy and energy efficiency account shall be used by the Secretary, subject to
				annual appropriations, for a program to provide grants to the State agency
				responsible for administering a fund to promote renewable energy generation and
				energy efficiency for customers of the State, or an alternative agency
				designated by the State, or if no such agency exists, to the State agency
				developing State energy conservation plans under section 363 of the Energy
				Policy and Conservation Act (42 U.S.C. 6322) for the purposes of promoting
				renewable energy production and providing energy assistance and weatherization
				services to low-income consumers.
								(4)The Secretary may issue guidelines and
				criteria for grants awarded under this subsection. At least 75 percent of the
				funds provided to each State shall be used for promoting renewable energy
				production and energy efficiency through grants, production incentives or other
				state-approved funding mechanisms. The funds shall be allocated to the States
				on the basis of retail electric sales subject to the Renewable electricity
				Standard under this section or through voluntary participation. State agencies
				receiving grants under this section shall maintain such records and evidence of
				compliance as the Secretary may
				require.
								.
				(b)Table of
			 contentsThe table of contents for such title is amended by
			 adding the following new item at the end:
					
						
							Sec. 610. Federal renewable electricity
				standard.
						
						.
				(c)SunsetSection
			 610 of such title and the item relating to such section 610 in the table of
			 contents for such title are each repealed as of December 31, 2039.
				VIGREEN Resources
			 for Energy Efficient Neighborhoods
			601.Short title and
			 table of contentsThis title
			 may be cited as the Green Resources
			 for Energy Efficient Neighborhoods Act of 2008 or the
			 GREEN Act of
			 2008 .
			602.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)Green building
			 standardsThe term green building standards means
			 standards to require use of sustainable design principles to reduce the use of
			 nonrenewable resources, encourage energy-efficient construction and
			 rehabilitation and the use of renewable energy resources, minimize the impact
			 of development on the environment, and improve indoor air quality.
				(2)HUDThe
			 term HUD means the Department of Housing and Urban
			 Development.
				(3)HUD
			 assistanceThe term HUD assistance means financial
			 assistance that is awarded, competitively or noncompetitively, allocated by
			 formula, or provided by HUD through loan insurance or guarantee.
				(4)Nonresidential
			 structureThe term nonresidential structures means
			 only nonresidential structures that are appurtenant to single family or
			 multifamily housing residential structures, or those that are funded by the
			 Secretary of Housing and Urban Development through the HUD Community
			 Development Block Grant program.
				(5)SecretaryThe
			 term Secretary, unless otherwise specified, means the Secretary
			 of Housing and Urban Development.
				603.Implementation
			 of energy efficiency participation incentives for HUD programs
				(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary shall issue
			 such regulations as may be necessary to establish annual energy efficiency
			 participation incentives to encourage participants in programs administered by
			 the Secretary, including recipients under programs for which HUD assistance is
			 provided, to achieve substantial improvements in energy efficiency.
				(b)Requirement for
			 appropriation of fundsThe requirement under subsection (a) for
			 the Secretary to provide annual energy efficiency participation incentives
			 pursuant to the provisions of this title shall be subject to the annual
			 appropriation of necessary funds.
				604.Minimum HUD
			 energy efficiency standards and standards for additional credit
				(a)Minimum HUD
			 standard
					(1)Residential
			 structuresA residential
			 single family or multifamily structure shall be considered to comply with the
			 energy efficiency requirements under this subsection if—
						(A)the structure complies with the applicable
			 provisions of the American Society of Heating, Refrigerating, and
			 Air-Conditioning Engineers Standard 90.1–2007, as such standard or successor
			 standard is in effect for purposes of this section pursuant subsection
			 (c);
						(B)the structure complies with the applicable
			 provisions of the 2006 International Energy Conservation Code, as such standard
			 or successor standard is in effect for purposes of this section pursuant
			 subsection (c);
						(C)in the case only of an existing structure,
			 where determined cost effective, the structure has undergone rehabilitation or
			 improvements, completed after the date of the enactment of this Act, and the
			 energy consumption for the structure has been reduced by at least 20 percent
			 from the previous level of consumption, as determined in accordance with energy
			 audits performed both before and after any rehabilitation or improvements
			 undertaken to reduce such consumption; or
						(D)the structure complies with the applicable
			 provisions of such other energy efficiency requirements, standards, checklists,
			 or ratings systems as the Secretary may adopt and apply by regulation, as may
			 be necessary, for purposes of this section for specific types of residential
			 single family or multifamily structures or otherwise, except that the Secretary
			 shall make a determination regarding whether to adopt and apply any such
			 requirements, standards, checklists, or rating system for purposes of this
			 section not later than the expiration of the 180-day period beginning upon the
			 date of receipt of any written request, made in such form as the Secretary
			 shall provide, for such adoption and application.
						In addition
			 to compliance with any of subparagraphs (A) through (D), the Secretary shall by
			 regulation require, for any newly constructed residential single family or
			 multifamily structure to be considered to comply with the energy efficiency
			 requirements under this subsection, that the structure have appropriate
			 electrical outlets with the facility and capacity to recharge a standard
			 electric passenger vehicle, including an electric hybrid vehicle, where such
			 vehicle would normally be parked.(2)Nonresidential
			 structuresFor purposes of
			 this section, the Secretary shall identify and adopt by regulation, as may be
			 necessary, energy efficiency requirements, standards, checklists, or rating
			 systems applicable to nonresidential structures that are constructed or
			 rehabilitated with HUD assistance. A nonresidential structure shall be
			 considered to comply with the energy efficiency requirements under this
			 subsection if the structure complies with the applicable provisions of any such
			 energy efficiency requirements, standards, checklist, or rating systems
			 identified and adopted by the Secretary pursuant to this paragraph, as such
			 standards are in effect for purposes of this section pursuant to subsection
			 (c).
					(b)Additional credit
			 for compliance with enhanced energy efficiency standards
					(1)In
			 generalIn addition to
			 compliance with the energy efficiency requirements under subsection (a), a
			 residential or nonresidential structure shall be considered to comply with the
			 enhanced energy efficiency and conservation standards or the green building
			 standards under this subsection, to the extent that such structure complies
			 with the applicable provisions of the standards under paragraph (2) or (3),
			 respectively (as such standards are in effect for purposes of this section,
			 pursuant to subsection (c)), in a manner that is not required for compliance
			 with the energy efficiency requirements under subsection (a) and subject to the
			 Secretary’s determination of which standards are applicable to which
			 structures.
					(2)Energy
			 efficiency and conservation standardsThe energy efficiency and
			 conservation standards under this paragraph are as follows:
						(A)Residential
			 structuresWith respect to residential structures:
							(i)New
			 constructionFor new
			 construction, the Energy Star standards established by the Environmental
			 Protection Agency, as such standards are in effect for purposes of this
			 subsection pursuant to subsection (c);
							(ii)Existing
			 structuresFor existing structures, a reduction in energy
			 consumption from the previous level of consumption for the structure, as
			 determined in accordance with energy audits performed both before and after any
			 rehabilitation or improvements undertaken to reduce such consumption, that
			 exceeds the reduction necessary for compliance with the energy efficiency
			 requirement under subsection (a)(1)(C).
							(B)Nonresidential
			 structuresWith respect to
			 nonresidential structures, such energy efficiency and conservation
			 requirements, standards, checklists, or rating systems for nonresidential
			 structures as the Secretary shall identify and adopt by regulation, as may be
			 necessary, for purposes of this paragraph.
						(3)Green building
			 standardsThe green building standards under this paragraph are
			 as follows:
						(A)The national Green
			 Communities criteria checklist for residential construction that provides
			 criteria for the design, development, and operation of affordable housing, as
			 such checklist or successor checklist is in effect for purposes of this section
			 pursuant to subsection (c).
						(B)The gold certification level for the LEED
			 for New Construction rating system, the LEED for Homes rating system, the LEED
			 for Core and Shell rating system, as applicable, as such systems or successor
			 systems are in effect for purposes of this section pursuant to subsection
			 (c).
						(C)The Green Globes
			 assessment and rating system of the Green Buildings Initiative.
						(D)For manufactured housing, energy star
			 rating with respect to fixtures, appliances, and equipment in such housing, as
			 such standard or successor standard is in effect for purposes of this section
			 pursuant to subsection (c).
						(E)The National Green Building Standard, but
			 such standard shall apply for purposes of this paragraph only—
							(i)if
			 such standard is ratified under the American National Standards Institute
			 process;
							(ii)upon
			 expiration of the 180-day period beginning upon such ratification; and
							(iii)if, during such
			 180-day period, the Secretary of Housing and Urban Development does not reject
			 the applicability of such standard for purposes of this paragraph.
							(F)Any other requirements, standards,
			 checklists, or rating systems for green building or sustainability as the
			 Secretary may identify and adopt by regulation, as may be necessary for
			 purposes of this paragraph, except that the Secretary shall make a
			 determination regarding whether to adopt and apply any such requirements,
			 standards, checklist, or rating system for purposes of this section not later
			 than the expiration of the 180-day period beginning upon date of receipt of any
			 written request, made in such form as the Secretary shall provide, for such
			 adoption and application.
						(4)Green
			 buildingFor purposes of this
			 subsection, the term green building means, with respect to
			 standards for structures, standards to require use of sustainable design
			 principles to reduce the use of nonrenewable resources, minimize the impact of
			 development on the environment, and to improve indoor air quality.
					(5)Energy
			 auditsThe Secretary shall
			 establish standards and requirements for energy audits for purposes of
			 paragraph (2)(A)(ii) and, in establishing such standards, may consult with any
			 advisory committees established pursuant to section 605(c)(2) of this
			 title.
					(c)Applicability
			 and updating of standards
					(1)ApplicabilityExcept
			 as provided in paragraph (2), the requirements, standards, checklists, and
			 rating systems referred to in subsections (a) and (b) that are in effect for
			 purposes of this section are such requirements, standards, checklists, and
			 systems are as in existence upon the date of the enactment of this Act.
					(2)UpdatingFor purposes of this section, the Secretary
			 may adopt and apply by regulation, as may be necessary, future amendments and
			 supplements to, and editions of, the requirements, standards, checklists, and
			 rating systems referred to in subsections (a) and (b).
					605.Energy efficiency
			 and conservation demonstration program for multifamily housing projects
			 assisted with project-based rental assistance
				(a)AuthorityFor multifamily housing projects for which
			 project-based rental assistance is provided under a covered multifamily
			 assistance program, the Secretary shall, subject to the availability of amounts
			 provided in advance in appropriation Acts, carry out a program to demonstrate
			 the effectiveness of funding a portion of the costs of meeting the enhanced
			 energy efficiency standards under section 604(b). At the discretion of the
			 Secretary, the demonstration program may include incentives for housing that is
			 assisted with Indian housing block grants provided pursuant to the Native
			 American Housing Assistance and Self-Determination Act of 1996, but only to the
			 extent that such inclusion does not violate such Act, its regulations, and the
			 goal of such Act of tribal self-determination.
				(b)GoalsThe demonstration program under this
			 section shall be carried out in a manner that—
					(1)protects the
			 financial interests of the Federal Government;
					(2)reduces the
			 proportion of funds provided by the Federal Government and by owners and
			 residents of multifamily housing projects that are used for costs of utilities
			 for the projects;
					(3)encourages energy
			 efficiency and conservation by owners and residents of multifamily housing
			 projects and installation of renewable energy improvements, such as
			 improvements providing for use of solar, wind, geothermal, or biomass energy
			 sources;
					(4)creates incentives
			 for project owners to carry out such energy efficiency renovations and
			 improvements by allowing a portion of the savings in operating costs resulting
			 from such renovations and improvements to be retained by the project owner,
			 notwithstanding otherwise applicable limitations on dividends;
					(5)promotes the installation, in existing
			 residential buildings, of energy-efficient and cost-effective improvements and
			 renewable energy improvements, such as improvements providing for use of solar,
			 wind, geothermal, or biomass energy sources;
					(6)tests the efficacy
			 of a variety of energy efficiency measures for multifamily housing projects of
			 various sizes and in various geographic locations;
					(7)tests methods for
			 addressing the various, and often competing, incentives that impede owners and
			 residents of multifamily housing projects from working together to achieve
			 energy efficiency or conservation; and
					(8)creates a database
			 of energy efficiency and conservation, and renewable energy, techniques, energy
			 savings management practices, and energy efficiency and conservation financing
			 vehicles.
					(c)ApproachesIn carrying out the demonstration program
			 under this section, the Secretary may—
					(1)enter into agreements with the Building
			 America Program of the Department of Energy and other consensus committees
			 under which such programs, partnerships, or committees assume some or all of
			 the functions, obligations, and benefits of the Secretary with respect to
			 energy savings;
					(2)establish advisory committees to advise the
			 Secretary and any such third party partners on technological and other
			 developments in the area of energy efficiency and the creation of an energy
			 efficiency and conservation credit facility and other financing opportunities,
			 which committees shall include representatives of homebuilders, realtors,
			 architects, nonprofit housing organizations, environmental protection
			 organizations, renewable energy organizations, and advocacy organizations for
			 the elderly and persons with disabilities; any advisory committees established
			 pursuant to this paragraph shall not be subject to the Federal Advisory
			 Committee Act (5 U.S.C. App.);
					(3)approve, for a period not to exceed 10
			 years, additional adjustments in the maximum monthly rents or additional
			 project rental assistance, or additional Indian housing block grant funds under
			 the Native American Housing Assistance and Self-Determination Act of 1996, as
			 applicable, for dwelling units in multifamily housing projects that are
			 provided project-based rental assistance under a covered multifamily assistance
			 program, in such amounts as may be necessary to amortize a portion of the cost
			 of energy efficiency and conservation measures for such projects;
					(4)develop a
			 competitive process for the award of such additional assistance for multifamily
			 housing projects seeking to implement energy efficiency, renewable energy
			 sources, or conservation measures; and
					(5)waive or modify any existing statutory or
			 regulatory provision that would otherwise impair the implementation or
			 effectiveness of the demonstration program under this section, including
			 provisions relating to methods for rent adjustments, comparability standards,
			 maximum rent schedules, and utility allowances; notwithstanding the preceding
			 provisions of this paragraph, the Secretary may not waive any statutory
			 requirement relating to fair housing, nondiscrimination, labor standards, or
			 the environment, except pursuant to existing authority to waive non-statutory
			 environmental and other applicable requirements.
					(d)RequirementDuring the 4-year period beginning 12
			 months after the date of the enactment of this Act, the Secretary shall carry
			 out demonstration programs under this section with respect to not fewer than
			 50,000 dwelling units.
				(e)Selection
					(1)ScopeIn order to provide a broad and
			 representative profile for use in designing a program which can become
			 operational and effective nationwide, the Secretary shall carry out the
			 demonstration program under this section with respect to dwelling units located
			 in a wide variety of geographic areas and project types assisted by the various
			 covered multifamily assistance programs and using a variety of energy
			 efficiency and conservation and funding techniques to reflect differences in
			 climate, types of dwelling units and technical and scientific methodologies,
			 and financing options. The Secretary shall ensure that the geographic areas
			 included in the demonstration program include dwelling units on Indian lands
			 (as such term is defined in section 2601 of the Energy Policy Act of 1992 (25
			 U.S.C. 3501), to the extent that dwelling units on Indian land have the type of
			 residential structures that are the focus of the demonstration program.
					(2)PriorityThe Secretary shall provide priority for
			 selection for participation in the program under this section based on the
			 extent to which, as a result of assistance provided, the project will comply
			 with the energy efficiency standards under subsection (a), (b), or (c) of
			 section 604 of this title.
					(f)Use of existing
			 partnershipsTo the extent
			 feasible, the Secretary shall—
					(1)utilize the Partnership for Advancing
			 Technology in Housing of the Department of Housing and Urban Development to
			 assist in carrying out the requirements of this section and to provide
			 education and outreach regarding the demonstration program authorized under
			 this section; and
					(2)consult with the Secretary of Energy, the
			 Administrator of the Environmental Protection Agency, and the Secretary of the
			 Army regarding utilizing the Building America Program of the Department of
			 Energy, the Energy Star Program, and the Army Corps of Engineers, respectively,
			 to determine the manner in which they might assist in carrying out the goals of
			 this section and providing education and outreach regarding the demonstration
			 program authorized under this section.
					(g)Reports
					(1)AnnualNot later than the expiration of the 2-year
			 beginning upon the date of the enactment of this Act, and for each year
			 thereafter during the term of the demonstration program, the Secretary shall
			 submit a report to the Congress annually that describes and assesses the
			 demonstration program under this section.
					(2)FinalNot later than six months after the
			 expiration of the 4-year period described in subsection (d), the Secretary
			 shall submit a final report to the Congress assessing the demonstration
			 program, which—
						(A)shall assess the
			 potential for expanding the demonstration program on a nationwide basis;
			 and
						(B)shall include
			 descriptions of—
							(i)the
			 size of each multifamily housing project for which assistance was provided
			 under the program;
							(ii)the
			 geographic location of each project assisted, by State and region;
							(iii)the criteria
			 used to select the projects for which assistance is provided under the
			 program;
							(iv)the
			 energy efficiency and conservation measures and financing sources used for each
			 project that is assisted under the program;
							(v)the difference, before and during
			 participation in the demonstration program, in the amount of the monthly
			 assistance payments under the covered multifamily assistance program for each
			 project assisted under the program;
							(vi)the
			 average length of the term of the such assistance provided under the program
			 for a project;
							(vii)the aggregate
			 amount of savings generated by the demonstration program and the amount of
			 savings expected to be generated by the program over time on a per-unit and
			 aggregate program basis;
							(viii)the functions
			 performed in connection with the implementation of the demonstration program
			 that were transferred or contracted out to any third parties;
							(ix)an
			 evaluation of the overall successes and failures of the demonstration program;
			 and
							(x)recommendations
			 for any actions to be taken as a result of the such successes and
			 failures.
							(3)ContentsEach
			 annual report pursuant to paragraph (1) and the final report pursuant to
			 paragraph (2) shall include—
						(A)a description of
			 the status of each multifamily housing project selected for participation in
			 the demonstration program under this section; and
						(B)findings from the
			 program and recommendations for any legislative actions.
						(h)Covered
			 multifamily assistance programFor purposes of this section, the term
			 covered multifamily assistance program means—
					(1)the program under section 8 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f) for project-based rental
			 assistance;
					(2)the program under
			 section 202 of the Housing Act of 1959 (12 U.S.C. 1701q) for assistance for
			 supportive housing for the elderly;
					(3)the program under
			 section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
			 8013) for supportive housing for persons with disabilities; and
					(4)the program for
			 assistance under the Native American Housing Assistance and Self-Determination
			 Act of 1996 (25 U.S.C. 4111).
					(i)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for each
			 fiscal year in which the demonstration program under this section is carried
			 out.
				(j)RegulationsNot later than the expiration of the
			 180-day period beginning on the date of the enactment of this Act, the
			 Secretary shall issue any regulations necessary to carry out this
			 section.
				606.Additional
			 credit for Fannie Mae and Freddie Mac housing goals for energy efficient
			 mortgagesSection 1336(a) of
			 the Housing and Community Development Act of 1992 (12 U.S.C. 4566(a)), as
			 amended by the Federal Housing Finance Regulatory Reform Act of 2008 (Public
			 Law 110–289; 122 Stat. 2654), is amended—
				(1)in paragraph (2),
			 by striking paragraph (5) and inserting paragraphs (5)
			 and (6); and
				(2)by adding at the
			 end the following new paragraph:
					
						(6)Additional
				credit
							(A)In
				generalIn assigning credit
				toward achievement under this section of the housing goals for mortgage
				purchase activities of the enterprises, the Director shall assign—
								(i)more than 125 percent credit, for such
				purchases that both—
									(I)comply with the
				requirements of such goals; and
									(II)support housing
				that meets the energy efficiency standards under section 604(a) of the
				Green Resources for Energy Efficient
				Neighborhoods Act of 2008; and
									(ii)credit in addition to credit under clause
				(i), for purchases that both—
									(I)comply with the
				requirements of such goals, and
									(II)support housing
				that complies with the enhanced energy efficiency and conservation standards,
				or the green building standards, under section 604(b) of such Act, or
				both,
									and such
				additional credit shall be given based on the extent to which the housing
				supported with such purchases complies with such standards.(B)Treatment of
				additional creditThe availability of additional credit under
				this paragraph shall not be used to increase any housing goal, subgoal, or
				target established under this
				subpart.
							.
				607.Duty to serve
			 underserved markets for energy-efficient and location-efficient
			 mortgagesSection 1335 of
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4565), as amended by the Federal Housing Finance Regulatory Reform Act
			 of 2008 (Public Law 110–289; 122 Stat. 2654), is amended—
				(1)in subsection
			 (a)(1), by adding at the end the following new subparagraph:
					
						(D)Markets for
				energy-efficient and location-efficient mortgages
							(i)DutySubject
				to clause (ii), the enterprise shall develop loan products and flexible
				underwriting guidelines to facilitate a secondary market for energy-efficient
				and location-efficient mortgages on housing for very low-, low-, and moderate
				income families, and for second and junior mortgages made for purposes of
				energy efficiency or renewable energy improvements, or both.
							(ii)Authority to
				suspendNotwithstanding any
				other provision of this section, the Director may suspend the applicability of
				the requirement under clause (i) with respect to an enterprise, for such period
				as is necessary, if the Director determines that exigent circumstances exist
				and such suspension is appropriate to ensure the safety and soundness of the
				portfolio holdings of the
				enterprise.
							;
				(2)by adding at the
			 end the following new subsection:
					
						(e)DefinitionsFor purposes of this section, the following
				definitions shall apply:
							(1)Energy-efficient
				mortgageThe term energy efficient mortgage means
				a mortgage loan under which the income of the borrower, for purposes of
				qualification for such loan, is considered to be increased by not less than $1
				for each $1 of savings projected to be realized by the borrower as a result of
				cost-effective energy saving design, construction or improvements (including
				use of renewable energy sources, such as solar, geothermal, biomass, and wind,
				super-insulation, energy-saving windows, insulating glass and film, and radiant
				barrier) for the home for which the loan is made.
							(2)Location-efficient
				mortgageThe term
				location efficient mortgage means a mortgage loan under
				which—
								(A)the income of the borrower, for purposes of
				qualification for such loan, is considered to be increased by not less than $1
				for each $1 of savings projected to be realized by the borrower because the
				location of the home for which loan is made will result in decreased
				transportation costs for the household of the borrower; or
								(B)the sum of the
				principal, interest, taxes, and insurance due under the mortgage loan is
				decreased by not less than $1 for each $1 of savings projected to be realized
				by the borrower because the location of the home for which loan is made will
				result in decreased transportation costs for the household of the
				borrower.
								.
				608.Consideration of
			 energy efficiency under FHA mortgage insurance programs and Native American and
			 Native Hawaiian loan guarantee programs
				(a)FHA mortgage
			 insurance
					(1)RequirementTitle V of the National Housing Act is
			 amended by adding after section 542 (12 U.S.C. 1735f–20) the following new
			 section:
						
							543.Consideration
				of energy efficiency
								(a)Underwriting
				standardsThe Secretary shall
				establish a method to consider, in its underwriting standards for mortgages on
				single-family housing meeting the energy efficiency standards under section
				604(a) of the Green Resources for Energy Efficient Neighborhoods Act of 2008
				that are insured under this Act, the impact that savings on utility costs has
				on the income of the mortgagor.
								(b)GoalIt
				is the sense of the Congress that, in carrying out this Act, the Secretary
				should endeavor to insure mortgages on single-family housing meeting the energy
				efficiency standards under section 604(a) of the Green Resources for Energy
				Efficient Neighborhoods Act of 2008 such that at least 50,000 such mortgages
				are insured during the period beginning upon the date of the enactment of such
				Act and ending on December 31,
				2012.
								.
					(2)Reporting on
			 defaultsSection 540(b) of the National Housing Act (12 U.S.C.
			 1735f–18(b)) is amended by adding at the end the following new
			 paragraph:
						
							(3)With respect to each collection period that
				commences after December 31, 2011, the total number of mortgages on
				single-family housing meeting the energy efficiency standards under section
				604(a) of the Green Resources for Energy
				Efficient Neighborhoods Act of 2008 that are insured by the
				Secretary during the applicable collection period, the number of defaults and
				foreclosures occurring on such mortgages during such period, the percentage of
				the total of such mortgages insured during such period on which defaults and
				foreclosure occurred, and the rate for such period of defaults and foreclosures
				on such mortgages compared to the overall rate for such period of defaults and
				foreclosures on mortgages for single-family housing insured under this Act by
				the
				Secretary.
							.
					(b)Indian housing
			 loan guarantees
					(1)RequirementSection 184 of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 1715z–13a) is amended—
						(A)by redesignating
			 subsection (l) as subsection (m); and
						(B)by inserting after
			 subsection (k) the following new subsection:
							
								(l)Consideration of
				energy efficiencyThe
				Secretary shall establish a method to consider, in its underwriting standards
				for loans for single-family housing meeting the energy efficiency standards
				under section 604(a) of the Green Resources for Energy Efficient Neighborhoods
				Act of 2008 that are guaranteed under this section, the impact that savings on
				utility costs has on the income of the
				borrower.
								.
						(2)Reporting on
			 defaultsSection 540(b) of
			 the National Housing Act (12 U.S.C. 1735f–18(b)), as amended by subsection
			 (a)(2) of this section, is further amended by adding at the end the following
			 new paragraph:
						
							(4)With respect to each collection period that
				commences after December 31, 2011, the total number of loans guaranteed under
				section 184 of the Housing and Community Development Act of 1992 (12 U.S.C.
				1715z–13a) on single-family housing meeting the enhanced energy efficiency
				standards under section 604(a) of the Green Resources for Energy Efficient
				Neighborhoods Act of 2008 that are guaranteed by the Secretary during the
				applicable collection period, the number of defaults and foreclosures occurring
				on such loans during such period, the percentage of the total of such loans
				guaranteed during such period on which defaults and foreclosure occurred, and
				the rate for such period of defaults and foreclosures on such loans compared to
				the overall rate for such period of defaults and foreclosures on loans for
				single-family housing guaranteed under such section 184 by the
				Secretary.
							.
					(c)Native Hawaiian
			 housing loan guarantees
					(1)RequirementSection 184A of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 1715z–13b) is amended by inserting after
			 subsection (l) the following new subsection:
						
							(m)Energy-efficient
				housing requirementThe
				Secretary shall establish a method to consider, in its underwriting standards
				for loans for single-family housing meeting the energy efficiency standards
				under section 604(a) of the Green Resources for Energy Efficient Neighborhoods
				Act of 2008 that are guaranteed under this section, the impact that savings on
				utility costs has on the income of the
				borrower.
							.
					(2)Reporting on
			 defaultsSection 540(b) of
			 the National Housing Act (12 U.S.C. 1735f–18(b)), as amended by the preceding
			 provisions of this section, is further amended by adding at the end the
			 following new paragraph:
						
							(5)With respect to each collection period that
				commences after December 31, 2011, the total number of loans guaranteed under
				section 184A of the Housing and Community Development Act of 1992 (12 U.S.C.
				1715z–13b) on single-family housing meeting the enhanced energy efficiency
				standards under section 604(a) of the Green Resources for Energy Efficient
				Neighborhoods Act of 2008 that are guaranteed by the Secretary during the
				applicable collection period, the number of defaults and foreclosures occurring
				on such loans during such period, the percentage of the total of such loans
				guaranteed during such period on which defaults and foreclosure occurred, and
				the rate for such period of defaults and foreclosures on such loans compared to
				the overall rate for such period of defaults and foreclosures on loans for
				single-family housing guaranteed under such section 184A by the
				Secretary.
							.
					609.Energy
			 efficient mortgages education and outreach campaignSection 106 of the Energy Policy Act of 1992
			 (12 U.S.C. 1701z–16) is amended by adding at the end the following new
			 subsection:
				
					(g)Education and
				outreach campaign
						(1)Development of
				energy-efficient mortgage outreach program
							(A)CommissionThe Secretary, in consultation and
				coordination with the Secretary of Energy, the Secretary of Education, the
				Secretary of Agriculture, and the Administrator of the Environmental Protection
				Agency, shall establish a commission to develop and recommend model mortgage
				products and underwriting guidelines that provide market-based incentives to
				prospective home buyers, lenders, and sellers to incorporate energy efficiency
				upgrades in new mortgage loan transactions.
							(B)ReportNot later than 24 months after the date of
				the enactment of the Green Resources for Energy Efficient Neighborhoods Act of
				2008, the Secretary shall provide a written report to the Congress on the
				results of work of the commission established pursuant to subparagraph (A) and
				that identifies model mortgage products and underwriting guidelines that may
				encourage energy efficiency.
							(2)ImplementationAfter submission of the report under
				paragraph (1)(B), the Secretary, in consultation and coordination with the
				Secretary of Energy, the Secretary of Education, and the Administrator of the
				Environmental Protection Agency, shall carry out a public awareness, education,
				and outreach campaign based on the findings of the commission established
				pursuant to paragraph (1) to inform and educate residential lenders and
				prospective borrowers regarding the availability, benefits, advantages, and
				terms of energy efficient mortgages made available pursuant to this section,
				energy efficient mortgages that meet the requirements of section 1335 of the
				Housing and Community Development Act of 1992 (42 U.S.C. 4565), and other
				mortgages, including mortgages for multifamily housing, that have energy
				improvement features and to publicize such availability, benefits, advantages,
				and terms. Such actions may include entering into a contract with an
				appropriate entity to publicize and market such mortgages through appropriate
				media.
						(3)Renewable energy
				home product exposThe
				Congress hereby encourages the Secretary of Housing and Urban Development to
				work with appropriate entities to organize and hold renewable energy
				expositions that provide an opportunity for the public to view and learn about
				renewable energy products for the home that are currently on the market.
						(4)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary to carry out this subsection
				$5,000,000 for each of fiscal years 2009 through
				2012.
						.
			610.Collection of
			 information on energy-efficient and location efficient mortgages through Home
			 Mortgage Disclosure Act
				(a)In
			 generalSection 304(b) of the
			 Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803(b)) is amended—
					(1)in paragraph (3),
			 by striking and at the end;
					(2)in
			 paragraph (4), by striking the period at the end and inserting a semicolon;
			 and
					(3)by adding at the
			 end the following new paragraphs:
						
							(5)the number and dollar amount of mortgage
				loans for single-family housing and for multifamily housing that are
				energy-efficient mortgages (as such term is defined in section 1335 of Housing
				and Community Development Act of 1992); and
							(6)the number and dollar amount of mortgage
				loans for single-family housing and for multifamily housing that are
				location-efficient mortgages (as such term is defined in section 1335 of
				Housing and Community Development Act of
				1992).
							.
					(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply with respect to the first calendar
			 year that begins after the expiration of the 30-day period beginning on the
			 date of the enactment of this Act.
				611.Ensuring
			 availability of homeowners insurance for homes not connected to electricity
			 grid
				(a)In
			 generalIn the case of any
			 covered structure (as such term is defined in subsection (d)), it shall be
			 unlawful for any insurer to deny homeowners insurance coverage for the
			 structure, or to otherwise discriminate in the issuance, cancellation, amount
			 of such coverage, or conditions of such coverage for the structure, based
			 solely and without any additional actuarial risks upon the fact that the
			 structure is not connected to, or able to receive electricity service from, any
			 wholesale or retail electric power provider.
				(b)Consideration of
			 actuarial riskSubsection (a)
			 may not be construed to prevent any insurer from charging rates for homeowners
			 insurance coverage for a structure that are based on a good faith actuarial
			 analysis of the risk associated with the structure not being connected to, or
			 able to receive electricity service from, any wholesale or retail electric
			 power provide. Any good faith analysis of such risk shall include analysis of
			 the manner in which electric power for the structure is provided.
				(c)Insuring homes
			 and related property in Indian areasNotwithstanding any other
			 provision of law, covered structures located in Indian areas (as such term is
			 defined in section 4 of the Native American Housing Assistance and
			 Self-Determination Act of 1996 (25 U.S.C. 4103)) and constructed or maintained
			 using assistance, loan guarantees, or other authority under the Native American
			 Housing Assistance and Self-Determination Act of 1996 may be insured by any
			 tribally owned self-insurance risk pool approved by the Secretary of Housing
			 and Urban Development.
				(d)Covered
			 structureFor purposes of
			 this section, the term covered structure means a residential
			 structure that—
					(1)consists of one to
			 four dwelling units;
					(2)is provided power,
			 heat, or electricity from renewable energy sources (such as solar, wind,
			 geothermal, or biomass) or a fuel cell; and
					(3)is not connected
			 to any wholesale or retail electrical power grid.
					612.Mortgage
			 incentives for energy-efficient multifamily housing
				(a)In
			 generalThe Secretary of
			 Housing and Urban Development shall establish incentives for increasing the
			 energy efficiency of multifamily housing that is subject to a mortgage to be
			 insured under title II of the National Housing Act (12 U.S.C. 1707 et seq.) so
			 that the housing meets the energy efficiency standards under section 604(a) of
			 this title and incentives to encourage compliance of such housing with the
			 energy efficiency and conservation standards, and the green building standards,
			 under section 604(b) of this title, to the extent that such incentives are
			 based on the impact that savings on utility costs has on the operating costs of
			 the housing, as determined by the Secretary.
				(b)IncentivesSuch incentives may include, for any such
			 multifamily housing that complies with the energy efficiency standards under
			 section 604(a)—
					(1)providing a
			 discount on the chargeable premiums for the mortgage insurance for such housing
			 from the amount otherwise chargeable for such mortgage insurance;
					(2)allowing mortgages to exceed the dollar
			 amount limits otherwise applicable under law to the extent such additional
			 amounts are used to finance improvements or measures designed to meet the
			 standards referred to in subsection (a); and
					(3)reducing the
			 amount that the owner of such multifamily housing meeting the standards
			 referred to in subsection (a) is required to contribute.
					613.Energy
			 efficiency certifications for housing with mortgages insured by
			 FHASection 526 of the
			 National Housing Act (12 U.S.C. 1735f–4(a)) is amended—
				(1)in
			 subsection (a)—
					(A)by striking
			 , other than manufactured homes, each place such term
			 appears;
					(B)by inserting after
			 the period at the end the following: The energy performance requirements
			 developed and established by the Secretary under this section for manufactured
			 homes shall require energy star rating for wall fixtures, appliances, and
			 equipment in such housing.;
					(C)by inserting (1) after
			 (a); and
					(D)by adding at the
			 end the following new paragraphs:
						
							(2)The Secretary shall require, with respect
				to any single- or multi-family residential housing subject to a mortgage
				insured under this Act, that any approval or certification of the housing for
				meeting any energy efficiency or conservation criteria, standards, or
				requirements pursuant to this title and any approval or certification required
				pursuant to this title with respect to energy conserving improvements or any
				renewable energy sources, such as wind, solar energy geothermal, or biomass,
				shall be conducted only by an individual certified by a home energy rating
				system provider who has been accredited to conduct such ratings by the Home
				Energy Ratings System Council, the Residential Energy Services Network, or such
				other appropriate national organization, as the Secretary may provide, or by
				licensed professional architect or engineer. If any organization makes a
				request to the Secretary for approval to accredit individuals to conduct energy
				efficiency or conservation ratings, the Secretary shall review and approve or
				disapprove such request not later than the expiration of the 6-month period
				beginning upon receipt of such request.
							(3)The Secretary shall periodically
				examine the method used to conduct inspections for compliance with the
				requirements under this section, analyze various other approaches for
				conducting such inspections, and review the costs and benefits of the current
				method compared with other methods.
							;
				and
					(2)in subsection (b),
			 by striking , other than a manufactured home,.
				614.Assisted
			 housing energy loan pilot program
				(a)AuthorityNot later than the expiration of the
			 12-month period beginning on the date of the enactment of this Act, the
			 Secretary shall develop and implement a pilot program under this section to
			 facilitate the financing of cost-effective capital improvements for covered
			 assisted housing projects to improve the energy efficiency and conservation of
			 such projects.
				(b)LoansThe pilot program under this section shall
			 involve not less than three and not more than five lenders, and shall provide
			 for a privately financed loan to be made for a covered assisted housing
			 project, which shall—
					(1)finance capital improvements for the
			 project that meet such requirements as the Secretary shall establish, and may
			 involve contracts with third parties to perform such capital improvements,
			 including the design of such improvements by licensed professional architects
			 or engineers;
					(2)have a term to
			 maturity of not more than 20 years, which shall be based upon the duration
			 necessary to realize cost savings sufficient to repay the loan;
					(3)be secured by a
			 mortgage subordinate to the mortgage for the project that is insured under the
			 National Housing Act; and
					(4)provide for a
			 reduction in the remaining principal obligation under the loan based on the
			 actual resulting cost savings realized from the capital improvements financed
			 with the loan.
					(c)Underwriting
			 standardsThe Secretary shall establish underwriting requirements
			 for loans made under the pilot program under this section, which shall—
					(1)require the cost
			 savings projected to be realized from the capital improvements financed with
			 the loan, during the term of the loan, to exceed the costs of repaying the
			 loan;
					(2)allow the designer
			 or contractor involved in designing capital improvements to be financed with a
			 loan under the program to carry out such capital improvements; and
					(3)include such
			 energy, audit, property, financial, ownership, and approval requirements as the
			 Secretary considers appropriate.
					(d)Treatment of
			 savingsThe pilot program under this section shall provide that
			 the project owner shall receive the full financial benefit from any reduction
			 in the cost of utilities resulting from capital improvements financed with a
			 loan made under the program.
				(e)Covered assisted
			 housing projectsFor purposes of this section, the term
			 covered assisted housing project means a housing project
			 that—
					(1)is financed by a
			 loan or mortgage that is—
						(A)insured by the
			 Secretary under subsection (d)(3) or (d)(4) of section 221 of the National
			 Housing Act (12 U.S.C. 1715l), and bears interest at a rate determined under
			 the proviso of section 221(d)(5) of such Act; or
						(B)insured or assisted
			 under section 236 of the National Housing Act (12 U.S.C. 1715z–1);
						(2)at the time a loan
			 under this section is made, is provided project-based rental assistance under
			 section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) for 50
			 percent or more of the dwelling units in the project; and
					(3)is not a housing
			 project owned or held by the Secretary, or subject to a mortgage held by the
			 Secretary.
					615.Residential
			 energy efficiency block grant programTitle I of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5301 et seq.) is amended by adding at the
			 end the following new section:
				
					123.Residential
				energy efficiency block grant program
						(a)In
				generalTo the extent amounts
				are made available for grants under this section, the Secretary shall make
				grants under this section to States, metropolitan cities and urban counties,
				Indian tribes, and insular areas to carry out energy efficiency improvements in
				new and existing single-family and multifamily housing.
						(b)Allocations
							(1)In
				generalOf the total amount
				made available for each fiscal year for grants under this section that remains
				after reserving amounts pursuant to paragraph (2), the Secretary shall allocate
				for insular areas, for metropolitan cities and urban counties, and for States,
				an amount that bears the same ratio to such total amount as the amount
				allocated for such fiscal year under section 106 for Indian tribes, for insular
				areas, for metropolitan cities and urban counties, and for States,
				respectively, bears to the total amount made available for such fiscal year for
				grants under section 106.
							(2)Set aside for
				Indian tribesOf the total amount made available for each fiscal
				year for grants under this section, the Secretary shall allocate not less than
				one percent to Indian tribes.
							(c)Grant
				amounts
							(1)Entitlement
				communitiesFrom the amounts
				allocated pursuant to subsection (b) for metropolitan cities and urban counties
				for each fiscal year, the Secretary shall make a grant for such fiscal year to
				each metropolitan city and urban county that complies with the requirement
				under subsection (d), in the amount that bears the same ratio such total amount
				so allocated as the amount of the grant for such fiscal year under section 106
				for such metropolitan city or urban county bears to the aggregate amount of all
				grants for such fiscal year under section 106 for all metropolitan cities and
				urban counties.
							(2)StatesFrom the amounts allocated pursuant to
				subsection (b) for States for each fiscal year, the Secretary shall make a
				grant for such fiscal year to each State that complies with the requirement
				under subsection (d), in the amount that bears the same ratio such total amount
				so allocated as the amount of the grant for such fiscal year under section 106
				for such State bears to the aggregate amount of all grants for such fiscal year
				under section 106 for all States. Grant amounts received by a State shall be
				used only for eligible activities under subsection (e) carried out in
				nonentitlement areas of the State.
							(3)Indian
				tribesFrom the amounts
				allocated pursuant to subsection (b) for Indian tribes, the Secretary shall
				make grants to Indian tribes that comply with the requirement under subsection
				(d) on the basis of a competition conducted pursuant to specific criteria, as
				the Secretary shall establish by regulation, for the selection of Indian tribes
				to receive such amount.
							(4)Insular
				areasFrom the amounts
				allocated pursuant to subsection (b) for insular areas, the Secretary shall
				make a grant to each insular area that complies with the requirement under
				subsection (d) on the basis of the ratio of the population of the insular area
				to the aggregate population of all insular areas. In determining the
				distribution of amounts to insular areas, the Secretary may also include other
				statistical criteria as data become available from the Bureau of Census of the
				Department of Labor, but only if such criteria are set forth by regulation
				issued after notice and an opportunity for comment.
							(d)Statement of
				activities
							(1)RequirementBefore receipt the receipt in any fiscal
				year of a grant under subsection (c) by any grantee, the grantee shall have
				prepared a final statement of housing energy efficiency objectives and
				projected use of funds as the Secretary shall require and shall have provided
				the Secretary with such certifications regarding such objectives and use as the
				Secretary may require. In the case of metropolitan cities, urban counties,
				units of general local government, and insular areas receiving grants, the
				statement of projected use of funds shall consist of proposed housing energy
				efficiency activities. In the case of States receiving grants, the statement of
				projected use of funds shall consist of the method by which the States will
				distribute funds to units of general local government.
							(2)Public
				participationThe Secretary may establish requirements to ensure
				the public availability of information regarding projected use of grant amounts
				and public participation in determining such projected use.
							(e)Eligible
				activities
							(1)RequirementAmounts from a grant under this section may
				be used only to carry out activities for single-family or multifamily housing
				that are designed to improve the energy efficiency of the housing so that the
				housing complies with the energy efficiency standard under section 604(a) of
				the Green Resources for Energy Efficient
				Neighborhoods Act of 2008, including such activities to provide
				energy for such housing from renewable sources, such as wind, waves, solar,
				biomass, and geothermal sources.
							(2)Preference for
				compliance beyond minimum requirementsIn selecting activities to
				be funded with amounts from a grant under this section, a grantee shall give
				more preference to activities based on the extent to which the activities will
				result in compliance by the housing with the enhanced energy efficiency and
				conservation standards, and the green building standards, under section 604(b)
				of such Act.
							(f)ReportsEach
				grantee of a grant under this section for a fiscal year shall submit to the
				Secretary, at a time determined by the Secretary, a performance and evaluation
				report concerning the use of grant amounts, which shall contain an assessment
				by the grantee of the relationship of such use to the objectives identified in
				the grantees statement under subsection (d).
						(g)Applicability of
				CDBG provisionsSections 109,
				110, and 111 of the Housing and Community Development Act of 1974 (42 U.S.C.
				5309, 5310, 5311) shall apply to assistance received under this section to the
				same extent and in the same manner that such sections apply to assistance
				received under title I of such Act.
						(h)Authorization of
				appropriationsThere is
				authorized to be appropriated for grants under this section $2,500,000,000 for
				fiscal year 2009 and such sums as may be necessary for each fiscal year
				thereafter.
						.
			616.Including
			 sustainable development in comprehensive housing affordability
			 strategiesSection 105(b) of
			 the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705(b)) is
			 amended—
				(1)by striking
			 and at the end of paragraph (19);
				(2)by striking the
			 period at the end of paragraph (20) and inserting ; and;
				(3)and by inserting
			 after paragraph (20) the following:
					
						(21)describe the
				jurisdiction’s strategies to encourage sustainable development for affordable
				housing, including single-family and multifamily housing, as measured
				by—
							(A)greater energy efficiency and use of
				renewable energy sources, including any strategies regarding compliance with
				the energy efficiency requirements under section 604(a) of the
				Green Resources for Energy Efficient
				Neighborhoods Act of 2008 and with the enhanced energy efficiency
				and conservation standards, and the green building standards, under section
				604(b) of such Act;
							(B)increased
				conservation, recycling, and reuse of resources;
							(C)more effective use
				of existing infrastructure;
							(D)use of building materials and methods that
				are healthier for residents of the housing, including use of building materials
				that are free of added known carcinogens that are classified as Group 1 Known
				Carcinogens by the International Agency for Research on Cancer; and
							(E)such other
				criteria as the Secretary determines, in consultation with the Secretary of
				Energy, the Secretary of Agriculture, and the Administrator of the
				Environmental Protection Agency, are in accordance with the purposes of this
				paragraph.
							.
				617.Grant program
			 to increase sustainable low-income community development capacity
				(a)In
			 generalThe Secretary may
			 make grants to nonprofit organizations to use for any of the following
			 purposes:
					(1)Training, educating, supporting, or
			 advising an eligible community development organization or qualified youth
			 service and conservation corps in improving energy efficiency, resource
			 conservation and reuse, design strategies to maximize energy efficiency,
			 installing or constructing renewable energy improvements (such as wind, wave,
			 solar, biomass, and geothermal energy sources), and effective use of existing
			 infrastructure in affordable housing and economic development activities in
			 low-income communities, taking into consideration energy efficiency
			 requirements under section 604(a) of this title and with the enhanced energy
			 efficiency and conservation standards, and the green building standards, under
			 section 604(b) of this title.
					(2)Providing loans, grants, or predevelopment
			 assistance to eligible community development organizations or qualified youth
			 service and conservation corps to carry out energy efficiency improvements that
			 comply with the energy efficiency requirements under section 604(a) of this
			 title, resource conservation and reuse, and effective use of existing
			 infrastructure in affordable housing and economic development activities in
			 low-income communities. In providing assistance under this paragraph, the
			 Secretary shall give more preference to activities based on the extent to which
			 the activities will result in compliance with the enhanced energy efficiency
			 and conservation standards, and the green building standards, under section
			 604(b) of this title.
					(3)Such other
			 purposes as the Secretary determines are in accordance with the purposes of
			 this subsection.
					(b)Application
			 requirementTo be eligible for a grant under this section, a
			 nonprofit organization shall prepare and submit to the Secretary an application
			 at such time, in such manner, and containing such information as the Secretary
			 may require.
				(c)Award of
			 contractsContracts for
			 architectural or engineering services funded with amounts from grants made
			 under this section shall be awarded in accordance with chapter 11 of title 40,
			 United States Code (relating to selection of architects and engineers).
				(d)Matching
			 requirementA grant made under this section may not exceed the
			 amount that the nonprofit organization receiving the grant certifies, to the
			 Secretary, will be provided (in cash or in kind) from non-governmental sources
			 to carry out the purposes for which the grant is made.
				(e)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
					(1)The term nonprofit
			 organization has the meaning given such term in section 104 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704).
					(2)The term
			 eligible community development organization means—
						(A)a unit of general local government (as
			 defined in section 104 of the Cranston-Gonzalez National Affordable Housing Act
			 (42 U.S.C. 12704));
						(B)a community housing development
			 organization (as defined in section 104 of the Cranston-Gonzalez National
			 Affordable Housing Act (42 U.S.C. 12704));
						(C)an Indian tribe or tribally designated
			 housing entity (as such terms are defined in section 4 of the Native American
			 Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103));
			 or
						(D)a public housing agency, as such term is
			 defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C.
			 1437(b)).
						(3)The term
			 low-income community means a census tract in which 50 percent or
			 more of the households have an income which is less than 80 percent of the
			 greater of—
						(A)the median gross
			 income for such year for the area in which such census tract is located;
			 or
						(B)the median gross
			 income for such year for the State in which such census tract is
			 located.
						(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this section
			 $10,000,000 for each of fiscal years 2008 through 2012.
				618.Utilization of
			 energy performance contracts in HOPE VISection 24(d) of the United States Housing
			 Act of 1937 (42 U.S.C. 1437v(d)) is amended by adding at the end the following
			 new paragraph:
				
					(3)Energy
				performance contracts
						(A)In
				generalThe Secretary shall
				provide that a public housing agency shall receive the full financial benefit,
				as determined by the Secretary, from any reduction in the cost of utilities
				resulting from any contract with a third party to undertake energy conservation
				improvements in connection with a revitalization plan under this
				section.
						(B)Third party
				contractsContracts described in subparagraph (A) may include
				contracts for equipment conversions to less costly utility sources, projects
				with resident-paid utilities, and adjustments to frozen base year consumption,
				including systems repaired to meet applicable building and safety codes and
				adjustments for occupancy rates increased by rehabilitation.
						(C)Term of
				contractThe total term of a contract described in subparagraph
				(A) shall not exceed 20 years to allow longer payback periods for retrofits,
				including windows, heating system replacements, wall insulation, site-based
				generation, advanced energy savings technologies, including renewable energy
				generation, and other such
				retrofits.
						.
			619.HOPE VI green
			 developments requirement
				(a)Mandatory
			 componentSection 24(e) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437v(e)) is amended by adding
			 at the end the following new paragraph:
					
						(4)Green
				developments requirement
							(A)RequirementThe Secretary may not make a grant under
				this section to an applicant unless the proposed revitalization plan of the
				applicant to be carried out with such grant amounts meets the following
				requirements:
								(i)Green
				communities criteria checklistAll residential construction under
				the proposed plan complies with the national Green Communities criteria
				checklist for residential construction that provides criteria for the design,
				development, and operation of affordable housing, as such checklist is in
				effect for purposes of this paragraph pursuant to subparagraph (D) at the date
				of the application for the grant, or any substantially equivalent standard or
				standards as determined by the Secretary, as follows:
									(I)The proposed plan
				shall comply with all items of the national Green Communities criteria
				checklist for residential construction that are identified as mandatory.
									(II)The proposed plan
				shall comply with such other nonmandatory items of such national Green
				Communities criteria checklist so as to result in a cumulative number of points
				attributable to such nonmandatory items under such checklist of not less
				than—
										(aa)25
				points, in the case of any proposed plan (or portion thereof) consisting of new
				construction; and
										(bb)20
				points, in the case of any proposed plan (or portion thereof) consisting of
				rehabilitation.
										(ii)Green buildings
				certification systemAll non-residential construction under the
				proposed plan complies with all minimum required levels of the green building
				rating systems and levels identified by the Secretary pursuant to subparagraph
				(C), as such systems and levels are in effect for purposes of this paragraph
				pursuant to subparagraph (D) at the time of the application for the
				grant.
								(B)Verification
								(i)In
				generalThe Secretary shall verify, or provide for verification,
				sufficient to ensure that each proposed revitalization plan carried out with
				amounts from a grant under this section complies with the requirements under
				subparagraph (A) and that the revitalization plan is carried out in accordance
				with such requirements and plan.
								(ii)TimingIn
				providing for such verification, the Secretary shall establish procedures to
				ensure such compliance with respect to each grantee, and shall report to the
				Congress with respect to the compliance of each grantee, at each of the
				following times:
									(I)Not later than 6
				months after execution of the grant agreement under this section for the
				grantee.
									(II)Upon completion of
				the revitalization plan of the grantee.
									(C)Identification
				of green buildings rating systems and levels
								(i)In
				generalFor purposes of this paragraph, the Secretary shall
				identify rating systems and levels for green buildings that the Secretary
				determines to be the most likely to encourage a comprehensive and
				environmentally-sound approach to ratings and standards for green buildings.
				The identification of the ratings systems and levels shall be based on the
				criteria specified in clause (ii), shall identify the highest levels the
				Secretary determines are appropriate above the minimum levels required under
				the systems selected. Within 90 days of the completion of each study required
				by clause (iii), the Secretary shall review and update the rating systems and
				levels, or identify alternative systems and levels for purposes of this
				paragraph, taking into account the conclusions of such study.
								(ii)CriteriaIn
				identifying the green rating systems and levels, the Secretary shall take into
				consideration—
									(I)the ability and
				availability of assessors and auditors to independently verify the criteria and
				measurement of metrics at the scale necessary to implement this
				paragraph;
									(II)the ability of
				the applicable ratings system organizations to collect and reflect public
				comment;
									(III)the ability of the
				standards to be developed and revised through a consensus-based process;
									(IV)An evaluation of the robustness of the
				criteria for a high-performance green building, which shall give credit for
				promoting—
										(aa)efficient and
				sustainable use of water, energy, and other natural resources;
										(bb)use
				of renewable energy sources;
										(cc)improved indoor and outdoor environmental
				quality through enhanced indoor and outdoor air quality, thermal comfort,
				acoustics, outdoor noise pollution, day lighting, pollutant source control,
				sustainable landscaping, and use of building system controls and low- or
				no-emission materials, including preference for materials with no added
				carcinogens that are classified as Group 1 Known Carcinogens by the
				International Agency for Research on Cancer; and
										(dd)such other
				criteria as the Secretary determines to be appropriate; and
										(V)national
				recognition within the building industry.
									(iii)5-year
				evaluationAt least once every five years, the Secretary shall
				conduct a study to evaluate and compare available third-party green building
				rating systems and levels, taking into account the criteria listed in clause
				(ii).
								(D)Applicability
				and updating of standards
								(i)ApplicabilityExcept
				as provided in clause (ii) of this subparagraph, the national Green Communities
				criteria checklist and green building rating systems and levels referred to in
				clauses (i) and (ii) of subparagraph (A) that are in effect for purposes of
				this paragraph are such checklist systems, and levels as in existence upon the
				date of the enactment of the Green Resources
				for Energy Efficient Neighborhoods Act of 2008.
								(ii)UpdatingThe
				Secretary may, by regulation, adopt and apply, for purposes of this paragraph,
				future amendments and supplements to, and editions of, the national Green
				Communities criteria checklist, any standard or standards that the Secretary
				has determined to be substantially equivalent to such checklist, and the green
				building ratings systems and levels identified by the Secretary pursuant to
				subparagraph
				(C).
								.
				(b)Selection
			 criteria; graded componentSection 24(e)(2) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437v(e)(2)) is amended—
					(1)in subparagraph
			 (K), by striking and at the end;
					(2)by redesignating
			 subparagraph (L) as subparagraph (M); and
					(3)by inserting after
			 subparagraph (K) the following new subparagraph:
						
							(L)the extent to which the proposed
				revitalization plan—
								(i)in
				the case of residential construction, complies with the nonmandatory items of
				the national Green Communities criteria checklist identified in paragraph
				(4)(A)(i), or any substantially equivalent standard or standards as determined
				by the Secretary, but only to the extent such compliance exceeds the compliance
				necessary to accumulate the number of points required under such paragraph;
				and
								(ii)in
				the case of non-residential construction, complies with the components of the
				green building rating systems and levels identified by the Secretary pursuant
				to paragraph (4)(C), but only to the extent such compliance exceeds the minimum
				level required under such systems and levels;
				and
								.
					620.Consideration
			 of energy-efficiency improvements in appraisals
				(a)Appraisals in
			 connection with federally related transactions
					(1)RequirementSection 1110 of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3339) is
			 amended—
						(A)in paragraph (1),
			 by striking and at the end;
						(B)by redesignating
			 paragraph (2) as paragraph (3); and
						(C)by inserting after
			 paragraph (1) the following new paragraph:
							
								(2)that such appraisals be performed in
				accordance with appraisal standards that require, in determining the value of a
				property, consideration of any renewable energy sources for, or
				energy-efficiency or energy-conserving improvements or features of, the
				property;
				and
								.
						(2)Revision of
			 appraisal standardsEach
			 Federal financial institutions regulatory agency shall, not later than 6 months
			 after the date of the enactment of this Act, revise its standards for the
			 performance of real estate appraisals in connection with federally related
			 transactions under the jurisdiction of the agency to comply with the
			 requirement under the amendments made by paragraph (1) of this
			 subsection.
					(b)Appraiser
			 certification and licensing requirementsSection 1116 of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3345) is
			 amended—
					(1)in subsection (a),
			 by inserting before the period at the end the following: , and meets the
			 requirements established pursuant to subsection (f) for qualifications
			 regarding consideration of any renewable energy sources for, or
			 energy-efficiency or energy-conserving improvements or features of, the
			 property;
					(2)in subsection (c),
			 by inserting before the period at the end the following: , which shall
			 include compliance with the requirements established pursuant to subsection (f)
			 regarding consideration of any renewable energy sources for, or
			 energy-efficiency or energy-conserving improvements or features of, the
			 property;
					(3)in subsection (e),
			 by striking The and inserting Except as provided in
			 subsection (f), the; and
					(4)by adding at the
			 end the following new subsection:
						
							(f)Requirements for
				appraisers regarding energy-efficiency featuresThe Appraisal Subcommittee shall establish
				requirements for State certification of State certified real estate appraisers
				and for State licensing of State licensed appraisers, to ensure that appraisers
				consider and are qualified to consider, in determining the value of a property,
				any renewable energy sources for, or energy-efficiency or energy-conserving
				improvements or features of, the
				property.
							.
					(c)Guidelines for
			 appraising photovoltaic measures and training of
			 appraisersSection 1122 of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 3351) is amended by adding at
			 the end the following new subsection:
					
						(g)Guidelines for
				appraising photovoltaic measures and training of appraisersThe Appraisal Subcommittee shall, in
				consultation with the Secretary of Housing and Urban Development, the Federal
				National Mortgage Association, and the Federal Home Loan Mortgage Corporation,
				establish specific guidelines for—
							(1)appraising off-
				and on-grid photovoltaic measures for compliance with the appraisal standards
				prescribed pursuant to section 1110(2);
							(2)requirements under
				section 1116(f) for certification of State certified real estate appraisers and
				for State licensing of State licensed appraisers, to ensure that appraisers
				consider, and are qualified to consider, such photovoltaic measures in
				determining the value of a property; and
							(3)training of
				appraisers to meet the requirements established pursuant to paragraph (2) of
				this
				subsection.
							.
				621.Assistance for
			 Housing Assistance CouncilThe
			 Secretary shall require the Housing Assistance Council—
				(1)to encourage each
			 organization that receives assistance from the Council with any amounts made
			 available from the Secretary to provide that any structures and buildings
			 developed or assisted under projects, programs, and activities funded with such
			 amounts complies with the enhanced energy efficiency requirements under section
			 604(a) of this title; and
				(2)to establish
			 incentives to encourage each such organization to provide that any such
			 structures and buildings comply with the energy efficiency and conservation
			 standards, and the green building standards, under section 604(b) of this
			 title.
				622.Rural housing
			 and economic development assistanceThe Secretary shall—
				(1)encourage each tribe, agency, organization,
			 corporation, and other entity that receives any assistance from the Office of
			 Rural Housing and Economic Development of the Department of Housing and Urban
			 Development to provide that any structures and buildings developed or assisted
			 under activities funded with such amounts complies with the energy efficiency
			 requirements under section 604(a) of this title; and
				(2)establish
			 incentives to encourage each such tribe, agency, organization, corporation, and
			 other entity to provide that any such structures and buildings comply with the
			 enhanced energy efficiency and conservation standards, and the green building
			 standards, under section 604(b) of this title.
				623.Loans to States
			 and Indian tribes to carry out renewable energy sources activities
				(a)Establishment of
			 FundThere is established in the Treasury of the United States a
			 fund, to be known as the Alternative Energy Sources State Loan
			 Fund.
				(b)Expenditures
					(1)In
			 generalSubject to paragraph (2), on request by the Secretary,
			 the Secretary of the Treasury shall transfer from the Fund to the Secretary
			 such amounts as the Secretary determines are necessary to provide loans under
			 subsection (c)(1).
					(2)Administrative
			 expensesOf the amounts in the Fund, not more than 5 percent
			 shall be available for each fiscal year to pay the administrative expenses of
			 the Department of Housing and Urban Development to carry out this
			 section.
					(c)Loans to States
			 and Indian tribes
					(1)In
			 generalThe Secretary shall
			 use amounts in the Fund to provide loans to States and Indian tribes to provide
			 incentives to owners of single-family and multifamily housing, commercial
			 properties, and public buildings to provide—
						(A)renewable energy sources for such
			 structures, such as wind, wave, solar, biomass, or geothermal energy sources,
			 including incentives to companies and business to change their source of energy
			 to such renewable energy sources and for changing the sources of energy for
			 public buildings to such renewable energy sources;
						(B)energy efficiency
			 and energy conserving improvements and features for such structures; or
						(C)infrastructure
			 related to the delivery of electricity and hot water for structures lacking
			 such amenities.
						(2)EligibilityTo be eligible to receive a loan under this
			 subsection, a State or Indian tribe, directly or through an appropriate State
			 or tribal agency, shall submit to the Secretary an application at such time, in
			 such manner, and containing such information as the Secretary may
			 require.
					(3)Criteria for
			 approvalThe Secretary may
			 approve an application of a State or Indian tribe under paragraph (2) only if
			 the Secretary determines that the State or tribe will use the funds from the
			 loan under this subsection to carry out a program to provide incentives
			 described in paragraph (1) that—
						(A)requires that any such renewable energy
			 sources, and energy efficiency and energy conserving improvements and features,
			 developed pursuant to assistance under the program result in compliance of the
			 structure so improved with the energy efficiency requirements under section
			 604(a) of this title; and
						(B)includes such compliance and audit
			 requirements as the Secretary determines are necessary to ensure that the
			 program is operated in a sound and effective manner.
						(4)PreferenceIn making loans during each fiscal year,
			 the Secretary shall give preference to States and Indian tribes that have not
			 previously received a loan under this subsection.
					(5)Maximum
			 amountThe aggregate outstanding principal amount from loans
			 under this subsection to any single State or Indian tribe may not exceed
			 $500,000,000.
					(6)Loan
			 termsEach loan under this
			 subsection shall have a term to maturity of not more than 10 years and shall
			 bear interest at annual rate, determined by the Secretary, that shall not
			 exceed interest rate charged by the Federal Reserve Bank of New York to
			 commercial banks and other depository institutions for very short-term loans
			 under the primary credit program, as most recently published in the Federal
			 Reserve Statistical Release on selected interest rates (daily or weekly), and
			 commonly referred to as the H.15 release, preceding the date of a determination
			 for purposes of applying this paragraph.
					(7)Loan
			 repaymentThe Secretary shall
			 require full repayment of each loan made under this section.
					(d)Investment of
			 Amounts
					(1)In
			 generalThe Secretary of the Treasury shall invest such amounts
			 in the Fund that are not, in the judgment of the Secretary of the Treasury,
			 required to meet needs for current withdrawals.
					(2)Obligations of
			 United StatesInvestments may be made only in interest-bearing
			 obligations of the United States.
					(e)Reports
					(1)Reports to
			 SecretaryFor each year
			 during the term of a loan made under subsection (c), the State or Indian tribe
			 that received the loan shall submit to the Secretary a report describing the
			 State or tribal alternative energy sources program for which the loan was made
			 and the activities conducted under the program using the loan funds during that
			 year.
					(2)Report to
			 CongressNot later than September 30 of each year that loans made
			 under subsection (c) are outstanding, the Secretary shall submit a report to
			 the Congress describing the total amount of such loans provided under
			 subsection (c) to each eligible State and Indian tribe during the fiscal year
			 ending on such date, and an evaluation on effectiveness of the Fund.
					(f)Authorization of
			 AppropriationsThere is authorized to be appropriated to the Fund
			 $5,000,000,000.
				(g)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
					(1)Indian
			 tribeThe term Indian
			 tribe has the meaning given such term in section 4 of the Native
			 American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C.
			 4103).
					(2)StateThe
			 term State means each of the several States, the Commonwealth of
			 Puerto Rico, the District of Columbia, the Commonwealth of the Northern Mariana
			 Islands, Guam, the Virgin Islands, American Samoa, the Trust Territories of the
			 Pacific, or any other possession of the United States.
					624.Green banking
			 centers
				(a)Insured
			 depository institutionsSection 8 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1818) is amended by adding at the end the following new
			 subsection:
					
						(x)Green
				banking centers
							(1)In
				generalThe Federal banking
				agencies shall prescribe guidelines encouraging the establishment and
				maintenance of green banking centers by insured depository
				institutions to provide any consumer who seeks information on obtaining a
				mortgage, home improvement loan, or home equity loan with additional
				information on—
								(A)obtaining an home
				energy rating or audit for the residence for which such mortgage or loan is
				sought;
								(B)obtaining financing for cost-effective
				energy-saving improvements to such property; and
								(C)obtaining beneficial terms for any mortgage
				or loan, or qualifying for a larger mortgage or loan, secured by a residence
				which meets or will meet energy-efficiency standards.
								(2)Information and
				referralsThe information made available to consumers under
				paragraph (1) may include—
								(A)information on obtaining a home energy
				rating and contact information on qualified energy raters in the area of the
				residence;
								(B)information on the secondary market
				guidelines that permit lenders to provide more favorable terms by allowing
				lenders to increase the ratio on debt-to-income requirements or to use the
				projected utility savings as a compensating factor;
								(C)information including eligibility
				information about, and contact information for, any conservation or renewable
				energy programs, grants, or loans offered by the Secretary of Housing and Urban
				Development, including the Energy Efficient Mortgage Program;
								(D)information including eligibility
				information about, and contact information for, any conservation or renewable
				energy programs, grants, or loans offered for qualified military personal,
				reservists, and veterans by the Secretary of Veterans Affairs;
								(E)information about, and contact information
				for, the Office of Efficiency and Renewable Energy at the Department of Energy,
				including the weatherization assistance program;
								(F)information about, and contact information
				for, the Energy Star Program of the Environmental Protection Agency;
								(G)information from,
				and contact information for, the Federal Citizen Information Center of the
				General Services Administration on energy efficient mortgages and loans, home
				energy rating systems, and the availability of energy efficient mortgage
				information from a variety of Federal agencies; and
								(H)such other
				information as the agencies or the insured depository institution may determine
				to be appropriate or
				useful.
								.
				(b)Insured credit
			 unionsSection 206 of the Federal Credit Union Act (12 U.S.C.
			 1786) is amended by adding at the end the following new subsection:
					
						(x)Green
				banking centers
							(1)In
				generalThe Board shall
				prescribe guidelines encouraging the establishment and maintenance of
				green banking centers by insured credit unions to provide any
				member who seeks information on obtaining a mortgage, home improvement loan, or
				home equity loan with additional information on—
								(A)obtaining an home
				energy rating or audit for the residence for which such mortgage or loan is
				sought;
								(B)obtaining financing for cost-effective
				energy-saving improvements to such property; and
								(C)obtaining beneficial terms for any mortgage
				or loan, or qualifying for a larger mortgage or loan, secured by a residence
				which meets or will meet energy-efficiency standards.
								(2)Information and
				referralsThe information made available to members under
				paragraph (1) may include—
								(A)information on obtaining a home energy
				rating and contact information on qualified energy raters in the area of the
				residence;
								(B)information on the secondary market
				guidelines that permit lenders to provide more favorable terms by allowing
				lenders to increase the ratio on debt-to-income requirements or to use the
				projected utility savings as a compensating factor;
								(C)information including eligibility
				information about, and contact information for, any conservation or renewable
				energy programs, grants, or loans offered by the Secretary of Housing and Urban
				Development, including the Energy Efficient Mortgage Program;
								(D)information including eligibility
				information about, and contact information for, any conservation or renewable
				energy programs, grants, or loans offered for qualified military personal,
				reservists, and veterans by the Secretary of Veterans Affairs;
								(E)information about, and contact information
				for, the Office of Efficiency and Renewable Energy at the Department of Energy,
				including the weatherization assistance program;
								(F)information from,
				and contact information for, the Federal Citizen Information Center of the
				General Services Administration on energy efficient mortgages and loans, home
				energy rating systems, and the availability of energy efficient mortgage
				information from a variety of Federal agencies; and
								(G)such other
				information as the Board or the insured credit union may determine to be
				appropriate or
				useful.
								.
				625.Public housing
			 energy cost report
				(a)Collection of
			 information by HUDThe
			 Secretary of Housing and Urban Development shall obtain from each public
			 housing agency, by such time as may be necessary to comply with the reporting
			 requirement under subsection (b), information regarding the energy costs for
			 public housing administered or operated by the agency. For each public housing
			 agency, such information shall include the monthly energy costs associated with
			 each separate building and development of the agency, for the most recently
			 completed 12-month period for which such information is available, and such
			 other information as the Secretary determines is appropriate in determining
			 which public housing buildings and developments are most in need of repairs and
			 improvements to reduce energy needs and costs and become more energy
			 efficient.
				(b)ReportNot
			 later than the expiration of the 12-month period beginning on the date of the
			 enactment of this Act, the Secretary of Housing and Urban Development shall
			 submit a report to the Congress setting forth the information collected
			 pursuant to subsection (a).
				VIIMiscellaneous
			 provisions
			701.Alternative
			 fuel pumps
				(a)RequirementNot later than January 1, 2018, each retail
			 automotive fueling station owned by a major integrated oil company shall have
			 at least 1 alternative fuel pump (and necessary infrastructure and storage
			 facilities) available to dispense for automotive purposes a fuel referred to in
			 subparagraph (A), (B), (C), or (D) of subsection (c)(2) .
				(b)PenaltyA
			 major integrated oil company that has failed to comply with subsection (a) as
			 of January 1 of any calendar year beginning with 2018 shall be liable for a
			 civil penalty in the amount of $100,000 for each automotive fueling station
			 owned by such company that is not in compliance. Any such penalty may be
			 assessed and collected by the Secretary of Energy by order. The Secretary may
			 bring an action in the appropriate United States District court to require the
			 payment of civil penalties imposed under this subsection, and such court shall
			 have jurisdiction to enforce any order of the Secretary under this
			 subsection.
				(c)DefinitionsFor
			 purposes of this section:
					(1)The term
			 major integrated oil company has the meaning given that term in
			 section 167(h)(5)(B) of the Internal Revenue Code of 1986.
					(2)The term
			 alternative fuel pump means a fuel pump that dispenses as a fuel
			 for automotive purposes—
						(A)natural
			 gas;
						(B)any fuel at least 85 percent of the volume
			 of which consists of ethanol;
						(C)any mixture of
			 biodiesel and diesel or renewable diesel (as defined in regulations under
			 section 211(o) of the Clean Air Act), determined without regard to any use of
			 kerosene and containing at least 20 percent biodiesel or renewable diesel;
			 or
						(D)hydrogen.
						(d)RegulationsThe
			 Secretary of Energy shall promulgate such regulations as may be necessary to
			 carry out this section.
				702.National Energy
			 Center of Excellence
				(a)EstablishmentThe
			 Secretary of Energy shall award a grant on a competitive basis to one
			 consortium of institutions of higher education (as such term is defined in
			 section 102 of the Higher Education Act of 1965) for the establishment of a
			 National Energy Center of Excellence to conduct research and education
			 activities in geological and geothermal sciences, renewable energy and energy
			 efficiency (including energy technology using clean coal, solar, wind, oil,
			 natural gas, hydroelectric, biofuels, ethanol, and other energy alternatives),
			 and energy conservation, including a special emphasis on environmentally safe
			 energy.
				(b)ConsortiumThe
			 consortium shall include at least two institutions of higher education, one of
			 which must be eligible to receive assistance under part A or B of title III or
			 title V of the Higher Education Act of 1965.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $25,000,000 for each of the fiscal years 2009 through
			 2013.
				703.Sense of Congress
			 regarding renewable biomassIt
			 is the sense of Congress that—
				(1)in order to
			 fulfill the commitment of the United States to energy security and
			 independence, the current definition of renewable biomass in the Renewable Fuel
			 Standard (RFS) could be improved;
				(2)in order to meet
			 the United States’ energy challenges in an environmentally responsible way, the
			 RFS should be as inclusive as possible to better reflect the realities of our
			 Nation's resources, to encourage investment, and to help us meet the
			 congressional mandate for advanced biofuels;
				(3)Congress
			 recognizes that renewable fuels are important to our climate and energy
			 security strategy, as well as the rural communities they support; and
				(4)cellulosic
			 biofuels can and should be produced from a highly diverse array of feedstocks,
			 allowing every region of the country to be a potential producer of this
			 fuel.
				VIIIEnergy Tax
			 Incentives
			800.Short title,
			 etc
				(a)Short
			 titleThis title may be cited
			 as the Energy Tax Incentives Act of
			 2008.
				(b)ReferenceExcept as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
				AEnergy production
			 incentives
				1Renewable energy
			 incentives
					801.Renewable
			 energy credit
						(a)Extension of
			 credit
							(1)1-year extension
			 for wind facilitiesParagraph (1) of section 45(d) is amended by
			 striking January 1, 2009 and inserting January 1,
			 2010.
							(2)3-year extension
			 for certain other facilitiesEach of the following provisions of
			 section 45(d) is amended by striking January 1, 2009 and
			 inserting January 1, 2012:
								(A)Clauses (i) and
			 (ii) of paragraph (2)(A).
								(B)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
								(C)Paragraph
			 (4).
								(D)Paragraph
			 (5).
								(E)Paragraph
			 (6).
								(F)Paragraph
			 (7).
								(G)Subparagraphs (A)
			 and (B) of paragraph (9).
								(b)Modification of
			 Credit Phaseout
							(1)Repeal of
			 phaseoutSubsection (b) of section 45 is amended—
								(A)by striking
			 paragraph (1), and
								(B)by striking
			 the 8 cent amount in paragraph (1), in paragraph (2)
			 thereof.
								(2)Limitation based
			 on investment in facilitySubsection (b) of section 45 is amended
			 by inserting before paragraph (2) the following new paragraph:
								
									(1)Limitation based
				on investment in facility
										(A)In
				generalIn the case of any qualified facility originally placed
				in service after December 31, 2009, the amount of the credit determined under
				subsection (a) for any taxable year with respect to electricity produced at
				such facility shall not exceed the product of—
											(i)the applicable
				percentage with respect to such facility, multiplied by
											(ii)the eligible
				basis of such facility.
											(B)Carryforward of
				unused limitation and excess credit
											(i)Unused
				limitationIf the limitation imposed under subparagraph (A) with
				respect to any facility for any taxable year exceeds the prelimitation credit
				for such facility for such taxable year, the limitation imposed under
				subparagraph (A) with respect to such facility for the succeeding taxable year
				shall be increased by the amount of such excess.
											(ii)Excess
				creditIf the prelimitation credit with respect to any facility
				for any taxable year exceeds the limitation imposed under subparagraph (A) with
				respect to such facility for such taxable year, the credit determined under
				subsection (a) with respect to such facility for the succeeding taxable year
				(determined before the application of subparagraph (A) for such succeeding
				taxable year) shall be increased by the amount of such excess. With respect to
				any facility, no amount may be carried forward under this clause to any taxable
				year beginning after the 10-year period described in subsection (a)(2)(A)(ii)
				with respect to such facility.
											(iii)Prelimitation
				creditThe term prelimitation credit with respect
				to any facility for a taxable year means the credit determined under subsection
				(a) with respect to such facility for such taxable year, determined without
				regard to subparagraph (A) and after taking into account any increase for such
				taxable year under clause (ii).
											(C)Applicable
				percentageFor purposes of this paragraph—
											(i)In
				generalThe term applicable percentage means, with
				respect to any facility, the appropriate percentage prescribed by the Secretary
				for the month in which such facility is originally placed in service.
											(ii)Method of
				prescribing applicable percentageThe applicable percentage
				prescribed by the Secretary for any month under clause (i) shall be the
				percentage which yields over a 10-year period amounts of limitation under
				subparagraph (A) which have a present value equal to 35 percent of the eligible
				basis of the facility.
											(iii)Method of
				discountingThe present value under clause (ii) shall be
				determined—
												(I)as of the last day
				of the 1st year of the 10-year period referred to in clause (ii),
												(II)by using a
				discount rate equal to the greater of 110 percent of the Federal long-term rate
				as in effect under section 1274(d) for the month preceding the month for which
				the applicable percentage is being prescribed, or 4.5 percent, and
												(III)by taking into
				account the limitation under subparagraph (A) for any year on the last day of
				such year.
												(D)Eligible
				basisFor purposes of this paragraph—
											(i)In
				generalThe term eligible basis means, with
				respect to any facility, the sum of—
												(I)the basis of such
				facility determined as of the time that such facility is originally placed in
				service, and
												(II)the portion of
				the basis of any shared qualified property which is properly allocable to such
				facility under clause (ii).
												(ii)Rules for
				allocationFor purposes of subclause (II) of clause (i), the
				basis of shared qualified property shall be allocated among all qualified
				facilities which are projected to be placed in service and which require
				utilization of such property in proportion to projected generation from such
				facilities.
											(iii)Shared
				qualified propertyFor purposes of this paragraph, the term
				shared qualified property means, with respect to any facility,
				any property described in section 168(e)(3)(B)(vi)—
												(I)which a qualified
				facility will require for utilization of such facility, and
												(II)which is not a
				qualified facility.
												(iv)Special rule
				relating to geothermal facilitiesIn the case of any qualified
				facility using geothermal energy to produce electricity, the basis of such
				facility for purposes of this paragraph shall be determined as though
				intangible drilling and development costs described in section 263(c) were
				capitalized rather than expensed.
											(E)Special rule for
				first and last year of credit periodIn the case of any taxable
				year any portion of which is not within the 10-year period described in
				subsection (a)(2)(A)(ii) with respect to any facility, the amount of the
				limitation under subparagraph (A) with respect to such facility shall be
				reduced by an amount which bears the same ratio to the amount of such
				limitation (determined without regard to this subparagraph) as such portion of
				the taxable year which is not within such period bears to the entire taxable
				year.
										(F)Election to
				treat all facilities placed in service in a year as 1 facilityAt
				the election of the taxpayer, all qualified facilities which are part of the
				same project and which are originally placed in service during the same
				calendar year shall be treated for purposes of this section as 1 facility which
				is originally placed in service at the mid-point of such year or the first day
				of the following calendar
				year.
										.
							(c)Trash facility
			 clarificationParagraph (7) of section 45(d) is amended—
							(1)by striking
			 facility which burns and inserting facility (other than a
			 facility described in paragraph (6)) which uses, and
							(2)by striking
			 combustion.
							(d)Expansion of
			 biomass facilities
							(1)Open-loop
			 biomass facilitiesParagraph (3) of section 45(d) is amended by
			 redesignating subparagraph (B) as subparagraph (C) and by inserting after
			 subparagraph (A) the following new subparagraph:
								
									(B)Expansion of
				facilitySuch term shall
				include a new unit placed in service after the date of the enactment of this
				subparagraph in connection with a facility described in subparagraph (A), but
				only to the extent of the increased amount of electricity produced at the
				facility by reason of such new
				unit.
									.
							(2)Closed-loop
			 biomass facilitiesParagraph (2) of section 45(d) is amended by
			 redesignating subparagraph (B) as subparagraph (C) and inserting after
			 subparagraph (A) the following new subparagraph:
								
									(B)Expansion of
				facilitySuch term shall
				include a new unit placed in service after the date of the enactment of this
				subparagraph in connection with a facility described in subparagraph (A)(i),
				but only to the extent of the increased amount of electricity produced at the
				facility by reason of such new
				unit.
									.
							(e)Modification of
			 rules for hydropower productionSubparagraph (C) of section
			 45(c)(8) is amended to read as follows:
							
								(C)Nonhydroelectric
				damFor purposes of
				subparagraph (A), a facility is described in this subparagraph if—
									(i)the hydroelectric
				project installed on the nonhydroelectric dam is licensed by the Federal Energy
				Regulatory Commission and meets all other applicable environmental, licensing,
				and regulatory requirements,
									(ii)the
				nonhydroelectric dam was placed in service before the date of the enactment of
				this paragraph and operated for flood control, navigation, or water supply
				purposes and did not produce hydroelectric power on the date of the enactment
				of this paragraph, and
									(iii)the
				hydroelectric project is operated so that the water surface elevation at any
				given location and time that would have occurred in the absence of the
				hydroelectric project is maintained, subject to any license requirements
				imposed under applicable law that change the water surface elevation for the
				purpose of improving environmental quality of the affected waterway.
									The
				Secretary, in consultation with the Federal Energy Regulatory Commission, shall
				certify if a hydroelectric project licensed at a nonhydroelectric dam meets the
				criteria in clause (iii). Nothing in this section shall affect the standards
				under which the Federal Energy Regulatory Commission issues licenses for and
				regulates hydropower projects under part I of the Federal Power
				Act..
						(f)Effective
			 date
							(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to property originally placed in
			 service after December 31, 2008.
							(2)Repeal of credit
			 phaseoutThe amendments made by subsection (b)(1) shall apply to
			 taxable years ending after December 31, 2008.
							(3)Limitation based
			 on investment in facilityThe amendment made by subsection (b)(2)
			 shall apply to property originally placed in service after December 31,
			 2009.
							(4)Trash facility
			 clarificationThe amendments made by subsection (c) shall apply
			 to electricity produced and sold after the date of the enactment of this
			 Act.
							(5)Expansion of
			 biomass facilitiesThe amendments made by subsection (d) shall
			 apply to property placed in service after the date of the enactment of this
			 Act.
							802.Production credit
			 for electricity produced from marine renewables
						(a)In
			 generalParagraph (1) of section 45(c) is amended by striking
			 and at the end of subparagraph (G), by striking the period at
			 the end of subparagraph (H) and inserting , and, and by adding
			 at the end the following new subparagraph:
							
								(I)marine and hydrokinetic renewable
				energy.
								.
						(b)Marine
			 renewablesSubsection (c) of section 45 is amended by adding at
			 the end the following new paragraph:
							
								(10)Marine and
				hydrokinetic renewable energy
									(A)In
				generalThe term marine and hydrokinetic renewable
				energy means energy derived from—
										(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas,
										(ii)free flowing
				water in rivers, lakes, and streams,
										(iii)free flowing
				water in an irrigation system, canal, or other man-made channel, including
				projects that utilize nonmechanical structures to accelerate the flow of water
				for electric power production purposes, or
										(iv)differentials in
				ocean temperature (ocean thermal energy conversion).
										(B)ExceptionsSuch term shall not include any energy
				which is derived from any source which utilizes a dam, diversionary structure
				(except as provided in subparagraph (A)(iii)), or impoundment for electric
				power production
				purposes.
									.
						(c)Definition of
			 facilitySubsection (d) of section 45 is amended by adding at the
			 end the following new paragraph:
							
								(11)Marine and
				hydrokinetic renewable energy facilitiesIn the case of a facility producing
				electricity from marine and hydrokinetic renewable energy, the term
				qualified facility means any facility owned by the
				taxpayer—
									(A)which has a nameplate capacity rating of at
				least 150 kilowatts, and
									(B)which is
				originally placed in service on or after the date of the enactment of this
				paragraph and before January 1,
				2012.
									.
						(d)Credit
			 rateSubparagraph (A) of section 45(b)(4) is amended by striking
			 or (9) and inserting (9), or (11).
						(e)Coordination
			 with small irrigation powerParagraph (5) of section 45(d), as
			 amended by section 801, is amended by striking January 1, 2012
			 and inserting the date of the enactment of paragraph
			 (11).
						(f)Effective
			 dateThe amendments made by this section shall apply to
			 electricity produced and sold after the date of the enactment of this Act, in
			 taxable years ending after such date.
						803.Energy
			 credit
						(a)Extension of
			 credit
							(1)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 are each amended by striking January 1, 2009 and inserting
			 January 1, 2017.
							(2)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) is amended by
			 striking December 31, 2008 and inserting December 31,
			 2016.
							(3)Microturbine
			 propertySubparagraph (E) of section 48(c)(2) is amended by
			 striking December 31, 2008 and inserting December 31,
			 2016.
							(b)Allowance of
			 energy credit against alternative minimum taxSubparagraph (B) of
			 section 38(c)(4) is amended by striking and at the end of clause
			 (iii), by redesignating clauses (v) and (vi) as clauses (vi) and (vii),
			 respectively, and by inserting after clause (iv) the following new
			 clause:
							
								(v)the credit
				determined under section 46 to the extent that such credit is attributable to
				the energy credit determined under section 48,
				and
								.
						(c)Energy credit
			 for combined heat and power system property
							(1)In
			 generalSection 48(a)(3)(A) (defining energy property) is amended
			 by striking or at the end of clause (iii), by inserting
			 or at the end of clause (iv), and by adding at the end the
			 following new clause:
								
									(v)combined heat and
				power system
				property,
									.
							(2)Combined Heat
			 and Power System PropertySection 48 is amended by adding at the
			 end the following new subsection:
								
									(d)Combined Heat
				and Power System PropertyFor purposes of subsection
				(a)(3)(A)(v)—
										(1)Combined heat
				and power system propertyThe term combined heat and power
				system property means property comprising a system—
											(A)which uses the
				same energy source for the simultaneous or sequential generation of electrical
				power, mechanical shaft power, or both, in combination with the generation of
				steam or other forms of useful thermal energy (including heating and cooling
				applications),
											(B)which
				produces—
												(i)at
				least 20 percent of its total useful energy in the form of thermal energy which
				is not used to produce electrical or mechanical power (or combination thereof),
				and
												(ii)at least 20
				percent of its total useful energy in the form of electrical or mechanical
				power (or combination thereof),
												(C)the energy
				efficiency percentage of which exceeds 60 percent, and
											(D)which is placed in
				service before January 1, 2017.
											(2)Limitation
											(A)In
				generalIn the case of combined heat and power system property
				with an electrical capacity in excess of the applicable capacity placed in
				service during the taxable year, the credit under subsection (a)(1) (determined
				without regard to this paragraph) for such year shall be equal to the amount
				which bears the same ratio to such credit as the applicable capacity bears to
				the capacity of such property.
											(B)Applicable
				capacityFor purposes of subparagraph (A), the term
				applicable capacity means 15 megawatts or a mechanical energy
				capacity of more than 20,000 horsepower or an equivalent combination of
				electrical and mechanical energy capacities.
											(C)Maximum
				capacityThe term combined heat and power system
				property shall not include any property comprising a system if such
				system has a capacity in excess of 50 megawatts or a mechanical energy capacity
				in excess of 67,000 horsepower or an equivalent combination of electrical and
				mechanical energy capacities.
											(3)Special
				rules
											(A)Energy
				efficiency percentageFor purposes of this subsection, the energy
				efficiency percentage of a system is the fraction—
												(i)the numerator of
				which is the total useful electrical, thermal, and mechanical power produced by
				the system at normal operating rates, and expected to be consumed in its normal
				application, and
												(ii)the denominator
				of which is the lower heating value of the fuel sources for the system.
												(B)Determinations
				made on btu basisThe energy efficiency percentage and the
				percentages under paragraph (1)(B) shall be determined on a Btu basis.
											(C)Input and output
				property not includedThe term combined heat and power
				system property does not include property used to transport the energy
				source to the facility or to distribute energy produced by the facility.
											(4)Systems using
				biomassIf a system is designed to use biomass (within the
				meaning of paragraphs (2) and (3) of section 45(c) without regard to the last
				sentence of paragraph (3)(A)) for at least 90 percent of the energy
				source—
											(A)paragraph (1)(C)
				shall not apply, but
											(B)the amount of
				credit determined under subsection (a) with respect to such system shall not
				exceed the amount which bears the same ratio to such amount of credit
				(determined without regard to this paragraph) as the energy efficiency
				percentage of such system bears to 60
				percent.
											.
							(d)Increase of
			 credit limitation for fuel cell propertySubparagraph (B) of
			 section 48(c)(1) is amended by striking $500 and inserting
			 $1,500.
						(e)Public utility
			 property taken into account
							(1)In
			 generalParagraph (3) of section 48(a) is amended by striking the
			 second sentence thereof.
							(2)Conforming
			 amendments
								(A)Paragraph (1) of
			 section 48(c) is amended by striking subparagraph (D) and redesignating
			 subparagraph (E) as subparagraph (D).
								(B)Paragraph (2) of section 48(c) is amended
			 by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph
			 (D).
								(f)Effective
			 date
							(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall take effect on the date of the enactment
			 of this Act.
							(2)Allowance
			 against alternative minimum taxThe amendments made by subsection
			 (b) shall apply to credits determined under section 46 of the Internal Revenue
			 Code of 1986 in taxable years beginning after the date of the enactment of this
			 Act and to carrybacks of such credits.
							(3)Combined heat
			 and power and fuel cell propertyThe amendments made by
			 subsections (c) and (d) shall apply to periods after the date of the enactment
			 of this Act, in taxable years ending after such date, under rules similar to
			 the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect
			 on the day before the date of the enactment of the Revenue Reconciliation Act
			 of 1990).
							(4) Public utility
			 propertyThe amendments made
			 by subsection (e) shall apply to periods after February 13, 2008, in taxable
			 years ending after such date, under rules similar to the rules of section 48(m)
			 of the Internal Revenue Code of 1986 (as in effect on the day before the date
			 of the enactment of the Revenue Reconciliation Act of 1990).
							804.Credit for
			 residential energy efficient property
						(a)ExtensionSection
			 25D(g) is amended by striking December 31, 2008 and inserting
			 December 31, 2016.
						(b)Maximum credit
			 for solar electric property
							(1)In
			 generalSection 25D(b)(1)(A) is amended by striking
			 $2,000 and inserting $4,000.
							(2)Conforming
			 amendmentSection 25D(e)(4)(A)(i) is amended by striking
			 $6,667 and inserting $13,333.
							(c)Credit for
			 residential wind property
							(1)In
			 generalSection 25D(a) is amended by striking and
			 at the end of paragraph (2), by striking the period at the end of paragraph (3)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
								
									(4)30 percent of the
				qualified small wind energy property expenditures made by the taxpayer during
				such
				year.
									.
							(2)LimitationSection
			 25D(b)(1) is amended by striking and at the end of subparagraph
			 (B), by striking the period at the end of subparagraph (C) and inserting
			 , and, and by adding at the end the following new
			 subparagraph:
								
									(D)$500 with respect
				to each half kilowatt of capacity (not to exceed $4,000) of wind turbines for
				which qualified small wind energy property expenditures are
				made.
									.
							(3)Qualified small
			 wind energy property expenditures
								(A)In
			 generalSection 25D(d) is amended by adding at the end the
			 following new paragraph:
									
										(4)Qualified small
				wind energy property expenditureThe term qualified small
				wind energy property expenditure means an expenditure for property which
				uses a wind turbine to generate electricity for use in connection with a
				dwelling unit located in the United States and used as a residence by the
				taxpayer.
										.
								(B)No double
			 benefitSection 45(d)(1) is amended by adding at the end the
			 following new sentence: Such term shall not include any facility with
			 respect to which any qualified small wind energy property expenditure (as
			 defined in subsection (d)(4) of section 25D) is taken into account in
			 determining the credit under such section..
								(4)Maximum
			 expenditures in case of joint occupancySection 25D(e)(4)(A) is
			 amended by striking and at the end of clause (ii), by striking
			 the period at the end of clause (iii) and inserting , and, and
			 by adding at the end the following new clause:
								
									(iv)$1,667 in the
				case of each half kilowatt of capacity (not to exceed $13,333) of wind turbines
				for which qualified small wind energy property expenditures are
				made.
									.
							(d)Credit for
			 geothermal heat pump systems
							(1)In
			 generalSection 25D(a), as amended by subsection (c), is amended
			 by striking and at the end of paragraph (3), by striking the
			 period at the end of paragraph (4) and inserting , and, and by
			 adding at the end the following new paragraph:
								
									(5)30 percent of the
				qualified geothermal heat pump property expenditures made by the taxpayer
				during such
				year.
									.
							(2)LimitationSection
			 25D(b)(1), as amended by subsection (c), is amended by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting , and, and by adding
			 at the end the following new subparagraph:
								
									(E)$2,000 with
				respect to any qualified geothermal heat pump property
				expenditures.
									.
							(3)Qualified
			 geothermal heat pump property expenditureSection 25D(d), as
			 amended by subsection (c), is amended by adding at the end the following new
			 paragraph:
								
									(5)Qualified
				geothermal heat pump property expenditure
										(A)In
				generalThe term qualified geothermal heat pump property
				expenditure means an expenditure for qualified geothermal heat pump
				property installed on or in connection with a dwelling unit located in the
				United States and used as a residence by the taxpayer.
										(B)Qualified
				geothermal heat pump propertyThe term qualified
				geothermal heat pump property means any equipment which—
											(i)uses the ground or ground water as a
				thermal energy source to heat the dwelling unit referred to in subparagraph (A)
				or as a thermal energy sink to cool such dwelling unit, and
											(ii)meets the requirements of the Energy Star
				program which are in effect at the time that the expenditure for such equipment
				is
				made.
											.
							(4)Maximum
			 expenditures in case of joint occupancySection 25D(e)(4)(A), as
			 amended by subsection (c), is amended by striking and at the end
			 of clause (iii), by striking the period at the end of clause (iv) and inserting
			 , and, and by adding at the end the following new clause:
								
									(v)$6,667 in the case
				of any qualified geothermal heat pump property
				expenditures.
									.
							(e)Credit allowed
			 against alternative minimum tax
							(1)In
			 generalSubsection (c) of section 25D is amended to read as
			 follows:
								
									(c)Limitation based
				on amount of tax; carryforward of unused credit
										(1)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
											(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
											(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
											(2)Carryforward of
				unused credit
											(A)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable
				year to which section 26(a)(2) applies, if the credit allowable under
				subsection (a) exceeds the limitation imposed by section 26(a)(2) for such
				taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section), such excess shall be carried to the succeeding
				taxable year and added to the credit allowable under subsection (a) for such
				succeeding taxable year.
											(B)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by paragraph (1) for such taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable
				year.
											.
							(2)Conforming
			 amendments
								(A)Section
			 23(b)(4)(B) is amended by inserting and section 25D after
			 this section.
								(B)Section
			 24(b)(3)(B) is amended by striking and 25B and inserting
			 , 25B, and 25D.
								(C)Section 25B(g)(2)
			 is amended by striking section 23 and inserting sections
			 23 and 25D.
								(D)Section 26(a)(1)
			 is amended by striking and 25B and inserting 25B, and
			 25D.
								(f)Effective
			 date
							(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2007.
							(2)Application of
			 EGTRRA sunsetThe amendments made by subparagraphs (A) and (B) of
			 subsection (e)(2) shall be subject to title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 in the same manner as the provisions of such
			 Act to which such amendments relate.
							805.Special rule to
			 implement FERC and State electric restructuring policy
						(a)Extension for
			 qualified electric utilities
							(1)In
			 generalParagraph (3) of section 451(i) is amended by inserting
			 (before January 1, 2010, in the case of a qualified electric
			 utility) after January 1, 2008.
							(2)Qualified
			 electric utilitySubsection (i) of section 451 is amended by
			 redesignating paragraphs (6) through (10) as paragraphs (7) through (11),
			 respectively, and by inserting after paragraph (5) the following new
			 paragraph:
								
									(6)Qualified
				electric utilityFor purposes of this subsection, the term
				qualified electric utility means a person that, as of the date
				of the qualifying electric transmission transaction, is vertically integrated,
				in that it is both—
										(A)a transmitting
				utility (as defined in section 3(23) of the Federal Power Act (16 U.S.C.
				796(23))) with respect to the transmission facilities to which the election
				under this subsection applies, and
										(B)an electric
				utility (as defined in section 3(22) of the Federal Power Act (16 U.S.C.
				796(22))).
										.
							(b)Extension of
			 period for transfer of operational control authorized by
			 FERCClause (ii) of section 451(i)(4)(B) is amended by striking
			 December 31, 2007 and inserting the date which is 4 years
			 after the close of the taxable year in which the transaction
			 occurs.
						(c)Property located
			 outside the united states not treated as exempt utility
			 propertyParagraph (5) of section 451(i) is amended by adding at
			 the end the following new subparagraph:
							
								(C)Exception for
				property located outside the united statesThe term exempt
				utility property shall not include any property which is located
				outside the United
				States.
								.
						(d)Effective
			 Dates
							(1)ExtensionThe
			 amendments made by subsection (a) shall apply to transactions after December
			 31, 2007.
							(2)Transfers of
			 operational controlThe amendment made by subsection (b) shall
			 take effect as if included in section 909 of the American Jobs Creation Act of
			 2004.
							(3)Exception for
			 property located outside the united statesThe amendment made by
			 subsection (c) shall apply to transactions after the date of the enactment of
			 this Act.
							806.New clean
			 renewable energy bonds
						(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1 is amended by adding at the end the following new
			 section:
							
								54C.New clean renewable
				energy bonds
									(a)New clean
				renewable energy bondFor purposes of this subpart, the term
				new clean renewable energy bond means any bond issued as part of
				an issue if—
										(1)100 percent of the
				available project proceeds of such issue are to be used for capital
				expenditures incurred by public power providers or cooperative electric
				companies for one or more qualified renewable energy facilities,
										(2)the bond is issued
				by a qualified issuer, and
										(3)the issuer
				designates such bond for purposes of this section.
										(b)Reduced credit
				amountThe annual credit determined under section 54A(b) with
				respect to any new clean renewable energy bond shall be 70 percent of the
				amount so determined without regard to this subsection.
									(c)Limitation on
				amount of bonds designated
										(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under subsection (a) by any issuer shall not exceed the limitation
				amount allocated under this subsection to such issuer.
										(2)National
				limitation on amount of bonds designatedThere is a national new
				clean renewable energy bond limitation of $1,750,000,000 which shall be
				allocated by the Secretary as provided in paragraph (3), except that—
											(A)not more than
				331/3 percent thereof may be allocated to qualified
				projects of public power providers,
											(B)not more than
				331/3 percent thereof may be allocated to qualified
				projects of governmental bodies, and
											(C)not more than
				331/3 percent thereof may be allocated to qualified
				projects of cooperative electric companies.
											(3)Method of
				allocation
											(A)Allocation among
				public power providersAfter the Secretary determines the
				qualified projects of public power providers which are appropriate for
				receiving an allocation of the national new clean renewable energy bond
				limitation, the Secretary shall, to the maximum extent practicable, make
				allocations among such projects in such manner that the amount allocated to
				each such project bears the same ratio to the cost of such project as the
				limitation under paragraph (2)(A) bears to the cost of all such
				projects.
											(B)Allocation among
				governmental bodies and cooperative electric companiesThe
				Secretary shall make allocations of the amount of the national new clean
				renewable energy bond limitation described in paragraphs (2)(B) and (2)(C)
				among qualified projects of governmental bodies and cooperative electric
				companies, respectively, in such manner as the Secretary determines
				appropriate.
											(d)DefinitionsFor
				purposes of this section—
										(1)Qualified
				renewable energy facilityThe term qualified renewable
				energy facility means a qualified facility (as determined under section
				45(d) without regard to paragraphs (8) and (10) thereof and to any placed in
				service date) owned by a public power provider, a governmental body, or a
				cooperative electric company.
										(2)Public power
				providerThe term
				public power provider means a State utility with a service
				obligation, as such terms are defined in section 217 of the Federal Power Act
				(as in effect on the date of the enactment of this paragraph).
										(3)Governmental
				bodyThe term governmental body means any State or
				Indian tribal government, or any political subdivision thereof.
										(4)Cooperative
				electric companyThe term
				cooperative electric company means a mutual or cooperative
				electric company described in section 501(c)(12) or section
				1381(a)(2)(C).
										(5)Clean renewable
				energy bond lenderThe term
				clean renewable energy bond lender means a lender which is a
				cooperative which is owned by, or has outstanding loans to, 100 or more
				cooperative electric companies and is in existence on February 1, 2002, and
				shall include any affiliated entity which is controlled by such lender.
										(6)Qualified
				issuerThe term
				qualified issuer means a public power provider, a cooperative
				electric company, a governmental body, a clean renewable energy bond lender, or
				a not-for-profit electric utility which has received a loan or loan guarantee
				under the Rural Electrification
				Act.
										.
						(b)Conforming
			 amendments
							(1)Paragraph (1) of
			 section 54A(d) is amended to read as follows:
								
									(1)Qualified tax
				credit bondThe term qualified tax credit bond
				means—
										(A)a qualified
				forestry conservation bond, or
										(B)a new clean
				renewable energy bond,
										which is
				part of an issue that meets requirements of paragraphs (2), (3), (4), (5), and
				(6)..
							(2)Subparagraph (C)
			 of section 54A(d)(2) is amended to read as follows:
								
									(C)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means—
										(i)in
				the case of a qualified forestry conservation bond, a purpose specified in
				section 54B(e), and
										(ii)in
				the case of a new clean renewable energy bond, a purpose specified in section
				54C(a)(1).
										.
							(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 is amended by adding at the end the following
			 new item:
								
									
										Sec. 54C. New clean renewable energy
				bonds.
									
									.
							(c)Application of
			 certain labor standards on projects financed under tax credit
			 bondsSubchapter IV of chapter 31 of title 40, United States
			 Code, shall apply to projects financed with the proceeds of any tax credit bond
			 (as defined in section 54A of the Internal Revenue Code of 1986) other than
			 qualified forestry conservation bonds (as defined in section 54B of such
			 Code).
						(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
						2Carbon
			 mitigation provisions
					811.Expansion and
			 modification of advanced coal project investment credit
						(a)Modification of
			 credit amountSection 48A(a) is amended by striking
			 and at the end of paragraph (1), by striking the period at the
			 end of paragraph (2) and inserting , and, and by adding at the
			 end the following new paragraph:
							
								(3)30 percent of the
				qualified investment for such taxable year in the case of projects described in
				clause (iii) of subsection
				(d)(3)(B).
								.
						(b)Expansion of
			 aggregate creditsSection 48A(d)(3)(A) is amended by striking
			 $1,300,000,000 and inserting
			 $2,250,000,000.
						(c)Authorization of
			 Additional Projects
							(1)In
			 generalSubparagraph (B) of section 48A(d)(3) is amended to read
			 as follows:
								
									(B)Particular
				projectsOf the dollar amount in subparagraph (A), the Secretary
				is authorized to certify—
										(i)$800,000,000 for
				integrated gasification combined cycle projects the application for which is
				submitted during the period described in paragraph (2)(A)(i),
										(ii)$500,000,000 for
				projects which use other advanced coal-based generation technologies the
				application for which is submitted during the period described in paragraph
				(2)(A)(i), and
										(iii)$950,000,000 for
				advanced coal-based generation technology projects the application for which is
				submitted during the period described in paragraph
				(2)(A)(ii).
										.
							(2)Application
			 period for additional projectsSubparagraph (A) of section
			 48A(d)(2) is amended to read as follows:
								
									(A)Application
				periodEach applicant for certification under this paragraph
				shall submit an application meeting the requirements of subparagraph (B). An
				applicant may only submit an application—
										(i)for an allocation
				from the dollar amount specified in clause (i) or (ii) of paragraph (3)(B)
				during the 3-year period beginning on the date the Secretary establishes the
				program under paragraph (1), and
										(ii)for an allocation
				from the dollar amount specified in paragraph (3)(B)(iii) during the 3-year
				period beginning at the earlier of the termination of the period described in
				clause (i) or the date prescribed by the
				Secretary.
										.
							(3)Capture and
			 sequestration of carbon dioxide emissions requirement
								(A)In
			 generalSection 48A(e)(1) is amended by striking
			 and at the end of subparagraph (E), by striking the period at
			 the end of subparagraph (F) and inserting ; and, and by adding
			 at the end the following new subparagraph:
									
										(G)in the case of any
				project the application for which is submitted during the period described in
				subsection (d)(2)(A)(ii), the project includes equipment which separates and
				sequesters at least 65 percent (70 percent in the case of an application for
				reallocated credits under subsection (d)(4)) of such project's total carbon
				dioxide
				emissions.
										.
								(B)Highest priority
			 for projects which sequester carbon dioxide emissionsSection
			 48A(e)(3) is amended by striking and at the end of subparagraph
			 (A)(iii), by striking the period at the end of subparagraph (B)(iii) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
									
										(C)give highest
				priority to projects with the greatest separation and sequestration percentage
				of total carbon dioxide
				emissions.
										.
								(C)Recapture of
			 credit for failure to sequesterSection 48A is amended by adding
			 at the end the following new subsection:
									
										(i)Recapture of
				credit for failure To sequesterThe Secretary shall provide for
				recapturing the benefit of any credit allowable under subsection (a) with
				respect to any project which fails to attain or maintain the separation and
				sequestration requirements of subsection
				(e)(1)(G).
										.
								(4)Additional
			 priority for research partnershipsSection 48A(e)(3)(B), as
			 amended by paragraph (3)(B), is amended—
								(A)by striking
			 and at the end of clause (ii),
								(B)by redesignating
			 clause (iii) as clause (iv), and
								(C)by inserting after
			 clause (ii) the following new clause:
									
										(iii)applicant
				participants who have a research partnership with an eligible educational
				institution (as defined in section 529(e)(5)),
				and
										.
								(5)Clerical
			 amendmentSection 48A(e)(3) is amended by striking
			 integrated gasification
			 combined cycle in the heading and inserting
			 certain.
							(d)Disclosure of
			 allocationsSection 48A(d) is amended by adding at the end the
			 following new paragraph:
							
								(5)Disclosure of
				allocationsThe Secretary
				shall, upon making a certification under this subsection or section 48B(d),
				publicly disclose the identity of the applicant and the amount of the credit
				certified with respect to such
				applicant.
								.
						(e)Effective
			 dates
							(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to credits the application for
			 which is submitted during the period described in section 48A(d)(2)(A)(ii) of
			 the Internal Revenue Code of 1986 and which are allocated or reallocated after
			 the date of the enactment of this Act.
							(2)Disclosure of
			 allocationsThe amendment made by subsection (d) shall apply to
			 certifications made after the date of the enactment of this Act.
							(3)Clerical
			 amendmentThe amendment made by subsection (c)(5) shall take
			 effect as if included in the amendment made by section 1307(b) of the Energy
			 Tax Incentives Act of 2005.
							812.Expansion and
			 modification of coal gasification investment credit
						(a)Modification of
			 credit amountSection 48B(a)
			 is amended by inserting (30 percent in the case of credits allocated
			 under subsection (d)(1)(B)) after 20 percent.
						(b)Expansion of
			 aggregate creditsSection 48B(d)(1) is amended by striking
			 shall not exceed $350,000,000 and all that follows and
			 inserting
							
								shall not
			 exceed—(A)$350,000,000, plus
								(B)$150,000,000 for
				qualifying gasification projects that include equipment which separates and
				sequesters at least 75 percent of such project’s total carbon dioxide
				emissions.
								.
						(c)Recapture of
			 credit for failure To sequesterSection 48B is amended by adding
			 at the end the following new subsection:
							
								(f)Recapture of
				credit for failure To sequesterThe Secretary shall provide for recapturing
				the benefit of any credit allowable under subsection (a) with respect to any
				project which fails to attain or maintain the separation and sequestration
				requirements for such project under subsection
				(d)(1).
								.
						(d)Selection
			 prioritiesSection 48B(d) is amended by adding at the end the
			 following new paragraph:
							
								(4)Selection
				prioritiesIn determining
				which qualifying gasification projects to certify under this section, the
				Secretary shall—
									(A)give highest
				priority to projects with the greatest separation and sequestration percentage
				of total carbon dioxide emissions, and
									(B)give high priority
				to applicant participants who have a research partnership with an eligible
				educational institution (as defined in section
				529(e)(5)).
									.
						(e)Effective
			 dateThe amendments made by
			 this section shall apply to credits described in section 48B(d)(1)(B) of the
			 Internal Revenue Code of 1986 which are allocated or reallocated after the date
			 of the enactment of this Act.
						813.Temporary increase
			 in coal excise taxParagraph
			 (2) of section 4121(e) is amended—
						(1)by
			 striking January 1, 2014 in subparagraph (A) and inserting
			 December 31, 2018, and
						(2)by
			 striking January 1 after 1981 in subparagraph (B) and inserting
			 December 31 after 2007.
						814.Special rules
			 for refund of the coal excise tax to certain coal producers and
			 exporters
						(a)Refund
							(1)Coal
			 producers
								(A)In
			 generalNotwithstanding subsections (a)(1) and (c) of section
			 6416 and section 6511 of the Internal Revenue Code of 1986, if—
									(i)a
			 coal producer establishes that such coal producer, or a party related to such
			 coal producer, exported coal produced by such coal producer to a foreign
			 country or shipped coal produced by such coal producer to a possession of the
			 United States, or caused such coal to be exported or shipped, the export or
			 shipment of which was other than through an exporter who meets the requirements
			 of paragraph (2),
									(ii)such coal
			 producer filed an excise tax return on or after October 1, 1990, and on or
			 before the date of the enactment of this Act, and
									(iii)such coal
			 producer files a claim for refund with the Secretary not later than the close
			 of the 30-day period beginning on the date of the enactment of this Act,
									then the
			 Secretary shall pay to such coal producer an amount equal to the tax paid under
			 section 4121 of such Code on such coal exported or shipped by the coal producer
			 or a party related to such coal producer, or caused by the coal producer or a
			 party related to such coal producer to be exported or shipped.(B)Special rules
			 for certain taxpayersFor purposes of this section—
									(i)In
			 generalIf a coal producer or a party related to a coal producer
			 has received a judgment described in clause (iii), such coal producer shall be
			 deemed to have established the export of coal to a foreign country or shipment
			 of coal to a possession of the United States under subparagraph (A)(i).
									(ii)Amount of
			 paymentIf a taxpayer described in clause (i) is entitled to a
			 payment under subparagraph (A), the amount of such payment shall be reduced by
			 any amount paid pursuant to the judgment described in clause (iii).
									(iii)Judgment
			 describedA judgment is described in this subparagraph if such
			 judgment—
										(I)is made by a court
			 of competent jurisdiction within the United States,
										(II)relates to the
			 constitutionality of any tax paid on exported coal under section 4121 of the
			 Internal Revenue Code of 1986, and
										(III)is in favor of
			 the coal producer or the party related to the coal producer.
										(2)ExportersNotwithstanding
			 subsections (a)(1) and (c) of section 6416 and section 6511 of the Internal
			 Revenue Code of 1986, and a judgment described in paragraph (1)(B)(iii) of this
			 subsection, if—
								(A)an exporter
			 establishes that such exporter exported coal to a foreign country or shipped
			 coal to a possession of the United States, or caused such coal to be so
			 exported or shipped,
								(B)such exporter
			 filed a tax return on or after October 1, 1990, and on or before the date of
			 the enactment of this Act, and
								(C)such exporter
			 files a claim for refund with the Secretary not later than the close of the
			 30-day period beginning on the date of the enactment of this Act,
								then the
			 Secretary shall pay to such exporter an amount equal to $0.825 per ton of such
			 coal exported by the exporter or caused to be exported or shipped, or caused to
			 be exported or shipped, by the exporter.(b)LimitationsSubsection
			 (a) shall not apply with respect to exported coal if a settlement with the
			 Federal Government has been made with and accepted by, the coal producer, a
			 party related to such coal producer, or the exporter, of such coal, as of the
			 date that the claim is filed under this section with respect to such exported
			 coal. For purposes of this subsection, the term settlement with the
			 Federal Government shall not include any settlement or stipulation
			 entered into as of the date of the enactment of this Act, the terms of which
			 contemplate a judgment concerning which any party has reserved the right to
			 file an appeal, or has filed an appeal.
						(c)Subsequent
			 refund prohibitedNo refund shall be made under this section to
			 the extent that a credit or refund of such tax on such exported or shipped coal
			 has been paid to any person.
						(d)DefinitionsFor
			 purposes of this section—
							(1)Coal
			 producerThe term coal producer means the person in
			 whom is vested ownership of the coal immediately after the coal is severed from
			 the ground, without regard to the existence of any contractual arrangement for
			 the sale or other disposition of the coal or the payment of any royalties
			 between the producer and third parties. The term includes any person who
			 extracts coal from coal waste refuse piles or from the silt waste product which
			 results from the wet washing (or similar processing) of coal.
							(2)ExporterThe
			 term exporter means a person, other than a coal producer, who does
			 not have a contract, fee arrangement, or any other agreement with a producer or
			 seller of such coal to export or ship such coal to a third party on behalf of
			 the producer or seller of such coal and—
								(A)is indicated in
			 the shipper’s export declaration or other documentation as the exporter of
			 record, or
								(B)actually exported
			 such coal to a foreign country or shipped such coal to a possession of the
			 United States, or caused such coal to be so exported or shipped.
								(3)Related
			 partyThe term a party related to such coal producer
			 means a person who—
								(A)is related to such
			 coal producer through any degree of common management, stock ownership, or
			 voting control,
								(B)is related (within
			 the meaning of section 144(a)(3) of the Internal Revenue Code of 1986) to such
			 coal producer, or
								(C)has a contract,
			 fee arrangement, or any other agreement with such coal producer to sell such
			 coal to a third party on behalf of such coal producer.
								(4)SecretaryThe
			 term Secretary means the Secretary of Treasury or the Secretary's
			 designee.
							(e)Timing of
			 refundWith respect to any claim for refund filed pursuant to
			 this section, the Secretary shall determine whether the requirements of this
			 section are met not later than 180 days after such claim is filed. If the
			 Secretary determines that the requirements of this section are met, the claim
			 for refund shall be paid not later than 180 days after the Secretary makes such
			 determination.
						(f)InterestAny
			 refund paid pursuant to this section shall be paid by the Secretary with
			 interest from the date of overpayment determined by using the overpayment rate
			 and method under section 6621 of the Internal Revenue Code of 1986.
						(g)Denial of double
			 benefitThe payment under subsection (a) with respect to any coal
			 shall not exceed—
							(1)in the case of a
			 payment to a coal producer, the amount of tax paid under section 4121 of the
			 Internal Revenue Code of 1986 with respect to such coal by such coal producer
			 or a party related to such coal producer, and
							(2)in the case of a
			 payment to an exporter, an amount equal to $0.825 per ton with respect to such
			 coal exported by the exporter or caused to be exported by the exporter.
							(h)Application of sectionThis section applies only to claims on coal
			 exported or shipped on or after October 1, 1990, through the date of the
			 enactment of this Act.
						(i)Standing not
			 conferred
							(1)ExportersWith
			 respect to exporters, this section shall not confer standing upon an exporter
			 to commence, or intervene in, any judicial or administrative proceeding
			 concerning a claim for refund by a coal producer of any Federal or State tax,
			 fee, or royalty paid by the coal producer.
							(2)Coal
			 producersWith respect to coal producers, this section shall not
			 confer standing upon a coal producer to commence, or intervene in, any judicial
			 or administrative proceeding concerning a claim for refund by an exporter of
			 any Federal or State tax, fee, or royalty paid by the producer and alleged to
			 have been passed on to an exporter.
							815.Carbon audit of the
			 tax code
						(a)StudyThe Secretary of the Treasury shall enter
			 into an agreement with the National Academy of Sciences to undertake a
			 comprehensive review of the Internal Revenue Code of 1986 to identify the types
			 of and specific tax provisions that have the largest effects on carbon and
			 other greenhouse gas emissions and to estimate the magnitude of those
			 effects.
						(b)ReportNot later than 2 years after the date of
			 enactment of this Act, the National Academy of Sciences shall submit to
			 Congress a report containing the results of study authorized under this
			 section.
						(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,500,000 for the period of fiscal years 2009 and
			 2010.
						BTransportation and
			 domestic fuel security provisions
				821.Inclusion of
			 cellulosic biofuel in bonus depreciation for biomass ethanol plant
			 property
					(a)In
			 generalParagraph (3) of
			 section 168(l) is amended to read as follows:
						
							(3)Cellulosic
				biofuelThe term
				cellulosic biofuel means any liquid fuel which is produced from
				any lignocellulosic or hemicellulosic matter that is available on a renewable
				or recurring
				basis.
							.
					(b)Conforming
			 amendmentsSubsection (l) of
			 section 168 is amended—
						(1)by striking cellulosic biomass
			 ethanol each place it appears and inserting cellulosic
			 biofuel,
						(2)by striking
			 cellulosic biomass
			 ethanol in the heading of such subsection and
			 inserting cellulosic
			 biofuel, and
						(3)by striking cellulosic biomass
			 ethanol in the heading of paragraph (2) thereof and
			 inserting cellulosic
			 biofuel.
						(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					822.Credits for
			 biodiesel and renewable diesel
					(a)In
			 generalSections 40A(g),
			 6426(c)(6), and 6427(e)(5)(B) are each amended by striking December 31,
			 2008 and inserting December 31, 2009.
					(b)Increase in rate
			 of credit
						(1)Income tax
			 creditParagraphs (1)(A) and (2)(A) of section 40A(b) are each
			 amended by striking 50 cents and inserting
			 $1.00.
						(2)Excise tax
			 creditParagraph (2) of section 6426(c) is amended to read as
			 follows:
							
								(2)Applicable
				amountFor purposes of this
				subsection, the applicable amount is
				$1.00.
								.
						(3)Conforming
			 amendments
							(A)Subsection (b) of section 40A is amended by
			 striking paragraph (3) and by redesignating paragraphs (4) and (5) as
			 paragraphs (3) and (4), respectively.
							(B)Paragraph (2) of
			 section 40A(f) is amended to read as follows:
								
									(2)ExceptionSubsection (b)(4) shall not apply with
				respect to renewable
				diesel.
									.
							(C)Paragraphs (2) and
			 (3) of section 40A(e) are each amended by striking subsection
			 (b)(5)(C) and inserting subsection (b)(4)(C).
							(D)Clause (ii) of
			 section 40A(d)(3)(C) is amended by striking subsection (b)(5)(B)
			 and inserting subsection (b)(4)(B).
							(c)Uniform
			 treatment of diesel produced from biomassParagraph (3) of
			 section 40A(f) is amended—
						(1)by striking
			 diesel fuel and inserting liquid fuel,
						(2)by striking
			 using a thermal depolymerization process, and
						(3)by striking
			 or D396 in subparagraph (B) and inserting , D396, or
			 other equivalent standard approved by the Secretary.
						(d)Coproduction of
			 renewable diesel with petroleum feedstock
						(1)In
			 generalParagraph (3) of section 40A(f) (defining renewable
			 diesel) is amended by adding at the end the following flush sentence:
							
								Such term
				does not include any fuel derived from coprocessing biomass with a feedstock
				which is not biomass. For purposes of this paragraph, the term
				biomass has the meaning given such term by section
				45K(c)(3)..
						(2)Conforming
			 amendmentParagraph (3) of section 40A(f) is amended by striking
			 (as defined in section 45K(c)(3)).
						(e)Eligibility of
			 certain aviation fuelSubsection (f) of section 40A (relating to
			 renewable diesel) is amended by adding at the end the following new
			 paragraph:
						
							(4)Certain aviation
				fuel
								(A)In
				generalExcept as provided in the last three sentences of
				paragraph (3), the term renewable diesel shall include fuel
				derived from biomass which meets the requirements of a Department of Defense
				specification for military jet fuel or an American Society of Testing and
				Materials specification for aviation turbine fuel.
								(B)Application of
				mixture creditsIn the case of fuel which is treated as renewable
				diesel solely by reason of subparagraph (A), subsection (b)(1) and section
				6426(c) shall be applied with respect to such fuel by treating kerosene as
				though it were diesel
				fuel.
								.
					(f)Effective
			 date
						(1)In
			 generalExcept as otherwise
			 provided in this subsection, the amendments made by this section shall apply to
			 fuel produced, and sold or used, after December 31, 2008.
						(2)Coproduction of
			 renewable diesel with petroleum feedstockThe amendments made by
			 subsection (c) shall apply to fuel produced, and sold or used, after February
			 13, 2008.
						823.Clarification that
			 credits for fuel are designed to provide an incentive for United States
			 production
					(a)Alcohol fuels
			 creditSubsection (d) of section 40 is amended by adding at the
			 end the following new paragraph:
						
							(7)Limitation to
				alcohol with connection to the United StatesNo credit shall be determined under this
				section with respect to any alcohol which is produced outside the United States
				for use as a fuel outside the United States. For purposes of this paragraph,
				the term United States includes any possession of the United
				States.
							.
					(b)Biodiesel fuels
			 creditSubsection (d) of section 40A is amended by adding at the
			 end the following new paragraph:
						
							(5)Limitation to
				biodiesel with connection to the United StatesNo credit shall be determined under this
				section with respect to any biodiesel which is produced outside the United
				States for use as a fuel outside the United States. For purposes of this
				paragraph, the term United States includes any possession of the
				United
				States.
							.
					(c)Excise tax
			 credit
						(1)In
			 generalSection 6426 is amended by adding at the end the
			 following new subsection:
							
								(i)Limitation to
				fuels with connection to the United States
									(1)AlcoholNo credit shall be determined under this
				section with respect to any alcohol which is produced outside the United States
				for use as a fuel outside the United States.
									(2)Biodiesel and
				alternative fuelsNo credit
				shall be determined under this section with respect to any biodiesel or
				alternative fuel which is produced outside the United States for use as a fuel
				outside the United States.
									For
				purposes of this subsection, the term United States includes any
				possession of the United
				States..
						(2)Conforming
			 amendmentSubsection (e) of section 6427 is amended by
			 redesignating paragraph (5) as paragraph (6) and by inserting after paragraph
			 (4) the following new paragraph:
							
								(5)Limitation to
				fuels with connection to the United StatesNo amount shall be
				payable under paragraph (1) or (2) with respect to any mixture or alternative
				fuel if credit is not allowed with respect to such mixture or alternative fuel
				by reason of section
				6426(i).
								.
						(d)Effective
			 dateThe amendments made by
			 this section shall apply to claims for credit or payment made on or after May
			 15, 2008.
					824.Credit for new
			 qualified plug-in electric drive motor vehicles
					(a)In
			 generalSection 30 is amended to read as follows:
						
							30.New qualified
				plug-in electric drive motor vehicles
								(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the sum of the credit
				amounts determined under subsection (b) with respect to each new qualified
				plug-in electric drive motor vehicle placed in service by the taxpayer during
				the taxable year.
								(b)Per vehicle
				dollar limitation
									(1)In
				generalThe amount determined
				under this subsection with respect to any new qualified plug-in electric drive
				motor vehicle is the sum of the amounts determined under paragraphs (2) and (3)
				with respect to such vehicle.
									(2)Base
				amountThe amount determined under this paragraph is
				$3,000.
									(3)Battery
				capacityIn the case of a
				vehicle which draws propulsion energy from a battery with not less than 5
				kilowatt hours of capacity, the amount determined under this paragraph is $200,
				plus $200 for each kilowatt hour of capacity in excess of 5 kilowatt hours. The
				amount determined under this paragraph shall not exceed $2,000.
									(c)Application with
				other credits
									(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to property of a character subject to an
				allowance for depreciation shall be treated as a credit listed in section 38(b)
				for such taxable year (and not allowed under subsection (a)).
									(2)Personal
				credit
										(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
										(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
											(i)the
				sum of the regular tax liability (as defined in section 26(b)) plus the tax
				imposed by section 55, over
											(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23 and
				25D) and section 27 for the taxable year.
											(d)New qualified
				plug-In electric drive motor vehicleFor purposes of this
				section—
									(1)In
				generalThe term new
				qualified plug-in electric drive motor vehicle means a motor
				vehicle—
										(A)the original use
				of which commences with the taxpayer,
										(B)which is acquired
				for use or lease by the taxpayer and not for resale,
										(C)which is made by a
				manufacturer,
										(D)which has a gross vehicle weight rating of
				less than 14,000 pounds,
										(E)which has received a certificate of
				conformity under the Clean Air Act and meets or exceeds the Bin 5 Tier II
				emission standard established in regulations prescribed by the Administrator of
				the Environmental Protection Agency under section 202(i) of the Clean Air Act
				for that make and model year vehicle, and
										(F)which is propelled
				to a significant extent by an electric motor which draws electricity from a
				battery which—
											(i)has a capacity of
				not less than 4 kilowatt hours, and
											(ii)is capable of
				being recharged from an external source of electricity.
											(2)ExceptionThe term new qualified plug-in
				electric drive motor vehicle shall not include any vehicle which is not
				a passenger automobile or light truck if such vehicle has a gross vehicle
				weight rating of less than 8,500 pounds.
									(3)Motor
				vehicleThe term motor vehicle means any vehicle
				which is manufactured primarily for use on public streets, roads, and highways
				(not including a vehicle operated exclusively on a rail or rails) and which has
				at least 4 wheels.
									(4)Other
				termsThe terms
				passenger automobile, light truck, and
				manufacturer have the meanings given such terms in regulations
				prescribed by the Administrator of the Environmental Protection Agency for
				purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521
				et seq.).
									(5)Battery
				capacityThe term
				capacity means, with respect to any battery, the quantity of
				electricity which the battery is capable of storing, expressed in kilowatt
				hours, as measured from a 100 percent state of charge to a 0 percent state of
				charge.
									(e)Limitation on
				number of new qualified plug-In electric drive motor vehicles eligible for
				credit
									(1)In
				generalIn the case of a new qualified plug-in electric drive
				motor vehicle sold during the phaseout period, only the applicable percentage
				of the credit otherwise allowable under subsection (a) shall be allowed.
									(2)Phaseout
				periodFor purposes of this
				subsection, the phaseout period is the period beginning with the second
				calendar quarter following the calendar quarter which includes the first date
				on which the number of new qualified plug-in electric drive motor vehicles
				manufactured by the manufacturer of the vehicle referred to in paragraph (1)
				sold for use in the United States after the date of the enactment of this
				section, is at least 60,000.
									(3)Applicable
				percentageFor purposes of
				paragraph (1), the applicable percentage is—
										(A)50 percent for the
				first 2 calendar quarters of the phaseout period,
										(B)25 percent for the
				3d and 4th calendar quarters of the phaseout period, and
										(C)0 percent for each
				calendar quarter thereafter.
										(4)Controlled
				groupsRules similar to the rules of section 30B(f)(4) shall
				apply for purposes of this subsection.
									(f)Special
				rules
									(1)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such credit
				(determined without regard to subsection (c)).
									(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
									(3)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
									(4)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
									(5)Property used by
				tax-exempt entity; interaction with air quality and motor vehicle safety
				standardsRules similar to the rules of paragraphs (6) and (10)
				of section 30B(h) shall apply for purposes of this
				section.
									.
					(b)Coordination with
			 alternative motor vehicle creditSection 30B(d)(3) is amended by
			 adding at the end the following new subparagraph:
						
							(D)Exclusion of
				plug-in vehiclesAny vehicle with respect to which a credit is
				allowable under section 30 (determined without regard to subsection (c)
				thereof) shall not be taken into account under this
				section.
							.
					(c)Credit made part
			 of general business creditSection 38(b) is amended by striking
			 plus at the end of paragraph (32), by striking the period at the
			 end of paragraph (33) and inserting ‘‘, plus’’, and by adding at the end the
			 following new paragraph:
						
							(34)the portion of the new qualified plug-in
				electric drive motor vehicle credit to which section 30(c)(1)
				applies.
							.
					(d)Conforming
			 amendments
						(1)(A)Section 24(b)(3)(B), as
			 amended by section 804, is amended by striking and 25D and
			 inserting 25D, and 30.
							(B)Section 25(e)(1)(C)(ii) is amended by
			 inserting 30, after 25D,.
							(C)Section 25B(g)(2), as amended by
			 section 804, is amended by striking and 25D and inserting
			 , 25D, and 30.
							(D)Section 26(a)(1), as amended by
			 section 804, is amended by striking and 25D and inserting
			 25D, and 30.
							(E)Section 1400C(d)(2) is amended by
			 striking and 25D and inserting 25D, and
			 30.
							(2)Section 30B(h)(1)
			 is amended by striking section 30(c)(2) and inserting
			 section 30(d)(3).
						(3)(A)Section 53(d)(1)(B) is
			 amended by striking clause (iii) and redesignating clause (iv) as clause
			 (iii).
							(B)Subclause (II) of section
			 53(d)(1)(B)(iii), as so redesignated, is amended by striking increased
			 in the manner provided in clause (iii).
							(4)Section 55(c)(3)
			 is amended by striking 30(b)(3),.
						(5)Section
			 1016(a)(25) is amended by striking section 30(d)(1) and
			 inserting section 30(f)(1).
						(6)Section 6501(m) is
			 amended by striking section 30(d)(4) and inserting
			 section 30(f)(4).
						(7)The item in the
			 table of sections for subpart B of part IV of subchapter A of chapter 1 is
			 amended to read as follows:
							
								
									Sec. 30. New qualified plug-in electric
				drive motor
				vehicles.
								
								.
						(e)Treatment of
			 alternative motor vehicle credit as a personal credit
						(1)In
			 generalParagraph (2) of section 30B(g) is amended to read as
			 follows:
							
								(2)Personal
				creditThe credit allowed
				under subsection (a) for any taxable year (after application of paragraph (1))
				shall be treated as a credit allowable under subpart A for such taxable
				year.
								.
						(2)Conforming
			 amendments
							(A)Subparagraph (A) of section 30C(d)(2) is
			 amended by striking sections 27, 30, and 30B and inserting
			 section 27.
							(B)Paragraph (3) of
			 section 55(c) is amended by striking 30B(g)(2),.
							(f)Effective
			 date
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2008.
						(2)Treatment of
			 alternative motor vehicle credit as personal creditThe
			 amendments made by subsection (e) shall apply to taxable years beginning after
			 December 31, 2007.
						(g)Application of
			 EGTRRA sunsetThe amendment made by subsection (d)(1)(A) shall be
			 subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of
			 2001 in the same manner as the provision of such Act to which such amendment
			 relates.
					825.Exclusion from heavy
			 truck tax for idling reduction units and advanced insulation
					(a)In
			 generalSection 4053 is amended by adding at the end the
			 following new paragraphs:
						
							(9)Idling reduction
				deviceAny device or system of devices which—
								(A)is designed to provide to a vehicle those
				services (such as heat, air conditioning, or electricity) that would otherwise
				require the operation of the main drive engine while the vehicle is temporarily
				parked or remains stationary using one or more devices affixed to a tractor,
				and
								(B)is determined by
				the Administrator of the Environmental Protection Agency, in consultation with
				the Secretary of Energy and the Secretary of Transportation, to reduce idling
				of such vehicle at a motor vehicle rest stop or other location where such
				vehicles are temporarily parked or remain stationary.
								(10)Advanced
				insulationAny insulation that has an R value of not less than
				R35 per
				inch.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to sales or
			 installations after the date of the enactment of this Act.
					826.Restructuring of New
			 York Liberty Zone tax credits
					(a)In
			 generalPart I of subchapter Y of chapter 1 is amended by
			 redesignating section 1400L as section 1400K and by adding at the end the
			 following new section:
						
							1400L.New York
				Liberty Zone tax credits
								(a)In
				generalIn the case of a New York Liberty Zone governmental unit,
				there shall be allowed as a credit against any taxes imposed for any payroll
				period by section 3402 for which such governmental unit is liable under section
				3403 an amount equal to so much of the portion of the qualifying project
				expenditure amount allocated under subsection (b)(3) to such governmental unit
				for the calendar year as is allocated by such governmental unit to such period
				under subsection (b)(4).
								(b)Qualifying
				project expenditure amountFor purposes of this section—
									(1)In
				generalThe term qualifying project expenditure
				amount means, with respect to any calendar year, the sum of—
										(A)the total
				expenditures paid or incurred during such calendar year by all New York Liberty
				Zone governmental units and the Port Authority of New York and New Jersey for
				any portion of qualifying projects located wholly within the City of New York,
				New York, and
										(B)any such
				expenditures—
											(i)paid or incurred
				in any preceding calendar year which begins after the date of enactment of this
				section, and
											(ii)not previously
				allocated under paragraph (3).
											(2)Qualifying
				projectThe term qualifying project means any
				transportation infrastructure project, including highways, mass transit
				systems, railroads, airports, ports, and waterways, in or connecting with the
				New York Liberty Zone (as defined in section 1400K(h)), which is designated as
				a qualifying project under this section jointly by the Governor of the State of
				New York and the Mayor of the City of New York, New York.
									(3)General
				allocation
										(A)In
				generalThe Governor of the State of New York and the Mayor of
				the City of New York, New York, shall jointly allocate to each New York Liberty
				Zone governmental unit the portion of the qualifying project expenditure amount
				which may be taken into account by such governmental unit under subsection (a)
				for any calendar year in the credit period.
										(B)Aggregate
				limitThe aggregate amount which may be allocated under
				subparagraph (A) for all calendar years in the credit period shall not exceed
				$2,000,000,000.
										(C)Annual
				limitThe aggregate amount which may be allocated under
				subparagraph (A) for any calendar year in the credit period shall not exceed
				the sum of—
											(i)$115,000,000
				($425,000,000 in the case of the last 2 years in the credit period),
				plus
											(ii)the aggregate
				amount authorized to be allocated under this paragraph for all preceding
				calendar years in the credit period which was not so allocated.
											(D)Unallocated
				amounts at end of credit periodIf, as of the close of the credit
				period, the amount under subparagraph (B) exceeds the aggregate amount
				allocated under subparagraph (A) for all calendar years in the credit period,
				the Governor of the State of New York and the Mayor of the City of New York,
				New York, may jointly allocate to New York Liberty Zone governmental units for
				any calendar year in the 5-year period following the credit period an amount
				equal to—
											(i)the lesser
				of—
												(I)such excess,
				or
												(II)the qualifying
				project expenditure amount for such calendar year, reduced by
												(ii)the aggregate
				amount allocated under this subparagraph for all preceding calendar
				years.
											(4)Allocation to
				payroll periodsEach New York Liberty Zone governmental unit
				which has been allocated a portion of the qualifying project expenditure amount
				under paragraph (3) for a calendar year may allocate such portion to payroll
				periods beginning in such calendar year as such governmental unit determines
				appropriate.
									(c)Carryover of
				unused allocations
									(1)In
				generalExcept as provided in paragraph (2), if the amount
				allocated under subsection (b)(3) to a New York Liberty Zone governmental unit
				for any calendar year exceeds the aggregate taxes imposed by section 3402 for
				which such governmental unit is liable under section 3403 for periods beginning
				in such year, such excess shall be carried to the succeeding calendar year and
				added to the allocation of such governmental unit for such succeeding calendar
				year.
									(2)ReallocationIf
				a New York Liberty Zone governmental unit does not use an amount allocated to
				it under subsection (b)(3) within the time prescribed by the Governor of the
				State of New York and the Mayor of the City of New York, New York, then such
				amount shall after such time be treated for purposes of subsection (b)(3) in
				the same manner as if it had never been allocated.
									(d)Definitions and
				special rulesFor purposes of this section—
									(1)Credit
				periodThe term credit period means the 12-year
				period beginning on January 1, 2009.
									(2)New York liberty
				zone governmental unitThe term New York Liberty Zone
				governmental unit means—
										(A)the State of New
				York,
										(B)the City of New
				York, New York, and
										(C)any agency or
				instrumentality of such State or City.
										(3)Treatment of
				fundsAny expenditure for a qualifying project taken into account
				for purposes of the credit under this section shall be considered State and
				local funds for the purpose of any Federal program.
									(4)Treatment of
				credit amounts for purposes of withholding taxesFor purposes of
				this title, a New York Liberty Zone governmental unit shall be treated as
				having paid to the Secretary, on the day on which wages are paid to employees,
				an amount equal to the amount of the credit allowed to such entity under
				subsection (a) with respect to such wages, but only if such governmental unit
				deducts and withholds wages for such payroll period under section 3401
				(relating to wage withholding).
									(e)ReportingThe
				Governor of the State of New York and the Mayor of the City of New York, New
				York, shall jointly submit to the Secretary an annual report—
									(1)which
				certifies—
										(A)the qualifying
				project expenditure amount for the calendar year, and
										(B)the amount
				allocated to each New York Liberty Zone governmental unit under subsection
				(b)(3) for the calendar year, and
										(2)includes such
				other information as the Secretary may require to carry out this
				section.
									(f)GuidanceThe
				Secretary may prescribe such guidance as may be necessary or appropriate to
				ensure compliance with the purposes of this
				section.
								.
					(b)Termination of
			 special allowance and expensingSubparagraph (A) of section
			 1400K(b)(2), as redesignated by subsection (a), is amended by striking the
			 parenthetical therein and inserting (in the case of nonresidential real
			 property and residential rental property, the date of the enactment of the
			 Energy Tax Incentives Act of
			 2008 or, if acquired pursuant to a binding contract in effect on
			 such enactment date, December 31, 2009).
					(c)Conforming
			 amendments
						(1)Section
			 38(c)(3)(B) is amended by striking section 1400L(a) and
			 inserting section 1400K(a).
						(2)Section
			 168(k)(2)(D)(ii) is amended by striking section 1400L(c)(2) and
			 inserting section 1400K(c)(2).
						(3)The table of
			 sections for part I of subchapter Y of chapter 1 is amended by redesignating
			 the item relating to section 1400L as an item relating to section 1400K and by
			 inserting after such item the following new item:
							
								
									Sec. 1400L. New York Liberty Zone tax
				credits.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
					827.Transportation
			 fringe benefit to bicycle commuters
					(a)In
			 generalParagraph (1) of section 132(f) is amended by adding at
			 the end the following:
						
							(D)Any qualified
				bicycle commuting
				reimbursement.
							.
					(b)Limitation on
			 exclusionParagraph (2) of section 132(f) is amended by striking
			 and at the end of subparagraph (A), by striking the period at
			 the end of subparagraph (B) and inserting , and, and by adding
			 at the end the following new subparagraph:
						
							(C)the applicable
				annual limitation in the case of any qualified bicycle commuting
				reimbursement.
							.
					(c)DefinitionsParagraph
			 (5) of section 132(f) is amended by adding at the end the following:
						
							(F)Definitions
				related to bicycle commuting reimbursement
								(i)Qualified
				bicycle commuting reimbursementThe term qualified bicycle commuting
				reimbursement means, with respect to any calendar year, any employer
				reimbursement during the 15-month period beginning with the first day of such
				calendar year for reasonable expenses incurred by the employee during such
				calendar year for the purchase of a bicycle and bicycle improvements, repair,
				and storage, if such bicycle is regularly used for travel between the
				employee’s residence and place of employment.
								(ii)Applicable
				annual limitationThe term applicable annual
				limitation means, with respect to any employee for any calendar year,
				the product of $20 multiplied by the number of qualified bicycle commuting
				months during such year.
								(iii)Qualified
				bicycle commuting monthThe term qualified bicycle
				commuting month means, with respect to any employee, any month during
				which such employee—
									(I)regularly uses the bicycle for a
				substantial portion of the travel between the employee’s residence and place of
				employment, and
									(II)does not receive any benefit described in
				subparagraph (A), (B), or (C) of paragraph
				(1).
									.
					(d)Constructive
			 receipt of benefitParagraph (4) of section 132(f) is amended by
			 inserting (other than a qualified bicycle commuting
			 reimbursement) after qualified transportation
			 fringe.
					(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					828.Alternative fuel
			 vehicle refueling property credit
					(a)Increase in
			 credit amountSection 30C is amended—
						(1)by striking
			 30 percent in subsection (a) and inserting 50
			 percent,
						(2)by striking
			 $30,000 in subsection (b)(1) and inserting
			 $50,000, and
						(3)by striking
			 $1,000 in subsection (b)(2) and inserting
			 $2,000.
						(b)Extension of
			 creditSubsection (g) of section 30C is amended—
						(1)by
			 redesignating paragraphs (1) and (2) as paragraphs (2) and (3) and inserting
			 before paragraph (2) (as so redesignated) the following new paragraph:
							
								(1)in the case of
				property relating to natural gas, compressed natural gas, or liquified natural
				gas, and which is not of a character subject to an allowance for depreciation,
				December 31, 2017,
								,
				and
						(2)by
			 striking December 31, 2009 in paragraph (3) (as so redesignated)
			 and inserting December 31, 2010.
						(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					829.Energy security
			 bonds
					(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1, as amended by sections 806 and 841, is amended by
			 adding at the end the following new section:
						
							54E.Energy security
				bonds
								(a)Energy security
				bondFor purposes of this
				subchapter, the term energy security bond means any bond issued
				as part of an issue if—
									(1)100 percent of the
				available project proceeds of such issue are to be used for qualified
				purposes,
									(2)the bond is issued by a qualified
				issuer,
									(3)the issuer
				designates such bond for purposes of this section, and
									(4)repayments of principal and applicable
				interest on financing provided by the issue are used not later than the close
				of the 3-month period beginning on the date the repayment (or complete
				repayment) is received—
										(A)to redeem bonds
				which are part of the issue, or
										(B)for any qualified
				purpose.
										For
				purposes of paragraph (4), the term applicable interest means so
				much of the interest on any loan as exceeds the amount payable at a 1 percent
				rate.(b)Qualified
				purposeFor purposes of this section—
									(1)In
				generalThe term qualified purpose means the
				making of grants and low-interest loans for the purpose of placing in service
				natural gas refueling property at retail motor fuel stations located in the
				United States.
									(2)Limitation on
				loansSuch term shall not include—
										(A)any loan of more
				than $200,000 for property located at any one retail motor fuel station,
				and
										(B)any loan for more
				than 50 percent of the cost of such property and its installation.
										(3)Natural gas
				refueling propertyThe term
				natural gas refueling property means qualified clean-fuel
				refueling property (as defined in section 179A(d)) which is described in
				section 179A(d)(3) with respect to natural gas fuel.
									(4)Low-interest
				loanThe term
				low-interest loan means any loan the rate of interest on which
				does not exceed the applicable Federal rate in effect under section 1288(b)(1)
				determined as of the issuance of the loan.
									(c)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of bonds
				which may be designated under subsection (a) by any issuer shall not exceed the
				limitation amount allocated to such issuer under subsection (e).
								(d)National
				limitation on amount of bonds designatedThere is a national energy security bond
				limitation of $1,750,000,000.
								(e)Allocation
									(1)In
				generalThe Secretary shall make allocations of the amount of the
				national energy security bond limitation under subsection (d) among qualified
				issuers in such manner as the Secretary determines appropriate.
									(2)Reservation for
				property in metropolitan area50 percent of the national energy security
				bond limitation under subsection (d) may be allocated only for loans to provide
				natural gas refueling property located in metropolitan statistical areas
				(within the meaning of section 143(k)(2)(B)).
									(3)Percentage of
				stations receiving loansIn making allocations under paragraph
				(1), the Secretary shall attempt to ensure that at least 10 percent of the
				retail motor fuel stations in the United States received loans from the
				proceeds of energy security bonds.
									(f)Qualified
				issuerFor purposes of this
				section, the term qualified issuer means any State or any
				political subdivision or instrumentality thereof.
								(g)TerminationThis section shall not apply with respect
				to any bond issued after December 31,
				2017.
								.
					(b)Coordination
			 with refueling property creditSubsection (e) of section 30C of
			 such Code is amended by adding at the end the following new paragraph:
						
							(6)Coordination with
				energy security bondsThe
				cost otherwise taken into account under this section with respect to any
				property shall be reduced by the portion of such cost which is financed by any
				loan provided from the proceeds of any energy security bond (as defined in
				section
				54E).
							.
					(c)Conforming
			 amendments
						(1)Paragraph (1) of
			 section 54A(d), as amended by sections 806 and 841, is amended by striking
			 or at the end of subparagraph (B), by adding or
			 at the end of subparagraph (C), and by inserting after subparagraph (C) the
			 following new subparagraph:
							
								(D)an energy security
				bond,
								.
						(2)Subparagraph (C)
			 of section 54A(d)(2), as amended by sections 806 and 841, is amended by
			 striking and at the end of clause (ii), by striking the period
			 at the end of clause (iii) and inserting and, and by adding at
			 the end the following new clause:
							
								(iv)in the case of an
				energy security bond, a purpose specified in section
				54E(b).
								.
						(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1, as amended by sections 806 and 841, is amended
			 by adding at the end the following new item:
							
								
									Sec. 54E. Energy security
				bonds.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2008.
					830.Certain income and gains relating to
			 alcohol fuels and mixtures, biodiesel fuels and mixtures, and alternative fuels
			 and mixtures treated as qualifying income for publicly traded
			 partnerships
					(a)In generalSubparagraph (E) of section 7704(d)(1) is
			 amended by inserting , or the transportation or storage of any fuel
			 described in subsection (b), (c), (d), or (e) of section 6426, or any alcohol
			 fuel defined in section 6426(b)(4)(A) or any biodiesel fuel as defined in
			 section 40A(d)(1) after timber).
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
					CEnergy
			 conservation and efficiency provisions
				841.Qualified
			 energy conservation bonds
					(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1, as amended by section 806, is amended by adding
			 at the end the following new section:
						
							54D.Qualified energy
				conservation bonds
								(a)Qualified energy
				conservation bondFor purposes of this subchapter, the term
				qualified energy conservation bond means any bond issued as part
				of an issue if—
									(1)100 percent of the
				available project proceeds of such issue are to be used for one or more
				qualified conservation purposes,
									(2)the bond is issued
				by a State or local government, and
									(3)the issuer
				designates such bond for purposes of this section.
									(b)Reduced credit
				amountThe annual credit determined under section 54A(b) with
				respect to any qualified energy conservation bond shall be 70 percent of the
				amount so determined without regard to this subsection.
								(c)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of
				bonds which may be designated under subsection (a) by any issuer shall not
				exceed the limitation amount allocated to such issuer under subsection
				(e).
								(d)National
				limitation on amount of bonds designatedThere is a national
				qualified energy conservation bond limitation of $2,625,000,000.
								(e)Allocations
									(1)In
				generalThe limitation applicable under subsection (d) shall be
				allocated by the Secretary among the States in proportion to the population of
				the States.
									(2)Allocations to
				largest local governments
										(A)In
				generalIn the case of any
				State in which there is a large local government, each such local government
				shall be allocated a portion of such State’s allocation which bears the same
				ratio to the State’s allocation (determined without regard to this
				subparagraph) as the population of such large local government bears to the
				population of such State.
										(B)Allocation of
				unused limitation to StateThe amount allocated under this
				subsection to a large local government may be reallocated by such local
				government to the State in which such local government is located.
										(C)Large local
				governmentFor purposes of this section, the term large
				local government means any municipality or county if such municipality
				or county has a population of 100,000 or more.
										(3)Allocation to
				issuers; restriction on private activity bondsAny allocation
				under this subsection to a State or large local government shall be allocated
				by such State or large local government to issuers within the State in a manner
				that results in not less than 70 percent of the allocation to such State or
				large local government being used to designate bonds which are not private
				activity bonds.
									(f)Qualified
				conservation purposeFor purposes of this section—
									(1)In
				generalThe term qualified conservation purpose
				means any of the following:
										(A)Capital expenditures incurred for purposes
				of—
											(i)reducing energy
				consumption in publicly-owned buildings by at least 20 percent,
											(ii)implementing
				green community programs,
											(iii)rural
				development involving the production of electricity from renewable energy
				resources, or
											(iv)any qualified
				facility (as determined under section 45(d) without regard to paragraphs (8)
				and (10) thereof and without regard to any placed in service date).
											(B)Expenditures with
				respect to research facilities, and research grants, to support research
				in—
											(i)development of
				cellulosic ethanol or other nonfossil fuels,
											(ii)technologies for
				the capture and sequestration of carbon dioxide produced through the use of
				fossil fuels,
											(iii)increasing the
				efficiency of existing technologies for producing nonfossil fuels,
											(iv)automobile
				battery technologies and other technologies to reduce fossil fuel consumption
				in transportation, or
											(v)technologies to
				reduce energy use in buildings.
											(C)Mass commuting
				facilities and related facilities that reduce the consumption of energy,
				including expenditures to reduce pollution from vehicles used for mass
				commuting.
										(D)Demonstration
				projects designed to promote the commercialization of—
											(i)green building
				technology,
											(ii)conversion of
				agricultural waste for use in the production of fuel or otherwise,
											(iii)advanced battery
				manufacturing technologies,
											(iv)technologies to
				reduce peak use of electricity, or
											(v)technologies for
				the capture and sequestration of carbon dioxide emitted from combusting fossil
				fuels in order to produce electricity.
											(E)Public education
				campaigns to promote energy efficiency.
										(2)Special rules
				for private activity bondsFor purposes of this section, in the
				case of any private activity bond, the term qualified conservation
				purposes shall not include any expenditure which is not a capital
				expenditure.
									(g)Population
									(1)In
				generalThe population of any State or local government shall be
				determined for purposes of this section as provided in section 146(j) for the
				calendar year which includes the date of the enactment of this section.
									(2)Special rule for
				countiesIn determining the population of any county for purposes
				of this section, any population of such county which is taken into account in
				determining the population of any municipality which is a large local
				government shall not be taken into account in determining the population of
				such county.
									(h)Application to
				Indian tribal governmentsAn Indian tribal government shall be
				treated for purposes of this section in the same manner as a large local
				government, except that—
									(1)an Indian tribal
				government shall be treated for purposes of subsection (e) as located within a
				State to the extent of so much of the population of such government as resides
				within such State, and
									(2)any bond issued by
				an Indian tribal government shall be treated as a qualified energy conservation
				bond only if issued as part of an issue the available project proceeds of which
				are used for purposes for which such Indian tribal government could issue bonds
				to which section 103(a)
				applies.
									.
					(b)Conforming
			 amendments
						(1)Paragraph (1) of
			 section 54A(d), as amended by section 806, is amended by striking
			 or at the end of subparagraph (A), by adding or
			 at the end of subparagraph (B), and by inserting after subparagraph (B) the
			 following new subparagraph:
							
								(C)a qualified energy
				conservation
				bond,
								.
						(2)Subparagraph (C)
			 of section 54A(d)(2), as amended by section 806, is amended by striking
			 and at the end of clause (i), by striking the period at the end
			 of clause (ii) and inserting and, and by adding at the end the
			 following new clause:
							
								(iii)in the case of a
				qualified energy conservation bond, a purpose specified in section
				54D(a)(1).
								.
						(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1, as amended by section 806, is amended by
			 adding at the end the following new item:
							
								
									Sec. 54D. Qualified energy conservation
				bonds.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
					842.Credit for
			 nonbusiness energy property
					(a)Extension of
			 creditSection 25C(g) is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2008.
					(b)Qualified
			 biomass fuel property
						(1)In
			 generalSection 25C(d)(3) is amended—
							(A)by striking
			 and at the end of subparagraph (D),
							(B)by striking the
			 period at the end of subparagraph (E) and inserting , and,
			 and
							(C)by adding at the
			 end the following new subparagraph:
								
									(F)a stove which uses
				the burning of biomass fuel to heat a dwelling unit located in the United
				States and used as a residence by the taxpayer, or to heat water for use in
				such a dwelling unit, and which has a thermal efficiency rating of at least 75
				percent.
									.
							(2)Biomass
			 fuelSection 25C(d) is amended by adding at the end the following
			 new paragraph:
							
								(6)Biomass
				fuelThe term biomass fuel means any plant-derived
				fuel available on a renewable or recurring basis, including agricultural crops
				and trees, wood and wood waste and residues (including wood pellets), plants
				(including aquatic plants), grasses, residues, and
				fibers.
								.
						(c)Coordination
			 with credit for qualified geothermal heat Pump property expenditures
						(1)In
			 generalParagraph (3) of section 25C(d), as amended by subsection
			 (b), is amended by striking subparagraph (C) and by redesignating subparagraphs
			 (D), (E), and (F) as subparagraphs (C), (D), and (E), respectively.
						(2)Conforming
			 amendmentSubparagraph (C) of section 25C(d)(2) is amended to
			 read as follows:
							
								(C)Requirements and
				standards for air conditioners and heat pumpsThe standards and requirements prescribed
				by the Secretary under subparagraph (B) with respect to the energy efficiency
				ratio (EER) for central air conditioners and electric heat pumps—
									(i)shall require
				measurements to be based on published data which is tested by manufacturers at
				95 degrees Fahrenheit, and
									(ii)may be based on
				the certified data of the Air Conditioning and Refrigeration Institute that are
				prepared in partnership with the Consortium for Energy
				Efficiency.
									.
						(d)Effective
			 dateThe amendments made this section shall apply to expenditures
			 made after December 31, 2007.
					843.Energy efficient
			 commercial buildings deductionSubsection (h) of section 179D is amended by
			 striking December 31, 2008 and inserting December 31,
			 2013.
				844.Modifications of
			 energy efficient appliance credit for appliances produced after 2007
					(a)In
			 generalSubsection (b) of section 45M is amended to read as
			 follows:
						
							(b)Applicable
				amountFor purposes of subsection (a)—
								(1)DishwashersThe
				applicable amount is—
									(A)$45 in the case of
				a dishwasher which is manufactured in calendar year 2008 or 2009 and which uses
				no more than 324 kilowatt hours per year and 5.8 gallons per cycle, and
									(B)$75 in the case of
				a dishwasher which is manufactured in calendar year 2008, 2009, or 2010 and
				which uses no more than 307 kilowatt hours per year and 5.0 gallons per cycle
				(5.5 gallons per cycle for dishwashers designed for greater than 12 place
				settings).
									(2)Clothes
				washersThe applicable amount is—
									(A)$75 in the case of
				a residential top-loading clothes washer manufactured in calendar year 2008
				which meets or exceeds a 1.72 modified energy factor and does not exceed a 8.0
				water consumption factor,
									(B)$125 in the case
				of a residential top-loading clothes washer manufactured in calendar year 2008
				or 2009 which meets or exceeds a 1.8 modified energy factor and does not exceed
				a 7.5 water consumption factor,
									(C)$150 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.0 modified energy factor and does
				not exceed a 6.0 water consumption factor, and
									(D)$250 in the case of
				a residential or commercial clothes washer manufactured in calendar year 2008,
				2009, or 2010 which meets or exceeds 2.2 modified energy factor and does not
				exceed a 4.5 water consumption factor.
									(3)RefrigeratorsThe
				applicable amount is—
									(A)$50 in the case of
				a refrigerator which is manufactured in calendar year 2008, and consumes at
				least 20 percent but not more than 22.9 percent less kilowatt hours per year
				than the 2001 energy conservation standards,
									(B)$75 in the case of
				a refrigerator which is manufactured in calendar year 2008 or 2009, and
				consumes at least 23 percent but no more than 24.9 percent less kilowatt hours
				per year than the 2001 energy conservation standards,
									(C)$100 in the case
				of a refrigerator which is manufactured in calendar year 2008, 2009, or 2010,
				and consumes at least 25 percent but not more than 29.9 percent less kilowatt
				hours per year than the 2001 energy conservation standards, and
									(D)$200 in the case
				of a refrigerator manufactured in calendar year 2008, 2009, or 2010 and which
				consumes at least 30 percent less energy than the 2001 energy conservation
				standards.
									.
					(b)Eligible
			 production
						(1)Similar
			 treatment for all appliancesSubsection (c) of section 45M is
			 amended—
							(A)by striking
			 paragraph (2),
							(B)by striking
			 (1) In
			 general and all that follows through the
			 eligible and inserting The eligible,
							(C)by moving the text
			 of such subsection in line with the subsection heading, and
							(D)by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and by
			 moving such paragraphs 2 ems to the left.
							(2)Modification of
			 base periodParagraph (2) of section 45M(c), as amended by
			 paragraph (1), is amended by striking 3-calendar year and
			 inserting 2-calendar year.
						(c)Types of energy
			 efficient appliancesSubsection (d) of section 45M (defining
			 types of energy efficient appliances) is amended to read as follows:
						
							(d)Types of energy
				efficient applianceFor
				purposes of this section, the types of energy efficient appliances are—
								(1)dishwashers
				described in subsection (b)(1),
								(2)clothes washers
				described in subsection (b)(2), and
								(3)refrigerators
				described in subsection
				(b)(3).
								.
					(d)Aggregate credit
			 amount allowed
						(1)Increase in
			 limitParagraph (1) of section 45M(e) is amended to read as
			 follows:
							
								(1)Aggregate credit
				amount allowedThe aggregate
				amount of credit allowed under subsection (a) with respect to a taxpayer for
				any taxable year shall not exceed $75,000,000 reduced by the amount of the
				credit allowed under subsection (a) to the taxpayer (or any predecessor) for
				all prior taxable years beginning after December 31,
				2007.
								.
						(2)Exception for
			 certain refrigerator and clothes washersParagraph (2) of section
			 45M(e) is amended to read as follows:
							
								(2)Amount allowed
				for certain refrigerators and clothes washersRefrigerators described in subsection
				(b)(3)(D) and clothes washers described in subsection (b)(2)(D) shall not be
				taken into account under paragraph
				(1).
								.
						(e)Qualified energy
			 efficient appliances
						(1)In
			 generalParagraph (1) of section 45M(f) (defining qualified
			 energy efficient appliance) is amended to read as follows:
							
								(1)Qualified energy
				efficient applianceThe term
				qualified energy efficient appliance means—
									(A)any dishwasher described in subsection
				(b)(1),
									(B)any clothes washer
				described in subsection (b)(2), and
									(C)any refrigerator
				described in subsection
				(b)(3).
									.
						(2)Clothes
			 washerSection 45M(f)(3) is amended by inserting
			 commercial before residential the second place it
			 appears.
						(3)Top-loading
			 clothes washerSubsection (f) of section 45M is amended by
			 redesignating paragraphs (4), (5), (6), and (7) as paragraphs (5), (6), (7),
			 and (8), respectively, and by inserting after paragraph (3) the following new
			 paragraph:
							
								(4)Top-loading
				clothes washerThe term
				top-loading clothes washer means a clothes washer which has the
				clothes container compartment access located on the top of the machine and
				which operates on a vertical
				axis.
								.
						(4)Replacement of
			 energy factorSection 45M(f)(6), as redesignated by paragraph
			 (3), is amended to read as follows:
							
								(6)Modified energy
				factorThe term
				modified energy factor means the modified energy factor
				established by the Department of Energy for compliance with the Federal energy
				conservation
				standard.
								.
						(5)Gallons per
			 cycle; water consumption factorSection 45M(f), as amended by
			 paragraph (3), is amended by adding at the end the following:
							
								(9)Gallons per
				cycleThe term gallons
				per cycle means, with respect to a dishwasher, the amount of water,
				expressed in gallons, required to complete a normal cycle of a
				dishwasher.
								(10)Water consumption
				factorThe term water
				consumption factor means, with respect to a clothes washer, the quotient
				of the total weighted per-cycle water consumption divided by the cubic foot (or
				liter) capacity of the clothes
				washer.
								.
						(f)Effective
			 dateThe amendments made by
			 this section shall apply to appliances produced after December 31, 2007.
					845.Accelerated recovery
			 period for depreciation of smart meters and smart grid systems
					(a)In
			 generalSection 168(e)(3)(D) is amended by striking
			 and at the end of clause (i), by striking the period at the end
			 of clause (ii) and inserting a comma, and by inserting after clause (ii) the
			 following new clauses:
						
							(iii)any qualified
				smart electric meter, and
							(iv)any qualified
				smart electric grid
				system.
							.
					(b)DefinitionsSection
			 168(i) is amended by inserting at the end the following new paragraph:
						
							(18)Qualified smart
				electric meters
								(A)In
				generalThe term qualified smart electric meter
				means any smart electric meter which is placed in service by a taxpayer who is
				a supplier of electric energy or a provider of electric energy services.
								(B)Smart electric
				meterFor purposes of subparagraph (A), the term smart
				electric meter means any time-based meter and related communication
				equipment which is capable of being used by the taxpayer as part of a system
				that—
									(i)measures and
				records electricity usage data on a time-differentiated basis in at least 24
				separate time segments per day,
									(ii)provides for the
				exchange of information between supplier or provider and the customer’s
				electric meter in support of time-based rates or other forms of demand
				response,
									(iii)provides data to
				such supplier or provider so that the supplier or provider can provide energy
				usage information to customers electronically, and
									(iv)provides net
				metering.
									(19)Qualified smart
				electric grid systems
								(A)In
				generalThe term qualified smart electric grid
				system means any smart grid property used as part of a system for
				electric distribution grid communications, monitoring, and management placed in
				service by a taxpayer who is a supplier of electric energy or a provider of
				electric energy services.
								(B)Smart grid
				propertyFor the purposes of subparagraph (A), the term
				smart grid property means electronics and related equipment that
				is capable of—
									(i)sensing,
				collecting, and monitoring data of or from all portions of a utility’s electric
				distribution grid,
									(ii)providing
				real-time, two-way communications to monitor or manage such grid, and
									(iii)providing real
				time analysis of and event prediction based upon collected data that can be
				used to improve electric distribution system reliability, quality, and
				performance.
									.
					(c)Continued
			 application of 150 percent declining balance methodParagraph (2)
			 of section 168(b) is amended by striking or at the end of
			 subparagraph (B), by redesignating subparagraph (C) as subparagraph (D), and by
			 inserting after subparagraph (B) the following new subparagraph:
						
							(C)any property (other than property described
				in paragraph (3)) which is a qualified smart electric meter or qualified smart
				electric grid system,
				or
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					846.Qualified green
			 building and sustainable design projects
					(a)In
			 generalParagraph (8) of
			 section 142(l) is amended by striking September 30, 2009 and
			 inserting September 30, 2012.
					(b)Treatment of
			 current refunding bondsParagraph (9) of section 142(l) is
			 amended by striking October 1, 2009 and inserting October
			 1, 2012.
					(c)AccountabilityThe
			 second sentence of section 701(d) of the American Jobs Creation Act of 2004 is
			 amended by striking issuance, and inserting issuance of
			 the last issue with respect to such project,.
					DRevenue
			 Provisions
				851.Limitation of
			 deduction for income attributable to domestic production of oil, gas, or
			 primary products thereof
					(a)Denial of
			 deduction for specified oil companies for income attributable to domestic
			 production of oil, gas, or primary products thereofSubparagraph
			 (B) of section 199(c)(4) (relating to exceptions) is amended by striking
			 or at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , or, and by inserting after
			 clause (iii) the following new clause:
						
							(iv)in the case of any specified oil company
				(as defined in subsection (d)(9)), the production, refining, processing,
				transportation, or distribution of oil, gas, or any primary product
				thereof.
							.
					(b)Limitation on oil
			 related qualified production activities income for taxpayers other than
			 specified oil companies
						(1)In
			 generalSection 199(d) is amended by redesignating paragraph (9)
			 as paragraph (10) and by inserting after paragraph (8) the following new
			 paragraph:
							
								(9)Special rule for
				taxpayers with oil related qualified production activities income
									(A)In
				generalIf a taxpayer (other than a specified oil company) has
				oil related qualified production activities income for any taxable year
				beginning after 2009, the amount otherwise allowable as a deduction under
				subsection (a) shall be reduced by 3 percent of the least of—
										(i)the oil related
				qualified production activities income of the taxpayer for the taxable
				year,
										(ii)the qualified
				production activities income of the taxpayer for the taxable year, or
										(iii)taxable income
				(determined without regard to this section).
										(B)Oil related
				qualified production activities incomeFor purposes of this
				section, the term oil related qualified production activities
				income means for any taxable year the qualified production activities
				income which is attributable to the production, refining, processing,
				transportation, or distribution of oil, gas, or any primary product thereof
				during such taxable year.
									(C)Specified oil
				companyFor purposes of this section, the term specified
				oil company means—
										(i)any major
				integrated oil company (as defined in section 167(h)(5)(B)), and
										(ii)any entity in
				which a foreign government holds (directly or indirectly)—
											(I)any interest which
				(by value or voting interest) is 50 percent or more of the total of such
				interests in such entity, or
											(II)any other
				interest which provides the foreign government with effective control of such
				entity.
											(D)Primary
				productFor purposes of this
				section, the term primary product has the same meaning as when
				used in section 927(a)(2)(C), as in effect before its
				repeal.
									.
						(2)Conforming
			 amendmentSection 199(d)(2) (relating to application to
			 individuals) is amended by striking subsection (a)(1)(B) and
			 inserting subsections (a)(1)(B) and (d)(9)(A)(iii).
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					852.Clarification of
			 determination of foreign oil and gas extraction income
					(a)In
			 generalParagraph (1) of section 907(c) is amended by
			 redesignating subparagraph (B) as subparagraph (C), by striking
			 or at the end of subparagraph (A), and by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)so much of any
				transportation of such minerals as occurs before the fair market value event,
				or
							.
					(b)Fair market value
			 eventSubsection (c) of section 907 is amended by adding at the
			 end the following new paragraph:
						
							(6)Fair market
				value eventFor purposes of this section, the term fair
				market value event means, with respect to any mineral, the first point
				in time at which such mineral—
								(A)has a fair market value which can be
				determined on the basis of a transfer, which is an arm’s length transaction, of
				such mineral from the taxpayer to a person who is not related (within the
				meaning of section 482) to such taxpayer, or
								(B)is at a location
				at which the fair market value is readily ascertainable by reason of
				transactions among unrelated third parties with respect to the same mineral
				(taking into account source, location, quality, and chemical
				composition).
								.
					(c)Special rule for
			 certain petroleum taxesSubsection (c) of section 907, as amended
			 by subsection (b), is amended to by adding at the end the following new
			 paragraph:
						
							(7)Oil and gas
				taxesIn the case of any tax imposed by a foreign country which
				is limited in its application to taxpayers engaged in oil or gas
				activities—
								(A)the term oil
				and gas extraction taxes shall include such tax,
								(B)the term
				foreign oil and gas extraction income shall include any taxable
				income which is taken into account in determining such tax (or is directly
				attributable to the activity to which such tax relates), and
								(C)the term
				foreign oil related income shall not include any taxable income
				which is treated as foreign oil and gas extraction income under subparagraph
				(B).
								.
					(d)Conforming
			 amendments
						(1)Subparagraph (C)
			 of section 907(c)(1), as redesignated by this section, is amended by inserting
			 or used by the taxpayer in the activity described in subparagraph
			 (B) before the period at the end.
						(2)Subparagraph (B)
			 of section 907(c)(2) is amended to read as follows:
							
								(B)so much of the
				transportation of such minerals or primary products as is not taken into
				account under paragraph
				(1)(B),
								.
						(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					853.Time for
			 payment of corporate estimated taxesIn the case of a corporation—
					(1)to which paragraph
			 (1) of section 401 of the Tax Increase Prevention and Reconciliation Act of
			 2005 applies, and
					(2)which had any
			 significant income for the preceding taxable year referred to in such paragraph
			 from extraction, production, processing, refining, transportation,
			 distribution, or retail sale, of any fuel or electricity,
					the
			 percentage under subparagraph (C) of such paragraph (as in effect on the date
			 of the enactment of this Act) is increased by 40 percentage points.
	
		
			Passed the House of
			 Representatives September 16, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
	
		November 18, 2008
		Read the second time and placed on the
		  calendar
	
